 

--------------------------------------------------------------------------------

Exhibit 10.1
 


 


 


 


 


 


 


 


 
LOAN AGREEMENT
 
by and among
 
MATTHEWS INTERNATIONAL CORPORATION
 
and
 
THE BANKS PARTY HERETO,
 
CITIZENS BANK OF PENNSYLVANIA, as Administrative Agent, Joint Lead Arranger and
Joint Bookrunner,
 
PNC CAPITAL MARKETS LLC, as Joint Lead Arranger and Joint Bookrunner
 
and
 
PNC BANK, NATIONAL ASSOCIATION, as Syndication Agent
 
DATED DECEMBER 21, 2010
 


 

 
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
SECTION PAGE
 
ARTICLE I DEFINITIONS
1
1.01
Certain Definitions.
1
1.02
Construction and Interpretation.
16
ARTICLE II THE CREDIT FACILITIES
16
2.01
Revolving Credit Facility Commitment.
16
2.02
[Reserved].
19
2.02.1
Swing Line Loan Facility.
19
2.03
Interest Rates.
21
2.04
Interest Payments.
22
2.05
Fees.
23
2.06
Agreement to Issue Letters of Credit.
23
2.07
Letter of Credit Fees.
24
2.08
Payments Under Letters of Credit.
25
2.09
Period of Issuance and Term of Letters of Credit.
25
2.10
Booking of Libor Rate Loans.
25
2.11
Assumptions Concerning Funding of Libor Rate Loans.
25
2.12
Additional Costs.
25
2.13
Illegality; Impracticability.
26
2.14
Payments.
27
2.15
Loan Account.
27
2.16
Estoppel.
28
2.17
Utilization of Commitments in Optional Currencies.
28
2.18
Currency Repayments.
29
2.19
Optional Currency Amounts.
30
2.20
Mandatory Prepayments for Currency Fluctuations.
30
2.21
Increase of Revolving Credit Facility Commitment.
30
ARTICLE III REPRESENTATIONS AND WARRANTIES
31
3.01
Organization and Qualification.
31
3.02
Authority; Power to Carry on Business; Licenses.
31
3.03
Execution and Binding Effect.
31
3.04
Absence of Conflicts.
31
3.05
Authorizations and Filings.
32
3.06
Title to Property.
32
3.07
Financial Information.
32
3.08
Taxes.
32
3.09
Contracts.
32
3.10
Litigation.
33
3.11
Laws.
33
3.12
ERISA.
33
3.13
Patents, Licenses, Franchises.
33
3.14
Environmental Matters.
33
3.15
Use of Proceeds.
34
3.16
Margin Stock.
34
3.17
No Event of Default; Compliance with Agreements.
34
3.18
No Material Adverse Change.
35
3.19
Labor Controversies.
35
3.20
Solvency.
35
3.21
Subsidiaries.
35
3.22
Governmental Regulation.
35
3.23
Accurate and Complete Disclosure; Continuing Representations and Warranties.
35
3.24
Anti-Terrorism Laws.
35
ARTICLE IV CONDITIONS OF LENDING
36
4.01
Representations and Warranties; Events of Default and Potential Defaults.
36
4.02
Loan Documents.
37
4.03
Other Documents and Conditions.
37
4.04
Details, Proceedings and Documents.
38
4.05
Fees and Expenses.
38
ARTICLE V AFFIRMATIVE COVENANTS
38
5.01
Reporting and Information Requirements.
38
5.02
Preservation of Existence and Franchises.
40
5.03
Insurance.
41
5.04
Maintenance of Properties.
41
5.05
Payment of Liabilities.
41
5.06
Financial Accounting Practices.
41
5.07
Compliance with Laws.
42
5.08
Pension Plans.
42
5.09
Continuation of and Change in Business.
42
5.10
Use of Proceeds.
42
5.11
Lien Searches.
42
5.12
Further Assurances.
42
5.13
Amendment to Schedules and Representations and Warranties.
43
5.14
Financial Covenants.
43
5.15
Subsidiary Guaranty Agreements.
43
5.16
Anti-Terrorism Laws.
43
ARTICLE VI NEGATIVE COVENANTS
44
6.01
Liens.
44
6.02
Restrictions on Non-Loan Party Subsidiaries.
45
6.03
Self-Dealing.
45
6.04
Disposition of Assets.
45
6.05
Margin Stock.
46
6.06
Partnerships; Mergers or Consolidation.
46
6.07
Double Negative Pledge.
46
6.08
Fiscal Year; Tax Designation.
46
ARTICLE VII DEFAULTS
46
7.01
Events of Default.
46
7.02
Consequences of an Event of Default.
48
7.03
Set-Off.
49
7.04
Equalization.
49
7.05
Other Remedies.
49
ARTICLE VIII THE AGENT; THE SYNDICATION AGENT; ASSIGNMENTS; PARTICIPATIONS
50
8.01
Appointment and Authorization; No Liability.
50
8.02
Employees and Agents; Syndication Agent.
50
8.03
No Representations; Each Bank's Independent Investigation.
51
8.04
Payments to Banks.
51
8.05
Note Holders.
52
8.06
Documents.
52
8.07
Agents and Affiliates.
52
8.08
Indemnification of Agent.
52
8.09
Successor Agent; Documentation or Syndication Agent.
52
8.10
Knowledge of Default.
53
8.11
Action by Agent.
53
8.12
Notification of Potential Defaults and Events of Defaults.
53
8.13
Declaration of Invalidation.
53
8.14
Pro Rata Portion, Pari Passu and Equal.
54
8.15
Cooperation.
54
8.16
Obligations Several.
54
8.17
Bank Assignments/Participations.
54
8.18
Replacement of a Bank.
57
ARTICLE IX MISCELLANEOUS
58
9.01
Business Days.
58
9.02
Amendments and Waivers.
58
9.03
No Implied Waiver: Cumulative Remedies.
59
9.04
Notices.
59
9.05
Expenses; Taxes; Attorneys Fees.
60
9.06
Severability.
60
9.07
Governing Law: Consent to Jurisdiction.
60
9.08
Prior Understandings.
60
9.09
Duration; Survival.
60
9.10
Counterparts.
61
9.11
Successors and Assigns.
61
9.12
No Third Party Beneficiaries.
61
9.13
Exhibits.
61
9.14
Headings.
61
9.15
Limitation of Liability.
61
9.16
Indemnities.
62
9.17
Certifications from Bank and Participants.
62
9.18
Confidentiality.
63
9.19
Judgment Currency.
63



 


 

 
 
 

--------------------------------------------------------------------------------

 

LOAN AGREEMENT
 
Agreement, dated the 21st day of December, 2010, by and among Matthews
International Corporation, a Pennsylvania corporation (the "Borrower"), the
Banks (as hereinafter defined), Citizens Bank of Pennsylvania, a Pennsylvania
banking institution, in its capacity as joint lead arranger, joint bookrunner
and administrative agent for the Banks (in such capacity, the "Agent"), PNC
Bank, National Association, a national banking association, in its capacity as
syndication agent for the Banks (in such capacity, the "Syndication Agent").
 
W I T N E S S E T H:
 
WHEREAS, the Borrower has requested that the Banks extend credit to the Borrower
pursuant to a revolving credit facility in an aggregate principal amount not to
exceed Three Hundred Million and 00/100 Dollars ($300,000,000.00), the proceeds
of which will be used (i) to repay certain existing indebtedness of the
Borrower, including amounts due under the Prior Loan Agreement (as hereinafter
defined), (ii) for general corporate and working capital purposes and (iii) for
Acquisitions (as hereinafter defined); and
 
WHEREAS, the Borrower has requested that Citizens (as hereinafter defined)
extend credit to the Borrower pursuant to a swing line facility in an aggregate
principal amount not to exceed Twenty-Five Million and 00/100 Dollars
($25,000,000.00), the proceeds of which will be used for general corporate and
working capital purposes; and
 
WHEREAS, the Banks are willing to extend such credit to the Borrower pursuant to
the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the premises and of the mutual covenants
contained in this Agreement, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:
 
ARTICLE I
 


 
DEFINITIONS
 
1.01           Certain Definitions.
 
In addition to other words and terms defined elsewhere in this Agreement, the
following words and terms have the following meanings, respectively, unless the
context otherwise clearly requires:
 
"Acquisition" shall mean any transaction or series of related transactions for
the purpose of or resulting, directly or indirectly, in (a) the acquisition of
all or substantially all of the assets of any Person, or any business or
division of any Person, (b) the acquisition of in excess of fifty percent (50%)
of the capital stock (or other equity interest) of any Person, or (c) the
acquisition of another Person by a merger or consolidation or any other
combination with such Person.
 
"Advantage" shall mean any payment (whether made voluntarily or involuntarily by
offset of any deposit or other Indebtedness or otherwise) received by any Bank
in respect of the Indebtedness
 

 
 
1

--------------------------------------------------------------------------------

 

evidenced by the Notes, if such payment results in that Bank having less than
its Pro Rata Share of the Indebtedness to the Banks pursuant to this Agreement
than was the case immediately before such payment.
 
"Affiliate" shall mean, with respect to any Loan Party hereto, any Person that
directly or indirectly controls, is controlled by or is under common control
with such Loan Party.  The term "control" shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.
 
"Agent" shall have the meaning set forth in the Preamble hereof and shall
include its successors and assigns.
 
"Agreement" shall mean this Agreement, as amended, restated, modified or
supplemented from time to time.
 
"Anti-Terrorism Laws" shall mean any laws relating to terrorism or money
laundering, including Executive Order No. 13224, the USA Patriot Act, the laws
comprising or implementing the Bank Secrecy Act, and the laws administered by
the United States Treasury Department's Office of Foreign Asset Control (as any
of the foregoing laws may from time to time be amended, renewed, extended, or
replaced).
 
"Applicable Base Rate Margin" shall mean that as set forth in
Section 2.03(a)(ii) hereof.
 
"Applicable Commitment Fee Percentage" shall mean that as set forth in
Section 2.05(i) hereof.
 
"Applicable L/C Fee Percentage" shall mean that as set forth in Section 2.07
hereof.
 
"Applicable Libor Margin" shall mean that as set forth in Section 2.03(a)(ii)
hereof.
 
"Applicable Margin" shall mean the Applicable Libor Margin or the Applicable
Base Rate Margin, as the case may be.
 
"Applicable Rate" shall mean, as of the date of determination, the Base Rate
plus the Applicable Base Rate Margin, the Libor Rate plus the Applicable Libor
Margin or the Swing Line Rate, as the case may be.
 
"Assignment Agreement" shall mean that as set forth in Section 8.17(iv) hereof.
 
"Authorized Representative" shall mean each Person designated from time to time,
as appropriate, in writing by the Borrower to the Agent for the purposes of
giving notices of borrowing, conversion or renewal of Loans, which designation
shall continue in force and effect until terminated in writing by the Borrower
to the Agent.
 
"Bank" or "Banks" shall mean, singularly or collectively as the context may
require, the financial institutions listed on the signature pages hereof and
their respective successors and Eligible Assignees.
 

 
 
2

--------------------------------------------------------------------------------

 

"Bank-Provided Hedge" shall mean a Hedging Agreement which is provided by any
Bank and with respect to which the Agent confirms meets the following
requirements:  such Hedging Agreement (i) is documented in a standard
International Swap Dealer Association Agreement, (ii) provides for the method of
calculating the reimbursable amount of the provider's credit exposure in a
reasonable and customary manner, and (iii) is entered into for hedging (rather
than speculative) purposes.  The liabilities of the Loan Parties to the provider
of any Bank-Provided Hedge  shall be "Indebtedness" hereunder and guaranteed
Indebtedness under the Guaranty Agreements.
 
"Base Rate" shall mean, for any day, a fluctuating per annum rate of interest
equal to the highest of (a) the Prime Rate for such day, (b) the Federal Funds
Rate for such day plus 0.50% and (c) the one-month Libor Rate plus 1.00%;
provided, however, if the one-month Libor Rate is not available for any reason,
then the one-month Libor Rate shall be the rate at which U.S. dollar deposits
are offered by leading banks in the London interbank deposit market for a one
(1) month period as determined by the Agent.
 
"Base Rate Loan" shall mean any Loan that bears interest with reference to the
Base Rate and which shall only be denominated in Dollars.
 
"Borrower" shall have the meaning  set forth in the Preamble hereof.
 
"Blocked Person" shall have the meaning assigned to such term in Section 3.24(b)
hereof.
 
"British Pounds Sterling" shall mean the official currency of the United Kingdom
of Great Britain and Northern Ireland.
 
"Business Day" shall mean a day of the year on which banks are not required or
authorized to close in Pittsburgh, Pennsylvania and (i) if the applicable
Business Day relates to a Libor Rate Loan, on which dealings are carried on in
the London interbank eurodollar market, and (ii) with respect to advances or
payments of Revolving Credit Loans or drawings or reimbursements of Letters of
Credit or any other matters relating to Revolving Credit Loans or Letter of
Credit denominated in an Optional Currency, such day also shall be a day on
which (a) dealings in deposits in the relevant Optional Currency are carried on
in the applicable interbank market, and (b) all applicable banks into which Loan
proceeds may be deposited are open for business and foreign exchange markets are
open for business in the principal financial center of the country of such
currency.
 
"Capital Lease" shall mean any lease of any tangible or intangible property
(whether real, personal or mixed), however denoted, which is required by GAAP to
be reflected as a liability on the balance sheet of the lessee.
 
"Capitalized Lease Obligation" shall mean, with respect to each Capital Lease,
the amount of the liability reflecting the aggregate discounted amount of future
payments under such Capital Lease calculated in accordance with GAAP, statement
of financial accounting standards No. 13 (as supplemented and modified from time
to time), and any corresponding future interpretations by the Financial
Accounting Standards Board or any successor thereto.
 
"Cash Equivalents" shall mean:  (a) marketable direct obligations issued or
unconditionally guaranteed by the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within six (6) months from the date of acquisition thereof;
(b) commercial paper maturing no more than six (6) months from the date issued
and, at the time of acquisition, having a rating of at least A-1 from Standard &
Poor's Corporation or at
 

 
 
3

--------------------------------------------------------------------------------

 

least P-1 from Moody's Investors Service, Inc.; and (c) certificates of deposits
or bankers' acceptances maturing within six (6) months from the date of issuance
thereof issued by, or overnight reverse repurchase agreements from any
commercial bank organized under the laws of the United States of America, or any
state thereof or the District of Columbia, having combined capital and surplus
of not less than Two Hundred Fifty Million and 00/100 Dollars ($250,000,000.00)
and not subject to setoff rights in favor of such bank.
 
"Change of Control" shall mean (i) any Person or group within the meaning of
Rule 13d-5 under the Securities Exchange Act of 1934, as amended, as in effect
on the date of this Agreement, has become the owner of, directly or indirectly,
beneficially or of record, shares representing more than thirty-five percent
(35%) of the aggregate ordinary voting power represented by the issued and
outstanding capital stock of the Borrower, or (ii) during any period of twelve
(12) consecutive calendar months, individuals who were directors of the Borrower
on the first day of such period, together with individuals elected as directors
by not less than a majority of the individuals who were directors of the
Borrower on the first (1st) day of such period, shall cease to consist of at
least sixty percent (60%) of the total number of directors of the Borrower.
 
"Citizens" shall mean Citizens Bank of Pennsylvania, a Pennsylvania banking
institution.
 
"Closing" shall mean the closing of the transactions provided for in this
Agreement on the Closing Date.
 
"Closing Date" shall mean December 21, 2010 or such other date upon which the
parties may agree.
 
"Code" shall mean the Internal Revenue Code of 1986 as amended, along with the
rules, regulations, decisions and other official interpretations in connection
therewith.
 
"Commercial Letter of Credit" shall mean any letter of credit which is a
commercial letter of credit issued in respect of the purchase of goods or
services by the Borrower in the ordinary course of its business.
 
"Commitment" shall mean, with respect to each Bank, the amount set forth on
Schedule 1 attached hereto and made a part hereof as the amount of each Bank's
commitment to make Revolving Credit Loans (and, in the case of the Swing Line
Lender, Swing Line Loans) and participate in the issuance of Letters of Credit,
as such amount may be modified from time to time pursuant to Section 8.17(A)
hereof.  Schedule 1 shall be amended from time to time to reflect modifications
pursuant to Section 8.17(A) and any other changes to the Commitment of the
Banks.
 
"Commitment Percentage" shall mean, with respect to each Bank, the percentage
set forth on Schedule 1 attached hereto and made a part hereof as such Bank's
percentage of the aggregate Commitments (excluding the amount of the Swing Line
Loan Facility) of all of the Banks, as such percentage may be changed from time
to time in accordance with the terms and conditions of this
Agreement.  Schedule 1 shall be amended from time to time to reflect any changes
to the Commitment Percentages.
 
"Computation Date" shall mean that as set forth in Section 2.17.
 
"Contamination" shall mean the presence or release or threat of release of
Regulated Substances in, on, under or emanating to or from the  Property which
pursuant to
 

 
 
4

--------------------------------------------------------------------------------

 

Environmental Laws requires notification or reporting to an Official Body, or
which pursuant to Environmental Laws requires the investigation, cleanup,
removal, remediation, containment, abatement of or other response action or
which otherwise constitutes a violation of Environmental Laws.
 
"Consolidated" shall mean the resulting consolidation of the financial
statements of the Borrower and its Subsidiaries in accordance with GAAP,
including principles of consolidation consistent with those applied in
preparation of the Consolidated financial statements provided to the Agent and
the Banks prior to the Closing Date.
 
"Defaulting Bank" shall mean any Bank that (a) has failed to fund any portion of
the Loans, participations with respect to Letters of Credit, or participations
in Swing Line Loans required to be funded by it hereunder within one (1)
Business Day of the date required to be funded by it hereunder unless such
failure has been cured and all interest accruing as a result of such failure has
been fully paid in accordance with the terms hereof, (b) has otherwise failed to
pay over to the Agent or any other Bank any other amount required to be paid by
it hereunder within one (1) Business Day of the date when due, unless the
subject of a good faith dispute or unless such failure has been cured and all
interest accruing as a result of such failure has been fully paid in accordance
with the terms hereof, or (c) has failed at any time to comply with the
provisions of Section 7.04 with respect to purchasing participations from the
other Banks, whereby such Bank's share of any payment received, whether by
setoff or otherwise, is in excess of its Pro Rata Share of such payments due and
payable to all of the Banks.
 
"Distributions" shall mean, for the period of determination, (a) all
distributions of cash, securities or other property (other than capital stock)
on or in respect of any shares of any class of capital stock of the Borrower and
(b) all purchases, redemptions or other acquisitions by the Borrower of any
shares of any class of capital stock of the Borrower, in each case determined
and Consolidated for the Borrower and its Subsidiaries in accordance with GAAP.
 
"Dollar, Dollars, U.S. Dollars, United States Dollars" and the symbol "$" shall
mean the official currency of the United States of America.
 
"Dollar Equivalent" shall mean, with respect to any amount of any currency, the
Equivalent Amount of such currency expressed in Dollars.
 
"Domestic Subsidiary" shall mean a Subsidiary organized under the laws of any
state of the United States.
 
"EBIT" shall mean, for the period of determination, (i) Net Income, plus
(ii) Interest Expense, plus (iii) all income taxes included in Net Income, in
each case determined and Consolidated for the Borrower and its Subsidiaries in
accordance with GAAP.
 
"EBITDA" shall mean, for the period of determination, (i) Net Income, plus
(ii) Interest Expense, plus (iii) all income taxes included in Net Income, plus
(iv) depreciation, depletion, amortization, and all other non-cash expenses
included in Net Income, in each case determined and Consolidated for the
Borrower and its Subsidiaries in accordance with GAAP.
 
"Eligible Assignee" shall mean any commercial bank or non-bank financial
institution organized under the United States of America or any state thereof
including, without limitation, any insurance company, savings bank or savings
and loan association, having total assets in excess of One Billion and 00/100
Dollars ($1,000,000,000.00); provided, however, the foregoing shall not include
any Loan Party or any of the Loan Parties'  Affiliates or Subsidiaries.
 

 
 
 
5

--------------------------------------------------------------------------------

 

"Environmental Complaint" shall mean any written complaint by any Person or
Official Body setting forth a cause of action for personal injury or property
damage, natural resource damage, contribution or indemnity for response costs,
civil or administrative penalties, criminal fines or penalties, or declaratory
or equitable relief arising under any Environmental Laws or any order, notice of
violation, citation, subpoena, request for information or other written notice
or demand of any type issued by an Official Body pursuant to any Environmental
Laws.
 
"Environmental Laws" shall mean all federal, state, local and foreign Laws and
any consent decrees, settlement agreements, judgments, orders, directives,
policies or programs issued by or entered into with an Official Body pertaining
or relating to: (i) pollution or pollution control; (ii) protection of human
health or the environment; (iii) employee safety in the workplace; (iv) the
presence, use, management, generation, manufacture, processing, extraction,
treatment, recycling, refining, reclamation, labeling, transport, storage,
collection, distribution, disposal or release or threat of release of Regulated
Substances; (v) the presence of Contamination; (vi) the protection of endangered
or threatened species; and (vii) the protection of Environmentally Sensitive
Areas.
 
"Environmentally Sensitive Area" shall mean (i) any wetland as defined by
applicable Environmental Laws; (ii) any area designated as a coastal zone
pursuant to applicable Laws, including Environmental Laws; (iii) any area of
historic or archeological significance or scenic area as defined or designated
by applicable Laws, including Environmental Laws; (iv) habitats of endangered
species or threatened species as designated by applicable Laws, including
Environmental Laws; or (v) a floodplain or other flood hazard area as defined
pursuant to any applicable Laws.
 
"Equivalent Amount" shall mean, at any time, as determined in good faith by the
Agent in accordance with its customary practices (which determination shall be
conclusive absent manifest error), with respect to an amount of any currency
(the "Reference Currency") which is to be computed as an equivalent amount of
another currency (the "Equivalent Currency"): (i) if the Reference Currency and
the Equivalent Currency are the same, the amount of such Reference Currency, or
(ii) if the Reference Currency and the Equivalent Currency are not the same, the
amount of such Equivalent Currency converted from such Reference Currency at the
Agent's spot selling rate (based on the market rates then prevailing and
available to the Agent) for the sale of such Equivalent Currency for such
Reference Currency at a time determined by the Agent on the second (2nd)
Business Day immediately preceding the event for which such calculation is made.
 
"Equivalent Currency" shall mean that as set forth in the definition of
Equivalent Amount.
 
"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as in
effect as of the date of this Agreement and as amended from time to time in the
future, and any successor statute of similar import, and the rules and
regulations thereunder, as from time to time in effect.
 
"ERISA Affiliate" shall mean a Person which is under common control with the
Borrower within the meaning of Section 414(b) of the Code including, but not
limited to, a Subsidiary of the Borrower.
 
"Euro" shall mean the European common currency pursuant to the European Monetary
Union.
 
"Eurocurrency Liabilities" shall mean that as set forth in the definition of
Libor Reserve Requirements.
 

  
 
6

--------------------------------------------------------------------------------

 



 
"Event of Default" shall mean any of the Events of Default described in
Section 7.01 of this Agreement.
 
"Excess Amount" shall mean that as set forth in Section 2.01(d) hereof.
 
"Excess Interest" shall mean that as set forth in Section 2.03(c) hereof.
 
"Executive Order No. 13224" shall mean the Executive Order No. 13224 on
Terrorist Financing,  effective September 24, 2001, as the same has been, or
shall hereafter be, renewed, extended, amended or replaced.
 
"Existing Letters of Credit" shall mean that as set forth in Section 2.06
hereof.
 
"Existing Restrictive Agreement" shall mean that as set forth in Section 6.02.
 
"Expiry Date" shall mean December 21, 2015 or such earlier date on which the
Revolving Credit Facility Commitment shall have been terminated pursuant to this
Agreement.
 
"Federal Funds Rate" shall mean, for any day, the rate per annum (rounded upward
to the next higher whole multiple of 1/100% if such rate is not such a multiple)
equal to the weighted average of the rates on overnight federal funds
transactions arranged by federal funds brokers on such day (or if there is no
trading in such funds on such day on the previous trading day) as such rate is
computed and announced on the next Business Day following such trading day by
the Federal Reserve Bank of New York (or any successor) in substantially the
same manner as such Federal Reserve Bank computes and announces the weighted
average it refers to as the "federal funds effective rate" as of the date of
this Agreement; provided, however, if such Federal Reserve Bank (or its
successor) does not announce such rate for any day, the Federal Funds Rate for
such day shall be the Federal Funds Rate for the last day on which such rate was
announced.
 
"Fiscal Quarter(s)" shall mean the period(s) of October 1 through December 31,
January 1 through March 31, April 1 through June 30, and July 1 through
September 30 of each calendar year.
 
"Form 10-K" shall mean that as set forth in Section 5.09 hereof.
 
"GAAP" shall mean generally accepted accounting principles as are in effect in
the United States of America (as such principles may change from time to time),
which shall include the official interpretations thereof by the Financial
Accounting Standards Board, applied on a consistent basis.
 
"Guarantor" or "Guarantors" shall mean, singularly or collectively, as the
context may require, Milso, York Group and any other person that executes and
delivers a Guaranty Agreement to the Agent for the ratable benefit of the Banks
on or after December 21, 2010.
 
"Guaranty" shall mean any obligation of a Person guaranteeing or in effect
guaranteeing any liability or obligation of any other Person in any manner,
whether directly or indirectly, including any agreement to indemnify or hold
harmless any other Person, any performance bond or other suretyship arrangement
and any other form of assurance against loss, except endorsement of negotiable
or other instruments for deposit or collection in the ordinary course of
business.
 

 
 
7

--------------------------------------------------------------------------------

 

"Guaranty Agreement" or "Guaranty Agreements" shall mean, singularly or
collectively, as the context may require, the Milso Guaranty, the York Group
Guaranty, and any other Guaranty and Suretyship Agreement executed and delivered
to the Agent for the ratable benefit of the Banks on or after the date hereof
substantially in the form of Exhibit "E" attached hereto and made a part hereof.
 
"Hedging Agreements" shall mean foreign exchange agreements, currency swap
agreements, interest rate exchange, swap, cap, collar, adjustable strike cap,
adjustable strike corridor agreements or any other similar hedging agreements or
arrangements entered into by the Loan Parties in the ordinary course of business
and not for speculative purposes, whether arising after the Closing Date or
prior to the Closing Date, to the extent such arrangements with any applicable
Bank or Affiliate are designated as such under the Prior Loan Agreement.
 
"Hedging Obligations" shall mean all liabilities and obligations of the Loan
Parties under Hedging Agreements.
 
"Impacted Bank" means (a) a Defaulting Bank or (b) a Bank (i) as to which the
Agent, any Issuing Bank, and/or the Swing Line Lender, has a good faith belief
that such Bank has defaulted in fulfilling its obligations under one or more
other syndicated credit facilities and/or (ii) that has since the date of this
Agreement been deemed insolvent by an Official Body or become the subject of a
bankruptcy, receivership, conservatorship or insolvency proceeding, or has a
parent company that since the date of this Agreement been deemed insolvent by an
Official Body or become the subject of a bankruptcy, receivership,
conservatorship or insolvency proceeding.
 
"Incentive Pricing Effective Date" shall mean that as set forth in
Section 2.03(a)(ii) hereof.
 
"Indebtedness" shall mean, as to any Person at any time, (i) all obligations for
borrowed money, direct or indirect, incurred, assumed, or guaranteed (including,
without limitation, all notes payable and drafts accepted representing
extensions of credit, all obligations evidenced by bonds, debentures, notes or
similar instruments, all obligations on which interest charges are customarily
paid, all obligations under conditional sale or other title retention
agreements, all obligations for the deferred purchase price of capital assets
and all obligations issued or assumed as full or partial payment for property),
(ii) all obligations secured by any Lien existing on property owned or acquired
subject thereto, whether or not the obligations secured thereby shall have been
assumed, (iii) all reimbursement obligations (contingent or otherwise), (iv) all
Indebtedness represented by obligations under a Capital Lease and the amount of
such Indebtedness shall be the aggregate Capitalized Lease Obligations with
respect to such Capital Lease, (v) all Hedging Obligations, all obligations
under Treasury Management Agreements and all obligations (contingent or
otherwise) under any letter of credit, banker's acceptance, Guaranty or
indemnification agreement; (vi) all obligations to advance funds to, or to
purchase assets, property or services from, any other Person in order to
maintain the financial condition of such Person and (vii) any other transaction
(including forward sale or purchase agreements) having the commercial effect of
a borrowing of money entered into by such Person to finance its operations or
capital requirements.
 
"Indemnitees" shall mean that as set forth in Section 9.16 hereof.
 
"Indemnified Liabilities" shall mean that as set forth in Section 9.16 hereof.
 
"Interest Coverage Ratio" shall mean, as of the date of determination, the ratio
of (i) EBIT to (ii) Interest Expense.
 

 
 
 
8

--------------------------------------------------------------------------------

 

"Interest Expense" shall mean, for the period of determination, all interest
accruing during such period on Indebtedness (excluding, for purposes of the
calculation of Interest Expense, Indebtedness with respect to all obligations
under Treasury Management Agreements), including, without limitation, all
interest required under GAAP to be capitalized during such period, in each case
determined and Consolidated for the Borrower and its Subsidiaries in accordance
with GAAP.
 
"Interest Period" shall mean, with respect to any Libor Rate Loan, the period
commencing on the date such Loan is made as, renewed as or converted into a
Libor Rate Loan and ending on the last day of such period as selected by the
Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of such period, as selected by the Borrower pursuant
to the provisions below.  The duration of each Interest Period for any Libor
Rate Loan shall be for any number of Months selected by the Borrower upon notice
as set forth in Section 2.01(c), provided that:
 
(i)           the Interest Period for any Libor Rate Loan shall be one (1), two
(2), three (3), four (4) six (6), nine (9) or twelve (12) Months or such other
period as may be agreed upon by the Borrower and the Banks, and the Borrower
shall not be permitted to select Interest Periods to be in effect at any one
time which have expiration dates occurring on more than four (4) different
dates;
 
(ii)           whenever the last day of any Interest Period would otherwise
occur on a day other than a Business Day, the last day of such Interest Period
shall occur on the next succeeding Business Day, provided that if such extension
of time would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the last Business Day immediately preceding the last day of such Interest
Period;
 
(iii)           if the Borrower renews any Libor Rate Loan for an additional
Interest Period, the first day of the new Interest Period shall be the last day
of the preceding Interest Period; however, interest shall only be charged once
for such day at the rate applicable to the Libor Rate Loan for the new Interest
Period;
 
(iv)           if the Borrower fails to so select the duration of any Interest
Period, the duration of such Interest Period shall be one (1) Month; and
 
(v)           the last day of any Interest Period shall not occur after the
Expiry Date.
 
"Issuing Bank" shall mean Citizens, in its individual capacity as issuer of
Letters of Credit hereunder and any other Bank that Borrower, the Agent and such
other Bank may agree from time to time issue Letters of Credit hereunder.
 
"Law" shall mean any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, order, injunction, writ, decree or award of any
Official Body.
 
"Letter of Credit" or "Letters of Credit" shall mean, singularly or collectively
as the context may require, the letters of credit issued in accordance with
Section 2.06 hereof.
 
"Letter of Credit Commission" shall mean that as set forth in Section 2.07
hereof.
 
"Letter of Credit Face Amount" shall mean, for each Letter of Credit, the face
amount of such Letter of Credit.
 

 
 
9

--------------------------------------------------------------------------------

 

"Letter of Credit Related Documents" shall mean any agreements or instruments
relating to a Letter of Credit.
 
"Letter of Credit Reserve" shall mean, at any time, an amount equal to (a) the
Dollar Equivalent amount of the aggregate Letters of Credit Outstanding at such
time plus, without duplication, (b) the aggregate Dollar Equivalent amount
theretofore paid by the Issuing Bank under the Letters of Credit and not debited
to the Borrower's account or otherwise reimbursed by the Borrower.
 
"Letters of Credit Outstanding" shall mean, at any time, the maximum Dollar
Equivalent amount available to be drawn at such time under all then outstanding
Letters of Credit, including any Dollar Equivalent amounts drawn thereunder and
not reimbursed, regardless of the existence or satisfaction of any conditions or
limitations on drawing.
 
"Leverage Ratio" shall mean, as of the date of determination, the ratio of
(i) Net Indebtedness to (ii) EBITDA.
 
"Libor Rate" shall mean, for any Interest Period, a fixed rate per annum
(rounded upwards to the next higher whole multiple of 1/100% if such rate is not
such a multiple) equal at all times during such Interest Period to the quotient
of (a) the rate per annum determined in good faith by the Agent in accordance
with its customary procedures (which determination shall be conclusive absent
manifest error) to be the average of the rates per annum (rounded upwards to the
next higher whole multiple of 1/100% if such rate is not such a multiple) at
which deposits in immediately available United States Dollars or an Optional
Currency, as applicable, are offered at 11:00 a.m. (London, England time) (or as
soon thereafter as is reasonably practicable) to major money center banks by
prime banks in the London interbank eurodollar market three (3) Business Days
prior to the first day of such Interest Period in an amount and maturity equal
to the amount and maturity of such Libor Rate Loan, divided by (b) a number
equal to 1.00 minus the aggregate (without duplication) of the rates (expressed
as a decimal fraction) of the Libor Reserve Requirements.
 
"Libor Rate Loan" shall mean any Loan that bears interest with reference to the
Libor Rate.
 
"Libor Reserve Requirements" shall mean, for any day of any Interest Period for
a Libor Rate Loan, the percentage (rounded upward to the next higher whole
multiple of 1/100% if such rate is not such a multiple) as determined in good
faith by the Agent in accordance with its customary procedures (which
determination shall be conclusive absent manifest error) as representing the
maximum reserves (whether basic, supplemental, marginal, emergency or otherwise)
(i) prescribed by the Board of Governors of the Federal Reserve System (or any
successor) with respect to liabilities or assets consisting of or including
"Eurocurrency Liabilities" (as defined in Regulation D of the Board of Governors
of the Federal Reserve System) in an amount and for a maturity equal to such
Libor Rate Loan and such Interest Period; and (ii) to be maintained by a Bank as
required for reserve liquidity, special deposit, or a similar purpose by any
governmental or monetary authority of any country or political subdivision
thereof (including any central bank), against (A) any category of liabilities
that includes deposits by reference to which a Libor Rate is to be determined,
or (B) any category of extension of credit or other assets that includes Loans
to which a Libor Rate applies.  The Libor Rate shall be adjusted automatically
as of the effective date of each change in the Libor Reserve Requirements.
 
"Lien" shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature including, but
not limited to, any conditional sale or title retention arrangement, and any
assignment, deposit arrangement (other than escrow deposits) or lease intended
as, or having the effect of, security for Indebtedness.
 

 
 
10

--------------------------------------------------------------------------------

 

"Loan" or "Loans" shall mean, singularly or collectively, as the context may
require, the Revolving Credit Loans, the Swing Line Loans and any other credit
to the Borrower extended by any Bank in accordance with Article II hereof as
evidenced by the Notes, as the case may be.
 
"Loan Account" shall mean that as set forth in Section 2.15 hereof.
 
"Loan Document" or "Loan Documents" shall mean, singularly or collectively as
the context may require, (i) this Agreement, (ii) the Notes, (iii) the Notice of
Waiver of Rights, (iv) the Guaranty Agreements, (v) the Letters of Credit,
(vi) the Letter of Credit Related Documents and (vii) any and all other
documents, instruments, certificates and agreements executed and delivered in
connection with this Agreement, as any of them may be amended, modified,
extended or supplemented from time to time.
 
"Loan Party" or "Loan Parties" shall mean singularly or collectively, as the
context may require, the Borrower and the Guarantors.
 
"Majority Banks" shall mean, (i) if there are no Loans (excluding Swing Line
Loans) outstanding or Letters of Credit Outstanding, any group of Banks
(excluding any Impacted Bank) constituting the majority of the total number of
Banks (excluding any Impacted Bank) whose Commitment Percentages aggregate at
least fifty-one percent (51%) of the Total Commitment Amount or, (ii) if there
are Loans (excluding Swing Line Loans) outstanding and/or Letters of Credit
Outstanding, any group of Banks (excluding any Impacted Bank) constituting the
majority of the total number of Banks (excluding any Impacted Bank) if the sum
of the Loans (excluding Swing Line Loans) outstanding and Letters of Credit
Outstanding of such Bank (excluding any Impacted Bank) or Banks (excluding any
Impacted Bank) aggregates at least fifty-one percent (51%) of the total
principal amount of all of such Loans (excluding Swing Line Loans) and Letters
of Credit Outstanding; provided, however, notwithstanding anything to the
contrary, so long as there are three (3) or more Banks (excluding any Impacted
Bank) party to this Agreement and without regard to the Commitment Percentages
held by such respective Banks (excluding any Impacted Bank), in no event shall
"Majority Banks" be comprised of less than three (3) Banks (excluding any
Impacted Bank).
 
"Material Adverse Change" shall mean a material adverse change in the
(a) business, operations or condition (financial or otherwise) of the Loan
Parties and their Subsidiaries taken as a whole; (b) the ability (other than
financial ability) of any Loan Party to perform any of its payment or other
obligations under this Agreement or any of the other Loan Documents to which it
is a party; or (c) the legality, validity, or enforceability of the obligations
of any Loan Party under this Agreement or any of the other Loan Documents.
 
"Material Adverse Effect" shall mean a material adverse effect on (a) the
business, operations or condition (financial or otherwise) of the Loan Parties
and their Subsidiaries taken as a whole; (b) the ability (other than financial
ability) of any Loan Party to perform any of its payment or other obligations
under this Agreement or any of the other Loan Documents to which it is a party;
or (c) the legality, validity, or enforceability of the obligations of any Loan
Party under this Agreement or any of the other Loan Documents.
 
"Maximum Rate" shall mean that as set forth in Section 2.03(c) hereof.
 
"Measurement Quarter" shall mean that as set forth in Section 2.03(a)(ii)
hereof.
 
"Milso" shall mean Milso Industries Corporation, a Delaware corporation.
 

 
 
 
11

--------------------------------------------------------------------------------

 

"Milso Guaranty" shall mean the Guaranty and Suretyship Agreement, dated of even
date herewith, executed and delivered by Milso to the Agent for the ratable
benefit of the Banks, as amended, modified or supplemented from time to time.
 
"Month" shall mean with respect to an Interest Period, the interval between the
days in consecutive calendar months numerically corresponding to the first (1st)
day of such Interest Period.  If any Interest Period begins on a day of a
calendar month for which there is no numerically corresponding day in the month
in which such Interest Period is to end, the final month of such Interest Period
shall be deemed to end on the last Business Day of such final month.
 
"Net Income" shall mean, for the period of determination, net income (after
taxes), excluding, however, extraordinary gains, in each case determined and
Consolidated for the Borrower and its Subsidiaries in accordance with GAAP.
 
"Net Indebtedness" shall mean (a) Indebtedness (excluding, for purposes of the
calculation of Net Indebtedness, Indebtedness with respect to all obligations
under Treasury Management Agreements) minus (b) (i) cash plus (ii) Cash
Equivalents, in each case determined and Consolidated for the Borrower and its
Subsidiaries in accordance with GAAP; provided, however, for purposes of this
calculation, the definition of Cash Equivalents shall include marketable
securities held by Venetian Investment Corp., a Delaware corporation and a
Domestic Subsidiary of the Borrower.
 
"Note" or "Notes" shall mean, singularly or collectively as the context may
require, the Revolving Credit Notes, the Swing Line Note and any other note of
the Borrower executed and delivered pursuant to this Agreement, as any such note
may be amended, modified or supplemented from time to time, together with all
extensions, renewals, refinancings or refundings in whole or in part.
 
"Notice of Waiver of Rights" shall mean the Notice of Waiver of Rights Regarding
Warrants of Attorney, Execution Rights and Waiver of Rights to Prior Notice and
Judicial Hearing, dated of even date herewith, made by the Loan Parties to the
Agent, as amended, modified or supplemented from time to time.
 
"Notices" shall mean that as set forth in Section 9.04 hereof.
 
"Office", when used in connection with (i) Citizens or the Agent, shall mean its
designated office located at 525 William Penn Place, Pittsburgh, Pennsylvania
15219 or such other office of Citizens or the Agent as Citizens or the Agent may
designate in writing from time to time, or (ii) any other Bank, shall mean its
designated office identified on Schedule 1 attached hereto and made a part
hereof with respect to such Bank or such other office of such Bank as such Bank
may designate in writing from time to time.
 
"Official Body" means any government or political subdivision or any agency,
authority, bureau, central bank, board, commission, department or
instrumentality of either, or any court, tribunal, grand jury or arbitrator, in
each case whether foreign or domestic.
 
"Optional Currency" shall mean any of the following currencies:  (i) British
Pounds Sterling, (ii) Euros, and (iii) any other currency approved by Agent and
all of the Banks pursuant to Section 2.17(d).
 
"Original Currency" shall mean that as set forth in Section 9.19(a).
 
"Other Currency" shall mean that as set forth in Section 9.19(a).
 

 
 
 
12

--------------------------------------------------------------------------------

 

"Overnight Rate" shall mean for any day with respect to any Revolving Credit
Loans in an Optional Currency, the rate of interest per annum as determined in
good faith by the Agent in accordance with its customary practices at which
overnight deposits in such currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day in the applicable offshore interbank market.
 
"PBGC" shall mean the Pension Benefit Guaranty Corporation established pursuant
to Title IV of ERISA.
 
"Permitted Amount" shall mean Twenty Five Million and 00/100 Dollars
($25,000,000.00).
 
"Person" shall mean an individual, corporation, limited liability company,
partnership, joint venture, trust, or unincorporated organization or government
or agency or political subdivision thereof.
 
"Plan" shall mean any deferred compensation program, including both single and
multi-employer plans, subject to Title IV of ERISA and established and
maintained for employees, officers or directors of the Borrower or any Domestic
Subsidiary or any ERISA Affiliate.
 
"PNC" shall mean PNC Bank, National Association, a national banking association.
 
"Potential Default" shall mean any event or condition which with notice, passage
of time or a determination by the Agent or the Majority Banks, or any
combination of the foregoing, would constitute an Event of Default.
 
"Preference" shall mean that as set forth in Section 8.13 hereof.
 
"Prime Rate" shall mean that rate of interest per annum announced by the Agent
from time to time as its prime rate, which may not represent the lowest rate
charged by the Agent to other borrowers at any time or from time to time.
 
"Prior Loan Agreement" shall mean the Loan Agreement, dated December 3, 2001, by
and among the Borrower, Citizens and PNC, pursuant to which Citizens and PNC
extended to the Borrower a (i) revolving credit facility in the principal amount
not to exceed Two Hundred Twenty-Five Million and 00/100 Dollars
($225,000,000.00) and (ii) term loan in the principal amount of Fifty Million
and 00/100 Dollars ($50,000,000.00), as amended, modified or supplemented from
time to time.
 
"Pro Rata Share" shall mean, with respect to each Bank, its Commitment
Percentage.
 
"Prohibited Transaction" shall mean any transaction which is prohibited under
Section 4975 of the Code or Section 406 of ERISA and not exempt under
Section 4975 of the Code or Section 408 of ERISA.
 
"Property" shall mean all real property, both owned and leased, of any Loan
Party or Domestic Subsidiary of a Loan Party.
 

 
 
13

--------------------------------------------------------------------------------

 

"Purchase Money Security Interest" shall mean Liens upon tangible personal
property securing Indebtedness to any Loan Party or Subsidiary of any Loan Party
or deferred payments by such Loan Party or such Subsidiary for the purchase of
such tangible personal property.
 
"Reference Currency" shall mean that as set forth in the definition of
Equivalent Amount.
 
"Refunded Swing Line Loans" shall mean as set forth in Section 2.02.1(d) hereof.
 
"Register" shall mean that as set forth in Section 8.17(vii) hereof.
 
"Regulated Substances" shall mean, without limitation, any substance, material
or waste, regardless of its form or nature, defined under Environmental Laws as
a "hazardous substance," "pollutant," "pollution," "contaminant," "hazardous or
toxic substance," "extremely hazardous substance," "toxic chemical," "toxic
substance," "toxic waste," "hazardous waste," "special handling waste,"
"industrial waste," "residual waste," "solid waste," "municipal waste," "mixed
waste," "infectious waste," "chemotherapeutic waste," "medical waste," or
"regulated substance" or any other material, substance or waste, regardless of
its form or nature, which otherwise is regulated by Environmental Laws.
 
"Reportable Event" shall mean any of the events set forth in Section 4043(b) of
ERISA or the regulations thereunder, except any such event as to which the
provision for thirty (30) days notice to the PBGC is waived under applicable
regulations.
 
"Reporting Quarter" shall mean that as set forth in Section 2.03(a)(ii) hereof.
 
"Required Deductions" shall mean that as set forth in Section 2.14 hereof.
 
"Revolving Credit Facility Commitment" shall mean Three Hundred Million and
00/100 Dollars ($300,000,000.00) or such greater amount as may be applicable in
accordance with the provisions of Section 2.21 hereof.
 
"Revolving Credit Loan" or "Revolving Credit Loans" shall mean, singularly or
collectively, as the context may require, that as set forth in Section 2.01(a)
hereof.
 
"Revolving Credit Note" or "Revolving Credit Notes" shall mean, singularly or
collectively, as the context may require, the Revolving Credit Note or Revolving
Credit Notes of the Borrower in the form of Exhibit "A" attached hereto and made
a part hereof, as amended, modified or supplemented from time to time, together
with all extensions, renewals, refinancings or refundings in whole or in part.
 
"Subsidiary" or "Subsidiaries" of a Person shall mean (i) any corporation or
trust of which 50% or more (by number of shares or number of votes) of the
outstanding capital stock or shares of beneficial interest normally entitled to
vote for the election of one or more directors or trustees (regardless of any
contingency which does or may suspend or dilute the voting rights) is at such
time owned directly or indirectly by such Person or one or more of such Person's
Subsidiaries, (ii) any partnership of which such Person is a general partner or
of which 50% or more of the partnership interests is at the time directly or
indirectly owned by such Person or one or more of such Person's Subsidiaries,
(iii) any limited liability company of which such Person is a member or of which
50% or more of the limited liability company interests is at the time directly
or indirectly owned by such Person or one or more of such Person's Subsidiaries
or (iv) any corporation, trust, partnership, limited liability company or
 

  
 
14

--------------------------------------------------------------------------------

 

other entity which is controlled or capable of being controlled by such Person
or one or more of such Person's Subsidiaries.
 
"Standby Letters of Credit" shall mean Letters of Credit issued by the
applicable Issuing Bank pursuant to this Agreement, the drawing under which does
not require the delivery of bills of lading, airway bills or other similar types
of documents of title, or which are customarily referred to as "standby letters
of credit".
 
"Swing Line Lender" shall mean Citizens in its capacity as Swing Line Lender, or
any Person serving as a successor Swing Line Lender hereunder.
 
"Swing Line Loan Facility" shall mean as set forth in Section 2.02.1(a) hereof.
 
"Swing Line Loans" shall mean the Loans made by the Swing Line Lender to the
Borrower pursuant to Section 2.02.1 hereof.
 
"Swing Line Note" shall mean the Swing Line Note, made by the Borrower to the
Swing Line Lender in the form of Exhibit "B.1" attached hereto and made a part
hereof, as amended, modified or supplemented from time to time, together with
all extensions, renewals, refinancings or refundings in whole or in part.
 
"Swing Line Rate" shall mean an interest rate per annum offered by the Swing
Line Lender with respect to the Swing Line Loans, as determined in its sole
discretion.
 
"Syndication Agent" shall have the meaning set forth in the Preamble hereof and
shall include its successors and assigns.
 
"Termination Event" shall mean (i) a Reportable Event, (ii) the termination of a
single employer Plan or the treatment of a single employer Plan amendment as the
termination of such Plan under Section 4041 of ERISA, or the filing of a notice
of intent to terminate a single employer Plan, or (iii) the institution of
proceedings to terminate a single employer Plan by the PBGC under Section 4042
of ERISA, or (iv) the appointment of a trustee to administer any single employer
Plan.
 
"Total Commitment Amount" shall mean the obligation of the Banks hereunder to
make Loans (other than Swing Line Loans) and to issue Letters of Credit up to
the maximum aggregate principal Dollar Equivalent amount of Three Hundred
Million and 00/100 Dollars ($300,000,000.00) or such greater amount as may be
applicable in accordance with the provisions of Section 2.21 hereof.
 
"Treasury Management Agreements" shall mean agreements or other arrangements
under which any Bank or Affiliate of any Bank provides any of the following
products or services to any of the Loan Parties:  (a) credit cards, (b) credit
card processing services, (c) debit cards, (d) purchase cards, (e) ACH
transactions, (f) cash management, including controlled disbursement, accounts
or services or (g) foreign currency exchange, whether arising after the Closing
Date or prior to the Closing Date, to the extent such arrangements with any
applicable Bank or Affiliate are designated as such under the Prior Loan
Agreement.  The liabilities of the Loan Parties to the provider of any service
or product under any applicable Treasury Management Agreement shall be
"Indebtedness" hereunder and guaranteed Indebtedness under the Guaranty
Agreements.
 
"USA Patriot Act" shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.
 

 
 
 
15

--------------------------------------------------------------------------------

 

"York Group" shall mean The York Group, Inc., a Delaware corporation.
 
"York Group Guaranty" shall mean the Guaranty and Suretyship Agreement, dated of
even date herewith, executed and delivered by York Group to the Agent for the
ratable benefit of the Banks, as amended, modified or supplemented from time to
time.
 
1.02           Construction and Interpretation.
 
(a)      Construction.  Unless the context of this Agreement otherwise clearly
requires, references to the plural include the singular, the singular the
plural, the part the whole and "or" has the inclusive meaning represented by the
phrase "and/or".  References in this Agreement to "judgments" of the Agent and
the Banks include good faith estimates by the Agent and the Banks (in the case
of quantitative judgments) and good faith beliefs by the Agent and the Banks (in
the case of qualitative judgments).  The definition of any document or
instrument includes all schedules, attachments, and exhibits thereto and all
renewals, extensions, supplements, restatements and amendments
thereof.  "Hereunder", "herein", "hereto", "hereof", "this Agreement" and words
of similar import refer to this entire document; "including" is used by way of
illustration and not by way of limitation, unless the context clearly indicates
to the contrary; and any action required to be taken by any Loan Party is to be
taken promptly, unless the context clearly indicates to the contrary.
 
(b)      Agent's or any Bank's Discretion and Consent.  Whenever the Agent or
any Bank is granted the right herein to act in its sole discretion or to grant
or withhold consent, such right shall be exercised in good faith.
 
(c)      Accounting Principles.  Except as otherwise provided in this Agreement,
all computations and determinations as to accounting or financial matters and
all financial statements to be delivered pursuant to this Agreement shall be
made and prepared in accordance with GAAP (including principals of
consolidation, where appropriate), and all accounting or financial terms shall
have the meanings ascribed to such terms by GAAP; provided, however, that all
accounting terms used in Section 5.15 (and all defined terms used in the
definition of any accounting terms used in Section 5.15) shall have the meaning
given to such terms (and defined terms) under GAAP as in effect on the date
hereof applied on a basis consistent with those used in preparing the annual
financial statements of the Borrower and its Subsidiaries referred to in
Section 3.07.  In the event of any change after the date hereof in GAAP, and if
such change would result in the inability to determine compliance with the
financial covenants set forth in Section 5.15 based upon the Borrower's
regularly prepared financial statements by reason of the preceding sentence,
then the parties hereto agree to endeavor, in good faith, to agree upon an
amendment to this Agreement that would adjust such financial covenants in a
manner that would not affect the substance thereof, but would allow compliance
therewith to be determined in accordance with the Borrower's financial
statements at that time.
 
ARTICLE II
 


 
THE CREDIT FACILITIES
 
2.01           Revolving Credit Facility Commitment.
 
(a)      Revolving Credit Loans. Subject to the terms and conditions and relying
upon the representations and warranties set forth in this Agreement, the Notes
and the other Loan Documents, the Banks severally (but not jointly) agree to
make loans in either Dollars or one or more Optional Currencies (the "Revolving
Credit Loans") to the Borrower at any time or from time to time on or after the
Closing Date and to and including the Business Day immediately preceding the
Expiry Date
 

 
 
 
16

--------------------------------------------------------------------------------

 

in an aggregate Dollar Equivalent principal amount which, when combined with the
aggregate principal amount of all outstanding Swing Line Loans and the aggregate
Dollar Equivalent amount of Letters of Credit Outstanding, shall not exceed at
any one time outstanding the Revolving Credit Facility Commitment; provided,
however, that (i) no Bank shall be required to make Revolving Credit Loans (or
participate in the issuance of Letters of Credit) in an aggregate Dollar
Equivalent principal amount outstanding at any one time exceeding such Bank's
Commitment, (ii) no Base Rate Loan shall be made in an Optional Currency, and
(iii) after giving effect to any Revolving Credit Loan the aggregate amount of
Revolving Credit Loans and Letters of Credit Outstanding denominated in Optional
Currencies shall not exceed the Dollar Equivalent amount of Seventy-Five Million
and 00/100 Dollars ($75,000,000.00).  The Revolving Credit Loans shall be made
pro rata in accordance with each Bank's Commitment Percentage.  Within the
limits of time and amount set forth in this Section 2.01, and subject to the
provisions of this Agreement including, without limitation, the Banks' right to
demand repayment of the Revolving Credit Loans upon the occurrence of an Event
of Default, the Borrower may borrow, repay and reborrow under this Section 2.01;
provided, however, that if the Borrower prepays any Libor Rate Loan on a day
other than the last day of the applicable Interest Period for such Libor Rate
Loan, then the Borrower shall comply with the terms and conditions of
Section 2.12(c) with respect to such prepayment.
(b)      Revolving Credit Note.  The obligation of the Borrower to repay the
unpaid principal amount of the Revolving Credit Loans made to the Borrower by
each Bank and to pay interest on the unpaid principal amount thereof is
evidenced in part by the Revolving Credit Notes of the Borrower.  Each Revolving
Credit Note shall be payable to the order of a Bank in a principal amount equal
to such Bank's Commitment.  The executed Revolving Credit Notes will be
delivered by the Borrower to the Banks on the Closing Date.
 
(c)      Making, Renewing or Converting of Revolving Credit Loans.  Subject to
the terms and conditions set forth in this Agreement and the other Loan
Documents, and provided that the Borrower has satisfied all applicable
conditions specified in Article IV hereof, the Banks shall make Revolving Credit
Loans to the Borrower which, as selected by the Borrower pursuant to this
Section 2.01(c), shall be Base Rate Loans or Libor Rate Loans and, with respect
to Libor Rate Loans, shall be denominated in Dollars or an Optional
Currency.  In addition, subject to the terms and conditions set forth below, the
Borrower shall have the opportunity (i) convert Base Rate Loans into Libor Rate
Loans, (ii) convert Libor Rate Loans into Base Rate Loans or (iii) renew Libor
Rate Loans as Libor Rate Loans for additional Interest Periods.
 
(i)           Each Revolving Credit Loan that is made as or converted (from a
Libor Rate Loan) into a Base Rate Loan shall be made or converted on such
Business Day and in such amount as an Authorized Representative of the Borrower
shall request by written or telephonic notice (confirmed promptly, but in no
event later than one Business Day thereafter, in writing) received by the Agent
no later than 10:00 a.m. (Pittsburgh, Pennsylvania time) on the date of
requested disbursement of or conversion into the requested Base Rate
Loan.   Subject to the terms and conditions of this Agreement, on each borrowing
date, the Agent shall make the proceeds of the Base Rate Loan available to the
Borrower at the Agent's Office in immediately available funds not later than
2:00 p.m. (Pittsburgh, Pennsylvania time).  Unless an Authorized Representative
of the Borrower shall provide the Agent with the required written notice to
convert a Base Rate Loan into a Libor Rate Loan on or prior to the third (3rd)
Business Day prior to the date of requested conversion, such Base Rate Loan
shall automatically continue as a Base Rate Loan.
 
(ii)           Each Revolving Credit Loan that is made as, renewed as or
converted (from a Base Rate Loan) into a Libor Rate Loan shall be made, renewed
or converted, on such Business Day, in such Dollar Equivalent amount (expressed
in the currency in which such Loan shall be funded and also as a Dollar
Equivalent amount if such Loan shall be funded in an Optional Currency) greater
than or equal to One Million and 00/100 Dollars ($1,000,000.00); provided,
however, that any
 

 
 
17

--------------------------------------------------------------------------------

 

Dollar Equivalent amount in excess of One Million and 00/100 Dollars
($1,000,000.00) may only be in Dollar Equivalent increments of Five Hundred
Thousand and 00/100 Dollars ($500,000.00), with such an Interest Period and in
such currency as an Authorized Representative of the Borrower shall request by
written or telephonic notice (confirmed promptly, but in no event later than one
Business Day thereafter, in writing) received by the Agent no later than 10:00
a.m. (Pittsburgh, Pennsylvania time) on the (a) third (3rd) Business Day prior
to the requested date of disbursement of, renewal of or conversion into the
requested Libor Rate Loan denominated in Dollars, and (b) fourth (4th) Business
Day prior to the requested date of disbursement of, renewal of or conversion
into the requested Libor Rate Loan denominated in an Optional Currency.  Subject
to the terms and conditions of this Agreement, on each borrowing date, the Agent
shall make the proceeds of Libor Rate Loans available to the Borrower at the
Agent's Office in immediately available funds, no later than 10:00 a.m.
(Pittsburgh, Pennsylvania time).  In addition, in the event that the Borrower
desires to renew a Libor Rate Loan for an additional Interest Period, an
Authorized Representative of the Borrower shall provide the Agent with written
notice thereof on or prior to (a) with respect to Libor Rate Loans denominated
in Dollars, the third (3rd) Business Day prior to the expiration of the
applicable Interest Period, and (b) with respect to Libor Rate Loans denominated
in an Optional Currency, the fourth (4th) Business Day prior to the expiration
of the applicable Interest Period.  In the event that an Authorized
Representative of the Borrower fails to provide the Agent with the required
written or telephonic notice (confirming promptly, but in no event later than
one Business Day thereafter, in writing) on or prior to the third (3rd) Business
Day prior to the expiration of the applicable Interest Period for a Libor Rate
Loan denominated in Dollars, the Borrower shall be deemed to have given written
notice that such Loan shall be converted into a Base Rate Loan on the last day
of the applicable Interest Period.  In the event that an Authorized
Representative of the Borrower fails to provide the Agent with the required
written or telephonic notice (confirming promptly, but in no event later than
one Business Day thereafter, in writing) on or prior to the fourth (4th)
Business Day prior to the expiration of the applicable Interest Period for a
Libor Rate Loan denominated in an Optional Currency, the Borrower shall be
deemed to have given written notice that such Loan shall be renewed for an
Interest Period of one (1) Month.  Each written notice of any Libor Rate Loan
shall be irrevocable and binding on the Borrower and the Borrower shall
indemnify the Agent and the Banks against any loss or expense incurred by the
Banks as a result of any failure by the Borrower to consummate such transaction
calculated as set forth in Section 2.12(c) hereof.
(iii)           Each Bank hereby authorizes the Agent to make all Loans that are
requested by the Borrower on the proposed date of disbursement as described
above.  Upon receipt of a request to make, renew or convert a Revolving Credit
Loan hereunder, the Agent shall promptly advise each of the Banks of the
proposed date of disbursement, renewal or conversion, the amount and type of
each such Revolving Credit Loan, the applicable Interest Period, the applicable
currency and the Bank's Commitment amount thereof.  Each Bank shall remit its
Commitment Percentage of the principal amount of each Revolving Credit Loan to
the Agent at the Office of the Agent in the applicable currency and immediately
available funds no later than 2:00 p.m. (Pittsburgh, Pennsylvania time) on the
applicable date of disbursement.  If the amount of such Bank's Commitment
Percentage is not made available to the Agent by such Bank on the applicable
borrowing date, the Agent shall not be required to fund such Bank's Commitment
Percentage of the Revolving Credit Loans on the applicable borrowing date;
provided, however, the Agent may elect in its sole discretion to fund such
Bank's Commitment Percentage on the applicable borrowing date, and such Bank
shall be subject to the repayment obligations set forth below.
 
(iv)           The Agent may assume that each Bank has made or will make the
proceeds of a Loan available to the Agent in the applicable currency unless the
Agent shall have been notified by such Bank on or before the later of (a) the
close of business on the Business Day preceding the applicable borrowing date
with respect to the Loan, or (b) one (1) hour before the time on which the Agent
actually funds the proceeds of such Loan to the Borrower (whether using its own
funds pursuant to this subsection or using proceeds deposited with the Agent by
the Banks and whether such funding occurs before or after the time on which the
Banks are required to deposit the proceeds of such Loan with the
 

 
 
18

--------------------------------------------------------------------------------

 

Agent).  The Agent may, in reliance upon such assumption (but shall not be
required to), make available to the Borrower a corresponding amount in the
applicable currency.  If such corresponding amount is not in fact made available
to the Agent by such Bank in the applicable currency, the Agent shall be
entitled to recover such amount on demand from such Bank (or, if such Bank fails
to pay such amount, forthwith upon such demand from the Borrower) together with
interest thereon, in respect of each day during the period commencing on the
date such amount was made available to the Borrower and ending on the date the
Agent recovers such amount, at a rate per annum equal to (y) with respect to
Loans denominated in Dollars, (A) the Federal Funds Rate during the first three
(3) days after such interest shall begin to accrue and (B) the Applicable Rate
in respect of such Loan after the end of such three (3) day period, and (z) with
respect to Loans denominated in an Optional Currency, the Overnight Rate.
(d)      Maximum Principal Amount of Revolving Credit Loans and Letters of
Credit Outstanding.  The sum of (i) the aggregate Dollar Equivalent principal
amount of all Revolving Credit Loans outstanding, plus, (ii) the sum of the
aggregate principal amount of all Swing Line Loans outstanding, plus (iii) the
aggregate Dollar Equivalent amount of Letters of Credit Outstanding shall not
exceed the amount of the Revolving Credit Facility Commitment as the same may be
increased from time to time pursuant to Section 2.21.  The Borrower agrees that
if at any time the sum of (i) the aggregate Dollar Equivalent principal amount
of all Revolving Credit Loans outstanding, (ii) the aggregate principal amount
of all Swing Line Loans outstanding plus (iii) the aggregate Dollar Equivalent
amount of Letters of Credit Outstanding exceeds the amount of the Revolving
Credit Facility Commitment (the "Excess Amount"), the Borrower shall promptly,
but in no event later than one Business Day thereafter, pay to the Agent (for
the ratable benefit of the Banks) such Excess Amount.  If not sooner paid, the
entire principal balance of all outstanding Revolving Credit Loans, together
with all unpaid accrued interest thereon, and all other sums and costs owed to
the Agent and the Banks by the Borrower pursuant to this Agreement, shall be
immediately due and payable on the Expiry Date, without notice, presentment or
demand of any kind.
 
2.02           [Reserved].
 
2.02.1           Swing Line Loan Facility.
 
(a)           Swing Line Loans.  Subject to the terms and conditions and relying
upon the representations and warranties set forth in this Agreement and the
other Loan Documents, the Swing Line Lender may, in its sole and absolute
discretion, make available to the Borrower at any time and from time to time
during the period from the Closing Date through and including the Business Day
immediately preceding the earlier of (i) the date upon which the aggregate
unpaid principal balance of the Swing Line Loans become due and payable by
demand or (ii) the Expiry Date, by making Swing Line Loans to the Borrower in
Dollars in an aggregate principal amount not exceeding at any one time
outstanding Twenty-Five Million and 00/100 Dollars ($25,000,000.00) (the "Swing
Line Loan Facility"); provided, however, that the sum of (i) the aggregate
principal amount of the Swing Line Lender's Swing Line Loans outstanding, plus
(ii) the Dollar Equivalent principal amount of all Revolving Credit Loans
outstanding of all the Banks, plus (iii) and the aggregate Dollar Equivalent
amount of Letters of Credit Outstanding at any one time shall not exceed the
aggregate amount of the Revolving Credit Facility Commitment as the same may be
increased from time to time pursuant to Section 2.21.  If not sooner paid, each
Swing Line Loan, all unpaid interest thereon and all other sums and costs
incurred hereunder with respect to such Swing Line Loan shall be immediately due
and payable on the earlier of (i) thirty (30) Business Days from the date such
Swing Line Loan was made, (ii) demand or (iii) the Expiry Date, without notice,
presentment or demand (unless payable by demand).  Within the limits of time and
amount set forth in this Section 2.03.1, and subject to the provisions of this
Agreement including, without limitation, the Swing Line Lender's right to demand
repayment of the Swing Line Loans at any time with or without the occurrence of
an Event of Default, Borrower may borrow, repay and reborrow under this
Section 2.02.1.
 

 
 
19

--------------------------------------------------------------------------------

 

(b)           Swing Line Note. The obligation of the Borrower to repay the
unpaid principal amount of the Swing Line Loans made to the Borrower by the
Swing Line Lender and to pay interest on the unpaid principal amount thereof
will be evidenced in part by the Swing Line Note of the Borrower.  The executed
Swing Line Note will be delivered by Borrower to the Swing Line Lender on the
Closing Date.
(c)           Making Swing Line Loans.  Subject to the terms and conditions set
forth in this Agreement and the other Loan Documents, and provided that the
Borrower has satisfied all applicable conditions specified in Article IV hereof,
the Swing Line Lender may, in its sole and absolute discretion, make Swing Line
Loans to the Borrower on such Business Day and in such amount as an Authorized
Representative of the Borrower shall request by written or telephonic notice
(confirmed promptly, but in no event later than one (1) Business Day thereafter
in writing) received by the Swing Line Lender no later than 10:00 a.m.
(Pittsburgh, Pennsylvania time) on the date of requested disbursement of the
Swing Line Loan.  Subject to the terms and conditions of this Agreement, on each
borrowing date, the Swing Line Lender shall make the proceeds of the Swing Line
Loan available to the Borrower at the Swing Line Lender's Office in immediately
available funds not later than 2:00 p.m., Pittsburgh, Pennsylvania time.  The
Swing Line Lender shall give notice to the Agent no later than 10:00 a.m.
(Pittsburgh, Pennsylvania time) of the next Business Day or such other time as
the Agent and the Swing Line Lender may agree of the amount of each such Swing
Line Loan.
 
(d)           Refunded Swing Line Loans.  With respect to any Swing Line Loans,
the Swing Line Lender may, at any time in its sole and absolute discretion,
deliver to the Agent (with a copy to the Borrower), no later than 10:00 a.m.
(Pittsburgh, Pennsylvania time) on the first (1st) Business Day immediately
preceding the proposed date of disbursement, a notice (which shall be deemed to
be a notice of borrowing given by an Authorized Representative) requesting the
Banks to make Revolving Credit Loans that are Base Rate Loans on such date in an
amount equal such portion of the Swing Line Loans outstanding as the Swing Line
Lender may request in its sole and absolute discretion plus, if the Swing Line
Lender so requests, accrued interest thereon, (the "Refunded Swing Line
Loans").  Anything contained in this Agreement to the contrary notwithstanding,
(i) the proceeds of such Revolving Credit Loans made by Banks other than the
Swing Line Lender shall be immediately delivered by the Agent to the Swing Line
Lender (and not to the Borrower) and applied to repay a corresponding portion of
the Refunded Swing Line Loans and (ii) on the day such Revolving Credit Loans
are made, the Swing Line Lender's Pro Rata Share of the Refunded Swing Line
Loans shall be deemed to be paid with the proceeds of a Revolving Credit Loan
made by the Swing Line Lender, and such portion of the Swing Line Loans deemed
to be so paid shall no longer be outstanding as Swing Line Loans and shall no
longer be due under the Swing Line Note of the Swing Line Lender but shall
instead constitute part of the Swing Line Lender's outstanding Revolving Credit
Loans and shall be due under the Revolving Credit Note of the Swing Line Lender.
 
Anything contained herein to the contrary notwithstanding, each Bank's
obligation to make Revolving Credit Loans for the purpose of repaying any
Refunded Swing Line Loans pursuant to the immediately preceding paragraph shall
be absolute and unconditional and shall not be affected by any circumstance,
including (a) any set-off, counterclaim, recoupment, defense or other right
which such Bank may have against the Swing Line Lender, the Borrower or any
other Person for any reason whatsoever; (b) the occurrence or continuation of an
Event of Default or a Potential Default; (c) any Material Adverse Change;
(d) any breach of this Agreement or any other Loan Document by the Borrower; or
(e) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing; provided that
 

 
 
20

--------------------------------------------------------------------------------

 

such obligations of each Bank are subject to the condition that (X) the Swing
Line Lender believed in good faith that all conditions under Article IV to the
making of the applicable Swing Line Loans were satisfied at the time such Swing
Line Loans were made or (Y) the satisfaction of any such condition not satisfied
had been waived in writing by the Banks prior to or at the time such Swing Line
Loans were made; provided, further, that no Bank shall be obligated in any event
to make Revolving Credit Loans in excess of its Commitment less its Pro Rata
Share of the Dollar Equivalent amount of Letters of Credit Outstanding.
 
2.03           Interest Rates.
 
(a)      Interest on the Loans.  Subject to the terms and conditions of this
Agreement, the aggregate outstanding principal balance of the Revolving Credit
Loans shall be, at the option of the Borrower as selected pursuant to
Section 2.01(c) hereof, (x) Base Rate Loans which shall bear interest for each
day at the rates set forth below or (y) Libor Rate Loans which shall bear
interest during each applicable Interest Period at the rates set forth below:
 
(i)           Subject to the terms and conditions of this Agreement, on the
Closing Date and through the day immediately preceding the first (1st) Incentive
Pricing Effective Date, (x) Revolving Credit Loans which are Base Rate Loans
shall bear interest for each day at a rate per annum equal to the Base Rate plus
the applicable margin corresponding to Tier II as set forth below and
(y) Revolving Credit Loans which are Libor Rate Loans shall bear interest during
each applicable interest period at a rate per annum equal to the Libor Rate plus
the Applicable Libor Margin corresponding to Tier II set forth below;
 
(ii)           Subject to the terms and conditions of this Agreement, during
each Fiscal Quarter, in accordance with Section 5.01(c) hereof, the Borrower
shall submit to the Agent and the Banks a quarterly compliance certificate (the
Fiscal Quarter in which such compliance certificate is required to be received
by the Agent and the Banks is the "Reporting Quarter") as of the last day of the
Fiscal Quarter immediately preceding such Reporting Quarter (with respect to any
Reporting Quarter, the Fiscal Quarter immediately preceding such Reporting
Quarter is the "Measurement Quarter").  Upon receipt of such quarterly
compliance certificate by the Agent and the Banks in accordance with Section
5.01(c), the calculation of the Borrower's Leverage Ratio shall be set forth in
such compliance certificate as of the last day of the Measurement Quarter ending
March 31, 2011 and as of the last day of each Measurement Quarter
thereafter.  From the first (1st) day of the first (1st) full calendar month
following the Agent's and the Banks' receipt of such quarterly compliance
certificate (the "Incentive Pricing Effective Date") until the next Incentive
Pricing Effective Date, (x) Revolving Credit Loans which are Base Rate Loans
shall bear interest for each day at a rate per annum equal to the Base Rate plus
the applicable margin determined by reference to the Borrower's Leverage Ratio
as set forth below (the "Applicable Base Rate Margin") and (y) Revolving Credit
Loans which are Libor Rate Loans shall bear interest during each applicable
Interest Period at a rate per annum equal to the Libor Rate plus the applicable
margin determined by reference to the Borrower's Leverage Ratio as set forth
below (the "Applicable Libor Margin"):
 
Tier
Leverage Ratio
Applicable
Libor Margin
 
Applicable
Base Rate Margin
Applicable
L/C Fee Percentage
Applicable Commitment Fee Percentage
 
I
< 1.00
1.00%
0.00%
1.00%
0.20%
II
³1.00 < 1.75
1.25%
0.25%
1.25%
0.25%
III
³ 1.75
1.50%
0.50%
1.50%
0.30%



 

 
 
 
21

--------------------------------------------------------------------------------

 

(iii)           Subject to the terms and conditions of this Agreement, in the
event that the Borrower fails to timely deliver the compliance certificate
required by Section 5.01(c) hereof, the Applicable Margin shall be the amount
corresponding to Tier III until the delivery of such compliance certificate.
 
Subject to the terms and conditions of this Agreement, the aggregate outstanding
principal balance of the Swing Line Loans shall bear interest for each day at
the Swing Line Rate.
 
(b) Calculation of Interest and Fees; Adjustment to Base Rate and Swing Line
Rate.  Interest on the Loans, unpaid fees and other sums payable hereunder shall
be computed on the basis of a year of three hundred sixty (360) days and paid
for the actual number of days elapsed; provided that, for Revolving Credit Loans
made in an Optional Currency for which a three hundred sixty five (365) or three
hundred sixty six (366) day basis, as the case may be, is the only market
practice available to the Agent, such rate shall be calculated on the basis of a
year of three hundred sixty five (365) or three hundred sixty six (366) days, as
the case may be, for the actual days elapsed.  In the event of any change in the
Base Rate or the Swing Line Rate, the rate of interest applicable to each Base
Rate Loan or the Swing Line Loans shall be adjusted to immediately correspond
with such change; provided, however, that any interest rate charged hereunder
shall not exceed the Maximum Rate.
 
(c)      Interest After Maturity or Default; Interest Laws.  Upon the occurrence
and during the continuance of an Event of Default, (i) the unpaid principal
amount of the Loans or any portion thereof, accrued interest thereon, any fees
or any other sums payable hereunder shall thereafter until paid in full bear
interest at a rate per annum equal to the Applicable Rate plus two percent
(2.00%); (ii) each Libor Rate Loan denominated in Dollars shall automatically
convert into a Base Rate Loan at the end of the applicable Interest Period;
(iii) each Libor Rate Loan denominated in an Optional Currency shall
automatically convert into a Base Rate Loan at the time of such Event of Default
and the Borrower shall pay to the Agent for the ratable account of the Banks
such additional amounts as are required pursuant to and in accordance with
Sections 2.12(c) and 2.18; and (iv) no Loans may be made in an Optional Currency
and no Loans may be made as, renewed as or converted into a Libor Rate
Loan.  Notwithstanding any provisions to the contrary contained in this
Agreement or any other Loan Document, the Borrower shall not be required to pay,
and the Banks shall not be permitted to collect, any amount of interest in
excess of the maximum amount of interest permitted by applicable Law ("Excess
Interest").  If any Excess Interest is provided for or determined by a court of
competent jurisdiction to have been provided for in this Agreement or in any
other Loan Document, then, in such event: (1) the provisions of this subsection
shall govern and control; (2) the Borrower shall not be obligated to pay any
Excess Interest; (3) any Excess Interest that any Bank may have received
hereunder shall be, at the Majority Banks' option, (a) applied as a credit
against the outstanding principal balance of the Indebtedness evidenced by the
Notes or accrued and unpaid interest thereon (not to exceed the maximum amount
permitted by Law), (b) refunded to the payor thereof, or (c) any combination of
the foregoing; (4) the interest rate(s) provided for herein shall be
automatically reduced to the maximum lawful rate allowed from time to time under
applicable Law (the "Maximum Rate"), and this Agreement and the other Loan
Documents shall be deemed to have been and shall be, reformed and modified to
reflect such reduction; and (5) the Borrower shall have no action against the
Agent or the Banks for any damages arising out of the payment or collection of
any Excess Interest.
 
2.04           Interest Payments.
 
The Borrower shall pay to the Agent for the ratable account of the Banks
interest on the aggregate outstanding balance of the Loans which are Base Rate
Loans in arrears, on January 31, 2011 and on the last day of each April, July,
October and January thereafter through and including the Expiry Date.  The
Borrower shall pay to the Agent for the ratable account of the Banks interest on
the unpaid principal
 

 
 
 
22

--------------------------------------------------------------------------------

 

 balance of the Loans that are Libor Rate Loans on the earlier of (i) the last
day of the applicable Interest Period for such Loan or (ii) for such Loans with
an applicable Interest Period exceeding three (3) Months, on each and every
three (3) Month anniversary of each such Loan during the period from the Closing
Date to and including the Expiry Date.  After maturity of any part of the Loans
(whether upon the occurrence of an Event of Default, by acceleration or
otherwise), interest on such part of the Loans shall be immediately due and
payable without notice, presentment, or demand of any kind.  Interest on the
principal amount of each Loan made in an Optional Currency shall be paid by the
Borrower in such Optional Currency. The Borrower shall pay to the Swing Line
Lender interest on the unpaid principal balance of the aggregate outstanding
balance of the Swing Line Loans in arrears, on January 31, 2011 and on the last
day of each April, July, October and January thereafter through and including
the Expiry Date.
 
2.05           Fees.
 
The Borrower shall pay to the Agent for the ratable account of the Banks:
 
(i)           A commitment fee in Dollars on the unused portion of the amount of
the Revolving Credit Facility Commitment during the period from the date of this
Agreement to the Expiry Date, payable quarterly in arrears beginning on January
1, 2011 and continuing on the first (1st) day of each April, July, October and
January thereafter and on the Expiry Date.  Such fee shall be calculated daily,
and shall equal the amount by which the amount of the Revolving Credit Facility
Commitment has exceeded the closing principal balance of the sum of the
outstanding Dollar Equivalent principal balance of the Revolving Credit Loans
(for purposes of this computation the Swing Line Lender's Swing Line Loans shall
be deemed to be borrowed amounts under its Revolving Credit Commitment) and the
Dollar Equivalent amount of Letters of Credit Outstanding on each day,
multiplied by the applicable percentage with respect to commitment fees for such
day determined by reference to the Borrower's Leverage Ratio as set forth in set
forth in Section 2.03(a)(ii) hereof (the "Applicable Commitment Fee
Percentage"); provided, however, that any commitment fee accrued with respect to
the Revolving Credit Facility Commitment of an Impacted Bank during the period
prior to the time such Bank became an Impacted Bank and unpaid at such time
shall not be payable by the Borrower so long as such Bank shall be an Impacted
Bank except to the extent that such commitment fee shall otherwise have been due
and payable by the Borrower prior to such time; and provided further that no
commitment fee shall accrue with respect to the Revolving Credit Facility
Commitment of an Impacted Bank so long as such Bank shall be an Impacted Bank;
and
 
(ii)           The Letter of Credit Commission pursuant to Section 2.07 hereof.
 
2.06           Agreement to Issue Letters of Credit.
 
From time to time during the period from the Closing Date to the fifteenth
(15th) day preceding the Expiry Date, subject to the further terms and
conditions hereof, including those required in connection with the making of
Revolving Credit Loans, the applicable Issuing Bank(s) shall issue Standby
Letters of Credit or Commercial Letters of Credit (collectively the "Letters of
Credit") for the account of the Borrower in an Dollar Equivalent amount not to
exceed Twenty Five Million and 00/100 Dollars ($25,000,000.00) in the aggregate
as a subfacility of the Revolving Credit Facility Commitment; provided, however,
that on any date on which the Borrower requests a Letter of Credit, and after
giving effect to the Letter of Credit Face Amount of such Letter of Credit, the
sum of (i) the Dollar Equivalent amount of all Revolving Credit Loans
outstanding, plus (ii) all Swing Line Loans outstanding, plus (iii) the Dollar
Equivalent amount of all Letters of Credit Outstanding shall not exceed the
Revolving Credit Facility Commitment.  All such Letters of Credit shall be
issued by the applicable Issuing Bank in accordance with its then current
practice relating to the issuance of letters of credit including, but not
limited to, the execution and
 

 
 
23

--------------------------------------------------------------------------------

 

delivery to such Issuing Bank of applications and agreements required by such
Issuing Bank and the payment by the Borrower of all applicable fees with respect
thereto.  As of the date hereof, those Letters of Credit set forth on
Schedule 2.06 hereof (collectively, the "Existing Letters of Credit"), which
were issued under the Prior Loan Agreement and are outstanding on the date
hereof, will be deemed to be Letters of Credit issued and outstanding hereunder.
 
Each request for a Letter of Credit shall be delivered to the applicable Issuing
Bank (with a copy to the Agent) no later than 10:00 a.m. (Pittsburgh,
Pennsylvania time) on the second (2nd) Business Day, or such shorter period as
may be agreed to by such Issuing Bank, prior to the proposed date of
issuance.  Each such request shall be in a form acceptable to the applicable
Issuing Bank and specify the Letter of Credit Face Amount thereof, the
applicable currency, the account party, the beneficiary, the intended date of
issuance, the expiry date thereof, and the nature of the transaction to be
supported thereby.  Promptly after receipt of any request for a Letter of
Credit, the Issuing Bank shall confirm with the Agent (by telephone or in
writing) that the Agent has received a copy of such request for a Letter of
Credit and if not, such Issuing Bank will provide the Agent with a copy
thereof.  Unless the Issuing Bank has received notice from any Bank, the Agent
or any Loan Party, at least one (1) day prior to the requested date of issuance
of the applicable Letter of Credit, that one or more applicable conditions in
Article IV is not satisfied, then, subject to the terms and conditions hereof
and in reliance on the agreements of the other Banks set forth in this
Section 2.06, the Issuing Bank or any of the Issuing Bank's Affiliates will
issue a Letter of Credit.  All such Letters of Credit shall be issued by the
applicable Issuing Bank in accordance with its then current practice relating to
the issuance of Letters of Credit including, but not limited to, the execution
and delivery to such Issuing Bank of applications and agreements required by
such Issuing Bank and the payment by the Borrower of all applicable fees
required by Section 2.07 hereof.  Immediately upon the issuance of each Letter
of Credit, each Bank shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the applicable Issuing Bank a
participation in such Letter of Credit and each drawing thereunder in an amount
equal to such Bank's Pro Rata Share of the Letter of Credit Face Amount of such
Letter of Credit.  The applicable Issuing Bank shall promptly, but in any event
not later than the next Business Day, provide to each Bank notice of each such
request for a Letter of Credit by the Borrower.
 
Notwithstanding any other provision hereof, no Issuing Bank shall be required to
issue any Letter of Credit, if any Bank is at such time an Impacted Bank
hereunder, unless the Issuing Bank has entered into satisfactory arrangements
with the Borrower or such Impacted Bank to eliminate the Issuing Bank's risk
with respect to such Impacted Bank (it being understood that the Issuing Bank
would consider the Borrower or the Impacted Bank providing cash collateral to
the Agent, for the benefit of the Issuing Bank, to secure the Impacted Bank's
Pro Rata Share of the Letter of Credit to be a satisfactory arrangement).
 
2.07           Letter of Credit Fees.
 
The Borrower shall pay to the applicable Issuing Bank for its own account in
Dollars (a) a fronting fee for each Letter of Credit issued hereunder, such fee
shall be equal to one-eighth of one percent (0.125%) of the daily average Dollar
Equivalent amount of Letters of Credit Outstanding during the preceding calendar
quarter, payable quarterly in arrears beginning on January 1, 2011 and
continuing on the first (1st) day of each April, July, October and January
thereafter and on the Expiry Date, (b) such Issuing Bank's standard amendment
fees for each applicable Letter of Credit issued hereunder by such Issuing Bank,
such fees to be paid on the date of the amendment of such Letter of Credit and
(c) any reasonable out-of-pocket expenses and costs incurred by such Issuing
Bank for the issuance of any applicable Letter of Credit issued hereunder by
such Issuing Bank, such fees to be paid on the day of issuance of such Letter of
Credit.  The Borrower shall also pay to the Agent for the ratable account of the
Banks a fee (the "Letter of Credit Commission"), calculated daily and equal to
the Dollar Equivalent amount of the Letters of Credit Outstanding on each day
multiplied by the applicable percentage for such day determined by reference to
the Borrower's Leverage Ratio as set forth in Section 2.03(a)(ii) hereof (the
"Applicable L/C Fee Percentage"), such fee to be paid quarterly in arrears
beginning on January 1, 2011 and continuing on the first (1st) day of
 

  
 
24

--------------------------------------------------------------------------------

 

 each April, July, October, and January thereafter and on the Expiry
Date.  Notwithstanding the foregoing, after the occurrence and during the
continuance of an Event of Default, the Letter of Credit Commission shall be
increased by two percent (2.00%) per annum.
 
2.08           Payments Under Letters of Credit.
 
Upon a draw under any Letter of Credit, the Borrower shall immediately, but in
any event not later than the end of such Business Day, reimburse the Issuing
Bank for such drawing under a Letter of Credit by paying to the Agent for the
account of the Issuing Bank an amount equal to the amount so paid by the Issuing
Bank with respect to such drawing under the applicable Letter of Credit.  If
(i) the Borrower shall not have reimbursed the Issuing Bank for such drawing
under such Letter of Credit by the end of such Business Day, (ii) the Issuing
Bank and/or the Agent, on behalf of the Issuing Bank, must for any reason return
or disgorge such reimbursement, or (iii) the Borrower is required to make a
payment under Section 7.02(a)(ii) hereof and fails to make such payment, then
the amount of each unreimbursed drawing under such Letter of Credit and payment
required to be made under Section 7.02(a)(ii) hereof shall automatically be
converted into a Revolving Credit Loan which shall be a Base Rate Loan made on
the date of such drawing for all purposes of this Agreement.  The Borrower’s
obligation to reimburse the Issuing Bank with respect to each drawing under a
Letter of Credit shall be absolute and unconditional.
 
2.09           Period of Issuance and Term of Letters of Credit.
 
Letters of Credit shall only be issued by the Issuing Banks for the account of
the Borrower for such terms which expire at least fifteen (15) days prior to the
Expiry Date.
 
2.10           Booking of Libor Rate Loans.
 
Each Bank may make, carry or transfer Libor Rate Loans at, to or for the account
of, any of its branch offices or the office of an affiliate of such Bank;
provided, however, that no such action shall result in increased liability or
cost to the Borrower, including any increased liability or cost pursuant to
Section 2.12 or 2.13 hereof.
 
2.11           Assumptions Concerning Funding of Libor Rate Loans.
 
Calculation of all amounts payable to each Bank under Section 2.12(c) shall be
made as though each Bank had actually funded its relevant Libor Rate Loan
through the purchase of a Libor deposit bearing interest at the Libor Rate in an
amount equal to the amount of that Libor Rate Loan and having maturity
comparable to the relevant Interest Period and through the transfer of such
Libor deposit from an offshore office to a domestic office in the United States
of America; provided, however, that each Bank may fund each of its Libor Rate
Loans in any manner it sees fit and the foregoing assumption shall be utilized
only for the calculation of amounts payable under Section 2.12(c).
 
2.12           Additional Costs.
 
(a)      If, due to either (i) the introduction of, or any change in, or in the
interpretation of, any Law or (ii) the compliance with any guideline or request
from any central bank or other Official Body (whether or not having the force of
Law), there shall be any increase in the cost to, or reduction in income
receivable by, a Bank of making, funding or maintaining Loans (or commitments to
make the Loans), then the Borrower shall from time to time, upon demand by such
Bank made within a reasonable time after such Bank's determination thereof, pay
to the Agent for the account of such Bank additional amounts sufficient to
reimburse such Bank for any such additional costs or reduction in income.  All
such additional amounts shall be determined by such Bank in good faith using
appropriate attribution and averaging methods ordinarily employed by such
Bank.  A certificate of such Bank
 

 
 
25

--------------------------------------------------------------------------------

 

submitted to the Borrower in good faith as to the amount of such additional
costs shall be conclusive and binding for all purposes, absent manifest
error.  Within ten (10) Business Days after the Agent or such Bank notifies the
Borrower in writing of any such additional costs pursuant to this
Section 2.12(a), the Borrower may (A) repay in full all Loans of any types or
currencies so affected then outstanding, together with interest accrued thereon
to the date of such repayment, or (B) convert all Loans of any types or
currencies so affected then outstanding into Loans of any other type or currency
not so affected upon not less than four (4) Business Days’ notice to the
Agent.  If any such repayment or conversion of any Libor Rate Loan occurs on any
day other than the last day of the applicable Interest Period for such Loan, the
Borrower also shall pay to the Agent for the ratable account of the Banks such
additional amounts as set forth in Section 2.12(c).
(b)      If either (i) the introduction of, or any change in, or in the
interpretation of, any Law or (ii) the compliance with any guideline or request
from any central bank or other Official Body (whether or not having the force of
Law), affects the amount of capital required to be maintained by any Bank or any
corporation controlling any Bank and such Bank determines in good faith that the
amount of such capital is increased by or based upon the existence of the Loans
(or commitment to make the Loans), then,  within ten (10) Business Days of
demand by such Bank, the Borrower shall pay to the Agent for the account of such
Bank from time to time as specified by such Bank, additional amounts sufficient
to compensate such Bank in the light of such circumstances, to the extent that
such Bank determines in good faith such increase in capital to be allocable to
the existence of such Bank's Loans (or commitment to make the Loans).  Any such
demand by a Bank must be made within a reasonable time after such Bank's
determination as set forth in the immediately preceding sentence.  A certificate
of such Bank in good faith submitted to the Borrower as to such amounts shall be
presumptive evidence of such amounts.  Within ten (10) Business Days after the
Agent or such Bank notifies the Borrower in writing of any such additional costs
pursuant to this Section 2.12(b), the Borrower may (A) repay in full all Loans
of any types or currencies so affected then outstanding, together with interest
accrued thereon to the date of such prepayment, or (B) convert all Loans of any
types or currencies so affected then outstanding into Loans of any other type or
currency not so affected upon not less than four (4) Business Days’ notice to
such Bank.  If any such prepayment or conversion of any Libor Rate Loan occurs
on any day other than the last day of the applicable Interest Period for such
Loan, the Borrower also shall pay to the Agent for the ratable account of the
Banks such additional amounts as set forth in Section 2.12(c).
 
(c)      If the Borrower shall repay or convert any Libor Rate Loan on a day
other than the last day of the applicable Interest Period for such Loan (whether
such repayment or conversion is (i) permitted by this Section 2.12 or
Section 2.13, (ii) permitted as a result of the failure of the Borrower to
consummate a transaction after providing notice as set forth in
Section 2.01(c)(ii), (iii) otherwise permitted by a Bank, or (iv) otherwise
required under the terms of this Agreement), the Borrower shall pay (within ten
(10) Business Days after written demand) to the Agent for the ratable benefit of
the Banks such additional amounts reasonably determined by the Banks in good
faith to be sufficient to indemnify the Banks against any loss, cost, or expense
incurred by the Banks as a result of such prepayment or conversion including,
without limitation, any loss (including loss of anticipated profits), costs or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by the Banks to fund such Loan, and a certificate as to the
amount of any such loss, cost or expense submitted by any Bank to the Borrower
in good faith shall be presumptive evidence of such amount.
 
2.13           Illegality; Impracticability.
 
Notwithstanding any other provision contained in this Agreement, if:  (a)  it is
unlawful, or any central bank or other Official Body shall determine that it is
unlawful, for the Agent or any Bank to perform its obligations hereunder to
make, renew, or convert Loans hereunder; or (b) on any date on which a Libor
Rate would otherwise be set, any Bank shall have in good faith determined (which
determination shall be conclusive absent manifest error) that (i) adequate and
reasonable means do not exist for ascertaining a Libor Rate, (ii) a contingency
has occurred which materially and adversely affects the
 

 
 
26

--------------------------------------------------------------------------------

 

interbank markets, or (iii) the effective cost to such Bank of funding a
proposed Libor Rate Loan exceeds the Libor Rate then (y) upon notice thereof by
the Agent or such Bank to the Borrower, the obligation of such Bank to make or
renew a Loan of a type or currency so affected or to convert any type of Loan or
any Loan denominated in an Optional Currency into a Loan of a type or currency
so affected shall terminate and the Banks shall thereafter be obligated to make
Base Rate Loans whenever any written notice requests any type of Loans or any
Loan denominated in an Optional Currency so affected and (z) upon written demand
therefor by such Bank to the Borrower, the Borrower shall (i) forthwith prepay
in full all Loans of the type or currency so affected then outstanding, together
with interest accrued thereon or (ii) request that such Bank, upon five (5)
Business Days' notice, convert all Loans of the type or currency so affected
then outstanding into Loans of a type or currency not so affected.  If any such
prepayment or conversion of any Libor Rate Loan occurs on any day other than the
last day of the applicable Interest Period for such Loan, the Borrower also
shall pay to the Agent for the ratable benefit of the Banks such additional
amounts as set forth in Section 2.12(c).
 
2.14           Payments.
 
All payments to be made with respect to principal, interest, fees or other
amounts due from the Borrower under this Agreement or under the Notes are
payable at 12:00 noon (Pittsburgh, Pennsylvania time), on the day when due,
without presentment, demand, protest or notice of any kind, all of which are
hereby expressly waived, and an action for the payments will accrue
immediately.  All such payments must be made to the Agent at its Office in U.S.
Dollars except that payments of principal or interest shall be made in the
currency in which such Loan was made and in funds immediately available at such
Office, without setoff, counterclaim or other deduction of any nature.  The
Agent may in its discretion deduct such payments from the Borrower's demand or
deposit accounts with the Agent if not paid within five (5) Business Days after
the due date.  All such payments shall be applied at the option of the Agent and
the Banks to accrued and unpaid interest, outstanding principal and other sums
due under this Agreement in such order as the Agent and the Banks, in their sole
discretion, shall elect.  All such payments shall be made absolutely net of,
without deduction or offset, and altogether free and clear of any and all
present and future taxes, levies, deductions, charges, and withholdings and all
liabilities with respect thereto, excluding income and franchise taxes imposed
on the Banks under the Laws of the United States or any state or political
subdivision thereof.  If the Borrower is compelled by Law to deduct any such
taxes or to make any such other deductions, charges, or withholdings
(collectively, the "Required Deductions"), the Borrower will pay to the Agent
for the ratable benefit of the Banks an additional amount equal to the sum of
(i) the aggregate amount of all Required Deductions and (ii) the aggregate
amount of United States federal or state income taxes required to be paid by the
Banks in respect of such Required Deductions.
 
2.15           Loan Account.
 
The Agent will open and maintain on its books and records, including computer
records, in accordance with its customary procedures, a loan account (the "Loan
Account") for the Borrower in which shall be recorded the date and amount of
each Loan made by the Banks and the date and amount of each payment and
prepayment in respect thereof.  The Agent shall record in the Loan Account the
principal amount of the Loans owing to each Bank from time to time.  The Loan
Account shall constitute presumptive evidence of the accuracy of the information
contained therein (including the Equivalent Amounts of the applicable currencies
where such computations are required).  Any failure by the Agent to make any
such notation or record shall not affect the obligations of the Borrower to the
Banks with respect to the Loans.
 
 

 
 
 
27

--------------------------------------------------------------------------------

 

2.16           Estoppel.
 
As further consideration for the entry of the Banks into this Agreement, the
Borrower hereby represents and warrants that it does not presently have any
claims or actions of any kind at Law or in equity against Citizens and/or PNC
arising out of or in any way relating to the Prior Loan Agreement or any related
documents with respect thereto, the transactions referenced in or contemplated
by this Agreement or any acts, transactions, or events that are or were the
subject matter of any other prior loans, agreements or guaranties involving the
Borrower and a Bank.
 
2.17           Utilization of Commitments in Optional Currencies.
 
(a)      Periodic Computations of Dollar Equivalent Amounts of Revolving Credit
Loans and Letters of Credit Outstanding.  The Agent will determine the Dollar
Equivalent amount of (i) proposed Revolving Credit Loans to be denominated in an
Optional Currency as of the requested borrowing date, (ii) Letters of Credit to
be denominated in an Optional Currency as of the intended date of issuance,
(iii) Letters of Credit Outstanding denominated in an Optional Currency as of
the last Business Day of each month, and (iv) outstanding Revolving Credit Loans
denominated in an Optional Currency as of the end of each Interest Period (each
such date under clauses (i) through (iv), a "Computation Date").
 
(b)      Notices From Banks that Optional Currencies are Unavailable to Fund New
Revolving Credit Loans.  The Banks shall be under no obligation to make the
Revolving Credit Loans requested by the Borrower which are denominated in an
Optional Currency if any Bank notifies the Agent by 5:00 p.m. (Pittsburgh,
Pennsylvania time), four (4) Business Days prior to the borrowing date for such
Loans that such Bank cannot provide its share of such Loans in such Optional
Currency due to the introduction of, or any change in, any applicable Law or any
change in the interpretation or administration thereof by any Official Body
charged with the interpretation or administration thereof, or compliance by such
Bank (or any of its lending offices) with any request or directive (whether or
not having the force of Law) of any such Official Body which would make it
unlawful or impossible for such Bank (or any of its lending offices) to honor
its obligations hereunder to make a Revolving Credit Loan in an Optional
Currency.  In the event the Agent timely receives a notice from a Bank pursuant
to the preceding sentence, the Agent will notify the Borrower no later than
12:00 noon (Pittsburgh, Pennsylvania time), three (3) Business Days prior to the
borrowing date for such Loans that the Optional Currency is not then available
for such Loans, and the Agent shall promptly thereafter notify the Banks of the
same.  If the Borrower receives a notice described in the preceding sentence,
the Borrower may, by notice to the Agent not later than 5:00 p.m. (Pittsburgh,
Pennsylvania time), three (3) Business Days prior to the borrowing date for such
Loans, withdraw the loan request for such Loans.  If the Borrower withdraws such
loan request, the Agent will promptly notify each Bank of the same and the Banks
shall not make such Loans.  If the Borrower does not withdraw such loan request
before such time, (i) the Borrower shall be deemed to have requested that the
Loans referred to in its loan request shall be made in Dollars in an amount
equal to the Dollar Equivalent amount of such Loans and shall bear interest
under the Base Rate, and (ii) the Agent shall promptly deliver a notice to each
Bank stating: (A) that such Loans shall be made in Dollars and shall bear
interest under the Base Rate, (B) the aggregate amount of such Loans, and
(C) such Bank's Pro Rata Share of such Loans.
 
(c)      Notices From Banks That Optional Currencies Are Unavailable to Fund
Renewals of Libor Rate Loans Denominated in an Optional Currency.  If the
Borrower delivers a loan request requesting that the Banks renew any Libor Rate
Loan which is denominated in an Optional Currency, the Banks shall be under no
obligation to renew such Libor Rate Loan if any Bank delivers to the Agent a
notice by 5:00 p.m. (Pittsburgh, Pennsylvania time), four (4) Business Days
prior to effective date of such renewal that such Bank cannot continue to
provide Loans in such Optional Currency due to the introduction of, or any
change in, any applicable Law or any change in the interpretation or
administration thereof by any Official Body charged with the interpretation or
administration thereof, or compliance by such Bank (or any of its lending
offices) with any request or directive (whether or not having the force of Law)
of any such Official Body which would make it unlawful or impossible for such
Bank (or any of its lending offices) to honor its obligations hereunder to make
a Loan in an Optional Currency.  In the event the Agent timely receives a notice
from a Bank pursuant to the preceding
 

 
 
28

--------------------------------------------------------------------------------

 

 sentence, the Agent will notify the Borrower no later than 12:00 noon
(Pittsburgh, Pennsylvania time), three (3) Business Days prior to the renewal
date that the renewal of such Loans in such Optional Currency is not then
available, and the Agent shall promptly thereafter notify the Banks of the
same.  If the Agent shall have so notified the Borrower that any such
continuation of Optional Currency Loans is not then available, any notice of
renewal with respect thereto shall be deemed withdrawn, and such Optional
Currency Loans shall be redenominated into Base Rate Loans with effect from the
last day of the Interest Period with respect to any such Optional Currency
Loans.  The Agent will promptly notify the Borrower and the Banks of any such
redenomination, and in such notice, the Agent will state the aggregate Dollar
Equivalent amount of the redenominated Optional Currency Loans as of the
Computation Date with respect thereto and such Bank's Pro Rate Share thereof.


(d)      Requests for Additional Optional Currencies.  The Borrower may deliver
to the Agent a written request that Revolving Credit Loans and/or Letters of
Credit hereunder also be permitted to be made in any other lawful currency
(other than Dollars), in addition to the currencies specified in the definition
of "Optional Currency" herein provided that such currency must be freely traded
in the offshore interbank foreign exchange markets, freely transferable, freely
convertible into Dollars and available to the Banks in the applicable interbank
market.  The Agent will promptly notify the Banks of any such request promptly
after the Agent receives such request.  The Agent and each Bank may grant or
accept such request in its sole discretion.  The Agent will promptly notify the
Borrower of the acceptance or rejection by the Agent and each of the Banks of
the Borrower's request.  The requested currency shall be approved as an Optional
Currency hereunder only if the Agent and all of the Banks approve of the
Borrower's request.
 
2.18           Currency Repayments.
 
Notwithstanding anything contained herein to the contrary, the entire amount of
principal of and interest on any Revolving Credit Loan made or Letter of Credit
issued in an Optional Currency shall be repaid in the same Optional Currency in
which such Loan was made or Letter of Credit was issued, provided, however, that
(a) if it is impossible or illegal for Borrower to effect payment of a Loan or
reimbursement of a Letter of Credit in the Optional Currency in which such Loan
was made or Letter of Credit was issued, (b) if Borrower defaults in its
obligations to do so, or (c) if a Libor Rate Loan denominated in an Optional
Currency automatically converts to a Base Rate Loan pursuant to Section 2.03(c)
hereof, the Majority Banks may at their option (and, in the case of (a) above
shall) permit such payment to be made (i) at and to a different location,
subsidiary, affiliate or correspondent of Agent, or (ii) in the Equivalent
Amount of Dollars or (iii) in an Equivalent Amount of such other currency
(freely convertible into Dollars) as the Majority Banks may solely at their
option designate.  Upon any events described in (i) through (iii) of the
preceding sentence, Borrower shall make such payment and Borrower agrees to hold
each Bank harmless from and against any loss incurred by any Bank arising from
the cost to such Bank of any premium, any costs of exchange, the cost of hedging
and covering the Optional Currency in which such Loan was originally made or
Letter of Credit was originally issued, and from any change in the value of
Dollars, or such other currency, in relation to the Optional Currency that was
due and owing.  Such loss shall be calculated for the period commencing with the
first day of the Interest Period for such Loan and continuing through the date
of payment thereof.
 
 

 
 
29

--------------------------------------------------------------------------------

 

 
2.19           Optional Currency Amounts.
 
Notwithstanding anything contained herein to the contrary, Agent may, with
respect to notices by Borrower for Revolving Credit Loans or Letters of Credit
in an Optional Currency or voluntary prepayments of less than the full amount of
a Loan denominated in an Optional Currency, engage in reasonable rounding (in
accordance with the Agent's usual and customary Optional Currency policies) of
the Optional Currency amounts requested to be loaned or repaid; and, in such
event, Agent shall promptly notify Borrower and the Banks of such rounded
amounts and Borrower's request or notice shall thereby be deemed to reflect such
rounded amounts.
 
2.20           Mandatory Prepayments for Currency Fluctuations.
 
If on any Computation Date the sum of the aggregate Dollar Equivalent principal
amount of all Revolving Credit Loans outstanding and the aggregate Dollar
Equivalent amount of Letters of Credit Outstanding is equal to or greater than
one hundred percent (100%) of the Revolving Credit Facility Commitment as a
result of a change in exchange rates between one (1) or more Optional Currencies
and Dollars, then the Agent shall notify the Borrower of the same.  The Borrower
shall pay or prepay Revolving Credit Loans (subject to Borrower's indemnity
obligations under Section 2.12) within one (1) Business Day after receiving such
notice such that the Dollar Equivalent principal amount of all Revolving Credit
Loans outstanding and the aggregate Dollar Equivalent amount of Letters of
Credit Outstanding shall not exceed the Revolving Credit Facility Commitment
after giving effect to such payments or prepayments.
 
2.21           Increase of Revolving Credit Facility Commitment.
 
If at any time after the Closing Date, and so long as no Event of Default or
Potential Default has occurred and is continuing, the Borrower desires to
increase the Revolving Credit Facility Commitment, (each, an "Additional
Increase") the Borrower shall notify the Agent in writing, who will promptly
notify each Bank thereof, provided that any such Additional Increase shall be in
a minimum of Ten Million and 00/100 Dollars ($10,000,000.00) and the aggregate
of all such Additional Increases shall not exceed One Hundred Million and 00/100
Dollars ($100,000,000.00).   The existing Banks shall have the right at any time
within fourteen (14) days following such notice to increase their respective
Commitment by providing written notice of the same to the Agent so as to provide
such additional Commitment pro-rata in accordance with such Bank's Pro Rata
Share, and any portion of such Additional Increase which is not provided by any
such existing Bank shall be available to the other existing Banks; provided,
that if more than one existing Bank desires to increase its Commitment in
respect of the portion of such Additional Increase not provided by an existing
Bank, such participating Banks shall provide such portion of the additional
Commitments on a pro rata basis in accordance with the proportion that their Pro
Rata Share bears to each other, and thereafter, to the extent not provided by
existing Banks, to any additional lending institution or institutions proposed
by the Borrower and which is approved by the Agent (which approval will not be
unreasonably withheld, conditioned or delayed) and which becomes a party to this
Agreement pursuant to documentation reasonably acceptable to the Agent and
prepared at the Borrower's expense, which documentation may be executed by the
Borrower and the Agent (as agent for the Banks) without further consent or
action of the Banks, such consent hereby deemed to be irrevocably given to the
Agent by the Banks; provided, however, that the Borrower shall have the right to
have the entire amount of each Additional Increase provided by such approved
additional lending institution or institutions if all the existing Banks decline
to increase their Commitments to accommodate any such Additional Increase.  In
the event of any such Additional Increase in the aggregate Commitments and in
the Commitment of any Bank effected pursuant to the terms of this Section 2.21,
new Notes shall, to the extent deemed reasonably necessary or appropriate by the
Agent, be executed and delivered by the Borrower, and the affected Banks shall
promptly surrender and cancel the existing Notes; and the Borrower shall execute
and deliver such additional documentation setting forth the new Commitments and
Pro Rata Shares as the Agent shall reasonably request
 

 
 
30

--------------------------------------------------------------------------------

 

 (which documentation may be executed by the Borrower and the Agent (as agent
for the Banks) without further consent or action of the Banks, such consent
herein is deemed to be irrevocably given to the Agent by the Banks).
 


 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants to the Agent and the Banks that:
 
3.01           Organization and Qualification.
 
Each Loan Party is a corporation, partnership or limited liability company duly
organized, validly existing and in good standing under the Laws of its
jurisdiction of organization.  Each Domestic Subsidiary of each Loan Party is
duly organized, validly existing and in good standing under the Laws of its
jurisdiction of organization.  Each Loan Party, each Domestic Subsidiary of each
Loan Party are duly qualified or licensed to do business as foreign
corporations, partnership or limited liability companies, as the case may be,
and are in good standing in all jurisdictions in which the ownership of their
properties or the nature of their activities or both makes such qualification or
licensing necessary except to the extent that the failure to be so qualified or
licensed would not have a Material Adverse Effect.
 
3.02           Authority; Power to Carry on Business; Licenses.
 
The Borrower has the power and authority to make the borrowings provided for
herein, to execute and deliver the Notes in evidence of such borrowing and to
execute and deliver each of the other Loan Documents to which it is a party and
all such action has been duly and validly authorized by all necessary corporate
proceedings on the Borrower's part.  Each Guarantor has the power and authority
to execute and deliver each of the Loan Documents to which it is a party and all
such action has been duly and validly authorized by all necessary corporate
proceedings on each such Guarantor's part.  Each  Loan Party, each Domestic
Subsidiary of such Loan Party have all requisite power and authority to own and
operate their properties and to carry on their businesses as now conducted and
as presently planned to be conducted.  Each Loan Party, each Domestic Subsidiary
of such Loan Party have all licenses, permits, consents and governmental
approvals or authorizations necessary to carry on their business as now
conducted except to the extent that the failure to have any such license,
permit, consent, or approval would not have a Material Adverse Effect.
 
3.03           Execution and Binding Effect.
 
Each of the Loan Documents have been duly and validly executed and delivered by
each Loan Party that is a party thereto, and constitutes a legal, valid and
binding obligation of such Loan Party, enforceable in accordance with its terms.
 
3.04           Absence of Conflicts.
 
Neither the execution and delivery of this Agreement, the Notes or the other
Loan Documents, the consummation of the transactions contemplated in any of
them, nor the performance of or compliance with the terms and conditions thereof
will (a) violate any Law, (b) conflict with or result in a breach of or a
default under the certificate or articles of incorporation or bylaws,
certificate of limited partnership or partnership agreement, certificate of
organization or operating agreement or any other organizational document, as the
case may be, of any Loan Party or any of its Subsidiaries, (c) conflict with or
result in a breach of or a default under any agreement or instrument to which
any  Loan Party or any
 

 
 
31

--------------------------------------------------------------------------------

 

 Domestic Subsidiary is a party or by which it or any of its properties (now
owned or acquired in the future) may be subject or bound which could have a
Material Adverse Effect, or (d) result in the creation or imposition of any
material Lien upon any property (owned or  leased) of any  Loan Party or any of
its Subsidiaries.
 
3.05           Authorizations and Filings.
 
No authorization, consent, approval, license, exemption or other action by, and
no registration, qualification, designation, declaration or filing with, any
Official Body is or will be necessary or advisable in connection with the
execution and delivery of this Agreement or the other Loan Documents, the
consummation of the transactions contemplated herein or therein, or the
performance of or compliance with the terms and conditions hereof or thereof.
 
3.06           Title to Property.
 
Each  Loan Party, each Domestic Subsidiary of such Loan Party have good and
marketable title in fee simple to all real property purported to be owned by
them and good and marketable title to all other property purported to be owned
by them, including that reflected in the most recent financial information
referred to in Section 3.07 hereof or submitted to the Agent and the Banks
pursuant to Section 5.01 of this Agreement (except as sold or otherwise disposed
of in the ordinary course of business), subject only to Liens permitted by
Section 6.01 of this Agreement.
 
3.07           Financial Information.
 
The financial information provided by the Loan Parties to the Agent and the
Banks with respect to each Loan Party and each Subsidiary of such Loan Party  as
of the Closing Date is accurate and complete in all material respects and has
been prepared in accordance with GAAP consistently applied.  Each  Loan
Party  have made full and true disclosure of all pertinent financial and other
material information in connection with the transactions contemplated hereby.
 
3.08           Taxes.
 
All tax returns required to be filed by each  Loan Party and each Domestic
Subsidiary of each Loan Party have been properly prepared, executed and
filed.  Except as may be permitted under Section 5.05 hereof, all material
taxes, assessments, fees and other governmental charges upon each  Loan Party
and each Domestic Subsidiary of such Loan Party or upon any of their properties,
income, sales or franchises which are due and payable have been paid.  The
reserves and provisions for taxes on the books of each Loan Party and each
Domestic Subsidiary of such Loan Party are adequate for all open years and for
the current fiscal period in all material respects.  No  Loan Party, no Domestic
Subsidiary of such Loan Party knows of any proposed additional assessment or
basis for any assessment for additional taxes (whether or not reserved against).
 
3.09           Contracts.
 
No  Loan Party, no Domestic Subsidiary of such Loan Party is in default in any
material respect in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any material contractual
obligation of such  Loan Party, such Domestic Subsidiary, and no condition
exists which, with the giving of notice or the lapse of time or both, would
constitute such a default, which default or potential default would have a
Material Adverse Effect.
 

 
 
32

--------------------------------------------------------------------------------

 

3.10           Litigation.
 
Except as described in Schedule 3.10 to this Agreement, there is no pending or,
to any  Loan Party's knowledge, contemplated or threatened action, suit or
proceeding by or before any Official Body against or affecting a  Loan Party or
any Subsidiary  of such Loan Party which, if adversely decided, would have a
Material Adverse Effect.
 
3.11           Laws.
 
To any Loan Party's knowledge, no Loan Party nor any Subsidiary of such Loan
Party is in violation of any Law, which violation could have a Material Adverse
Effect.
 
3.12           ERISA.
 
Except as described in Schedule 3.12 to this Agreement, (a) each Plan has been
and will be maintained and funded in all material respects in accordance with
its terms and with all provisions of ERISA and other applicable Laws; (b) no
Reportable Event which could have a Material Adverse Effect has occurred and is
continuing with respect to any Plan; (c) no material liability to the PBGC has
been incurred with respect to any Plan, other than for premiums due and payable;
(d) no Plan has been terminated, no proceedings have been instituted to
terminate any Plan, and there exists no intent to terminate or institute
proceedings to terminate any Plan to the extent such termination would have a
Material Adverse Effect; (e) no withdrawal, either complete or partial, has
occurred or commenced with respect to any multi-employer Plan, and there exists
no intent to withdraw either completely or partially from any multi-employer
Plan; and (f) there has been no cessation of, and there is no intent to cease,
operations at a facility or facilities where such cessation could reasonably be
expected to result in a separation from employment of more than 20% of the total
number of employees who are participants under a Plan.
 
3.13           Patents, Licenses, Franchises.
 
Each Loan Party, each Domestic Subsidiary of such Loan Party own or possess the
legal right to use all of the patents, trademarks, service marks, trade names,
copyrights, licenses, franchises and permits and rights with respect to the
foregoing necessary to own and operate their properties and to carry on their
businesses as presently conducted and as presently planned to be conducted
without conflict with the rights of others except to the extent that the failure
to own or possess the right to use such intellectual property would not have a
Material Adverse Effect.  Except as described in Schedule 3.13 to this
Agreement, no such patent, trademark, service mark, trade name, copyright,
license, franchise or permit or right with respect to any of the foregoing is of
material importance to the assets, business, operations or financial condition
of any Loan Party or any Domestic Subsidiary of such Loan Party and there is no
reason to anticipate any material liability to any Loan Party or any Domestic
Subsidiary of such Loan Party in respect of any claim of infringement of any of
the foregoing.
 
3.14           Environmental Matters.
 
Except as set forth in Schedule 3.14 attached hereto and made a part hereof:
 
(a)      To the knowledge of any Loan Party, no Loan Party nor any Domestic
Subsidiary of such Loan Party is in violation of any Environmental Laws or any
rule or regulation promulgated pursuant thereto except to the extent that such
violation would not have a Material Adverse Effect;
 

 
 
33

--------------------------------------------------------------------------------

 

(b)           To the knowledge of any Loan Party, no activity of any Loan Party
at the Property is being or has been conducted in violation of any Environmental
Law and no activity of any prior owner, operator or occupant of the Property was
conducted in violation of any Environmental Law except to the extent that such
violation would not have a Material Adverse Effect;


(c)      To the knowledge of any Loan Party, there are no Regulated Substances
present on, in, under, or emanating from, or emanating to, the Property or any
portion thereof in violationof any Environmental Law, except to the extent that
such violation would not have a Material Adverse Effect;
 
(d)      To the knowledge of any Loan Party, no facility or site to which any
Loan Party or Domestic Subsidiary of such Loan Party, either directly or
indirectly by a third party, has sent Regulated Substances for storage,
treatment, disposal or other management has been or is being operated in
violation of Environmental Laws or pursuant to Environmental Laws is identified
or proposed to be identified on any list of contaminated properties or other
properties which pursuant to Environmental Laws are the subject of an
investigation, cleanup, removal, remediation or other response action by an
Official Body;
 
(e)      No portion of the Property is identified or to the knowledge of any
Loan Party proposed to be identified on any list of contaminated properties or
other properties which pursuant to Environmental Laws are the subject of an
investigation or remediation action by an Official Body, nor to the knowledge of
any Loan Party is any property adjoining or in the proximity of the Property
identified or proposed to be identified on any such list; and
 


 
3.15           Use of Proceeds.
 
The Borrower shall use the proceeds of the Loans to (i) repay existing
Indebtedness of the Borrower, including amounts due under the Prior Loan
Agreement, (ii) for Acquisitions, and (iii) for working capital and general
corporate purposes.
 
3.16           Margin Stock.
 
The Borrower will not borrow under this Agreement for the purpose of buying or
carrying any "margin stock", as such term is used in Regulation U and related
regulations of the Board of Governors of the Federal Reserve System, as amended
from time to time.  The Borrower does not own any "margin stock".  The Borrower
is not engaged in the business of extending credit to others for such purpose,
and no part of the proceeds of any borrowing under this Agreement will be used
to purchase or carry any "margin stock" or to extend credit to others for the
purpose of purchasing or carrying any "margin stock".
 
3.17           No Event of Default; Compliance with Agreements.
 
No event has occurred and is continuing and no condition exists which
constitutes an Event of Default or Potential Default.  No Loan Party nor any
Subsidiary of any Loan Party is in violation of any term of its certificate or
articles of incorporation or bylaws, certificate of limited partnership or
partnership agreement, certificate of organization or operating agreement or any
other organizational document, as the case may be.  No Loan Party nor any
Domestic Subsidiary of such Loan Party is in default under any agreement, lease
or instrument to which it is a party or by which it or any of its properties
(owned or leased) may be subject or bound, which default would have a Material
Adverse Effect.
 

 
 
34

--------------------------------------------------------------------------------

 

3.18           No Material Adverse Change.
 
Since the date of the most recent financial statements referred to in
Section 3.07 hereof, there has been no Material Adverse Change.
 
3.19           Labor Controversies.
 
There are no labor controversies pending or, to the knowledge of any Loan Party,
threatened, against any Loan Party or any Domestic Subsidiary of any Loan Party
which, if adversely determined, would have a Material Adverse Effect.
 
3.20           Solvency.
 
After the making of the Loans, each Loan Party (i) will be able to pay its debts
as they become due, (ii) will have funds and capital sufficient to carry on its
business and all businesses in which it is about to engage, and (iii) will own
property having a value at both fair valuation and at fair saleable value in the
ordinary course of its business greater than the amount required to pay its
debts as they become due.  No Loan Party was insolvent immediately prior to the
date of this Agreement and no Loan Party will be rendered insolvent by the
execution and delivery of this Agreement, the borrowing hereunder and/or the
consummation of any transactions contemplated by this Agreement or any of the
other Loan Documents.
 
3.21           Subsidiaries.
 
Schedule 3.21 to this Agreement sets forth the name of each Subsidiary of each
Loan Party and the percentage of outstanding capital stock (or other equity
interest) of such Subsidiary which is owned by such Loan Party or Subsidiary of
such Loan Party.
 
3.22           Governmental Regulation.
 
The Borrower is not subject to regulation under the Federal Power Act or the
Investment Company Act of 1940 or to any federal or state statute or regulation
limiting its ability to incur Indebtedness for borrowed money.
 
3.23           Accurate and Complete Disclosure; Continuing Representations and
Warranties.
 
No representation or warranty made by any Loan Party under this Agreement or any
of the other Loan Documents and, to the knowledge of any Loan Party, no
statement made by any Loan Party or any Subsidiary of any Loan Party in any
financial statement (furnished pursuant to Section 3.07 or 5.01 or otherwise),
certificate, report, exhibit or document furnished by any Loan Party or any
Subsidiary of any Loan Party to the Agent or any Bank pursuant to or in
connection with this Agreement is false or misleading in any material respect
(including by omission of material information necessary to make such
representation, warranty or statement not misleading).  The representations and
warranties set forth herein are to survive the delivery of the Loan Documents
and the making of the Loans hereunder.
 
3.24           Anti-Terrorism Laws.
 
(a)      None of the Loan Parties nor any Affiliate of any Loan Party, is in
violation in any material respect of any Anti-Terrorism Law or engages in or
conspires to engage in any material respect in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law.
 

 
 
35

--------------------------------------------------------------------------------

 



(b)      None of the Loan Parties, nor any Affiliate of any Loan Party, is any
of the following (each a "Blocked Person"):
 


(i)           a Person that is listed in the annex to, or is otherwise subject
to the provisions of, the Executive Order No. 13224;


(ii)           a Person owned or controlled by, or acting for or on behalf  of,
any Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order No. 13224;
 
(iii)           a Person with which any Bank is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;
 
(iv)           a Person that commits, threatens or conspires to commit or
supports "terrorism" as defined in the Executive Order No. 13224;
 
(v)           a Person that is named as a "specially designated national" on the
most current list published by the U.S. Treasury Department Office of Foreign
Asset Control at its official website or any replacement website or other
replacement official publication of such list, or
 
(vi)           a Person who is affiliated or associated with a Person listed
above.
 
(c)      No Loan Party (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person, or (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked  pursuant to the
Executive Order No. 13224.
 
ARTICLE IV
 


 
CONDITIONS OF LENDING
 
The obligation of the Banks to make any Loan and the Issuing Banks to issue any
Letter of Credit is subject to the satisfaction of the following conditions:
 
4.01           Representations and Warranties; Events of Default and Potential
Defaults.
 
The representations and warranties contained in Article III shall be true and
correct in all material respects on and as of the date of each Loan with the
same effect as though made on and as of each such date.  On the date on which
any Loan is made, no Event of Default and no Potential Default shall have
occurred and be continuing or exist or shall occur or exist after giving effect
to the Loan to be made on such date.  Each request by the Borrower for any Loan
shall constitute a representation and warranty by the Borrower that the
conditions set forth in this Section 4.01 have been satisfied as of the date of
such request.  The failure of the Agent to receive notice from the Borrower to
the contrary before such Loan is made shall constitute a further representation
and warranty by the Borrower that the conditions referred to in this
Section 4.01 have been satisfied as of the date such Loan is made.
 

 
 
36

--------------------------------------------------------------------------------

 

4.02           Loan Documents.
 
On the Closing Date, the Loan Documents, satisfactory in terms, form and
substance to the Agent and the Banks, shall have been executed and delivered to
the Agent and the Banks and shall be in effect.
 
4.03           Other Documents and Conditions.
 
On or before the Closing Date, the following documents and conditions shall have
been delivered to the Agent or satisfied by or on behalf of any Loan Party to
the satisfaction of the Agent and, to the extent required, the Banks:
 
(a)      Certified Copies of Organizational Documents.  A copy of the articles
or certificate of incorporation, certificate of limited partnership or
certificate of organization of each Loan Party certified by the Secretary of
State of each jurisdiction of organization thereof.
 
(b)      Good Standing and Tax Lien Certificates.  A good standing certificate
of each Loan Party certifying as to the good standing and corporate, partnership
or limited liability company  status of each such Loan Party in its jurisdiction
of organization; (ii) good standing/foreign qualification certificates of each
Loan Party from each additional jurisdiction identified in Schedule 4.03 to this
Agreement; and (iii) a tax lien certificate of each Loan Party from each
jurisdiction identified in the Closing Checklist with respect to the transaction
contemplated by this Agreement.
 
(c)      Proceedings and Incumbency.
 
A certificate in form and substance satisfactory to the Agent, dated the Closing
Date and signed on behalf of each Loan Party by the Secretary of such Loan
Party, certifying as to (i) true copies of the certificate or articles of
incorporation, bylaws, certificate of limited partnership, partnership
agreement, certificate of organization, operating agreement and any other
organizational document, as the case may be, of such Loan Party, (ii) the
resolutions of the Board of Directors, partners or members of such Loan Party
authorizing the execution and delivery of this Agreement and the other Loan
Documents to which such Loan Party is a party and any other corporate,
partnership or limited liability company action taken by such Loan Party
relative to this Agreement, (iii) the names, true signatures and incumbency of
the officers, partners or members of such Loan Party authorized to execute and
deliver the Loan Documents, and (iv) all fictitious and trade names of such Loan
Party.  The Agent and the Banks may conclusively rely on such certification
unless and until a later certificate revising the prior certificate has been
furnished to the Agent.
 
(d)      Financial Statements.  Financial statements, as described in
Section 3.07 of this Agreement, and pro forma financial statements covering the
period from the Closing Date through the Expiry Date in form and substance
satisfactory to the Agent and the Banks.
 
(e)      Insurance.  Evidence, in form and substance satisfactory to the Agent
and the Banks, that the business and all assets of each Loan Party are
adequately insured and that the Agent on behalf of the Banks is entitled to
thirty (30) days prior notice of cancellation or modification on all such
insurance policies.
 
(f)      Lien Searches.  Copies of record searches (including UCC searches and
judgments, suits, taxes and other lien searches at the state level for each
location identified in Schedule 4.03(f) to this Agreement) evidencing that no
Liens exist against any Loan Party except those
 

 
 
37

--------------------------------------------------------------------------------

 

Liens permitted pursuant to Section 6.01 hereof or those Liens that are or will
be released or terminated in connection herewith as set forth in Section 4.03(g)
hereof.
(g)      Termination Statements; Release Statements and Other
Releases.  Evidence satisfactory to the Agent that all necessary termination
statements, release statements and other releases in connection with all Liens
with respect to any Loan Party that are not permitted pursuant to Section 6.01
of this Agreement have been filed or satisfactory arrangements have been made
for such filing (including payoff letters, if applicable, in form and substance
satisfactory to the Agent).
 
(h)      Opinion of Counsel.  An opinion of counsel on behalf of each Loan
Party, dated the Closing Date, in form and substance satisfactory to the Agent
and the Banks.
 
(i)      No Material Adverse Change.  No Material Adverse Change shall have
occurred since September 30, 2010.
 
(j)      Repayment of Prohibited Indebtedness.  All Indebtedness not permitted
under Section 6.02 including, but not limited to, amounts due under the Prior
Loan Agreement shall have been paid in full.
 
(k)      Other Documents and Conditions.  Such other documents and conditions as
may reasonably be requested to be submitted to the Agent or any Bank by the
terms of this Agreement or of any Loan Document or set forth on the Closing
Checklist with respect to the transactions contemplated by this Agreement.
 
4.04           Details, Proceedings and Documents.
 
All legal details and proceedings in connection with the transactions
contemplated by this Agreement shall be reasonably satisfactory to the Agent and
the Banks and the Agent and the Banks shall have received all such counterpart
originals or certified or other copies of such documents and proceedings in
connection with such transactions, in form and substance reasonably satisfactory
to the Agent and the Banks, as the Agent and the Banks may reasonably request
from time to time.
 
4.05           Fees and Expenses.
 
The Borrower shall have paid all fees and charges as required for the Closing
and relating to the Closing, including legal fees, closing costs, filing and
notary fees and any other similar matters pertinent to the Closing.
 
ARTICLE V
 


 
AFFIRMATIVE COVENANTS
 
The Borrower covenants to the Agent and the Banks as follows:
 
5.01           Reporting and Information Requirements.
 
(a)      Annual Reports.  As soon as practicable, and in any event within ninety
(90) days after the close of each fiscal year of the Borrower, the Borrower
shall furnish to the Agent and each Bank Consolidated audited statements of
income, changes in shareholder's equity and cash flows of the Borrower and its
Subsidiaries for such fiscal year and a Consolidated audited balance sheet of
the Borrower and its Subsidiaries as of the close of such fiscal year, and notes
to each, all in reasonable detail, setting forth in comparative form the
corresponding figures for the preceding fiscal year, prepared in
 

 
 
38

--------------------------------------------------------------------------------

 

 accordance with GAAP applied on a basis consistent with that of the preceding
fiscal year (except for changes in application in which such accountants concur)
with such financial statements to be certified by an independent certified
public accounting firm of recognized standing selected by the Borrower and
acceptable to the Agent and the Banks.  The certificate or report of such
accountants shall be free of exception or qualifications not reasonably
acceptable to the Agent and the Banks and shall in any event contain a written
statement of such accountants substantially to the effect that such accountants
examined such financial statements in accordance with generally accepted
auditing standards.  As soon as practicable, and in any event within ninety (90)
days after the close of each fiscal year of the Borrower, the Borrower shall
furnish to the Agent and each Bank a consolidating statement of income of the
Borrower and its Subsidiaries for such fiscal year and a consolidating balance
sheet of the Borrower and its Subsidiaries as of the close of such fiscal year,
all in reasonable detail.  All such financial statements shall be prepared by
the Borrower and certified by the Chief Financial Officer of the Borrower as
presenting fairly the consolidating financial position of the Borrower and its
Subsidiaries as of the end of such fiscal year and the results of their
operations for such fiscal year, in conformity with GAAP (subject to normal and
recurring year-end audit adjustments) applied in a manner consistent with that
of the most recent audited financial statements of the Borrower and its
Subsidiaries furnished to the Agent and the Banks.
(b)      Quarterly Reports of the Borrower.  As soon as practicable, and in any
event within forty-five (45) days after the close of each Fiscal Quarter of the
Borrower, the Borrower shall furnish to the Agent and each Bank a Consolidated
statement of income of the Borrower and its Subsidiaries for such Fiscal Quarter
and for the portion of the fiscal year to the end of such Fiscal Quarter, a
Consolidated statement of changes in cash flows for the portion of the fiscal
year to the end of such Fiscal Quarter and a Consolidated balance sheet of the
Borrower and its Subsidiaries as of the close of such Fiscal Quarter, all in
reasonable detail.  All such financial statements shall be prepared by the
Borrower and certified by the Chief Financial Officer of the Borrower as
presenting fairly the Consolidated financial position of the Borrower and its
Subsidiaries as of the end of such Fiscal Quarter and the results of their
operations for such periods, in conformity with GAAP (subject to normal and
recurring year-end audit adjustments) applied in a manner consistent with that
of the most recent audited financial statements of the Borrower and its
Subsidiaries furnished to the Agent and the Banks.
 
(c)      Quarterly Compliance Certificate.  The financial statements delivered
pursuant to Section 5.01(b) of this Agreement shall be accompanied by a
compliance certificate, substantially in the form of Exhibit "C" attached hereto
and made a part hereof, executed by the Chief Financial Officer of the Borrower,
stating that no Event of Default or Potential Default exists and that the
Borrower is in compliance with all applicable covenants contained in this
Agreement.  Such certificate shall include all figures necessary to calculate
the Borrower's compliance with all financial covenants set forth in this
Agreement.  If an Event of Default or Potential Default has occurred and is
continuing or exists, such certificate shall specify in detail the nature and
period of existence of the Event of Default or Potential Default and any action
taken or contemplated to be taken by the Borrower with respect thereto.
 
(d)      Reports to Governmental Agencies.  As soon as practicable, and in event
within ten (10) days after the filing thereof, the Borrower shall furnish to the
Agent and each of the Banks a copy of its Form 10-K and 10-Q reports, each proxy
statement, each registration statement and all other reports which the Borrower
is or may be required to file with the United States Securities and Exchange
Commission or any State Securities Commission.
 
(e)      Annual Plan.  The Borrower shall, within sixty (60) days after the
commencement of each fiscal year, submit to the Agent and each Bank projections
for the Borrower for the then current fiscal year in form substantially similar
to the form of projections provided to the Borrower's board of directors for
such fiscal year.
 

 
 
39

--------------------------------------------------------------------------------

 



(f)      Audit Reports.  Promptly, but in no event later than thirty (30) days
after receipt thereof, the Borrower will deliver to the Agent and each Bank a
copy of each other report submitted to the Borrower by independent accountants,
including comment or management letters, in connection with any annual, interim
or special audit report made by them of the books of the Borrower.
 
(g)           Visitation; Audits.  Each Loan Party shall permit such Persons as
the Agent or any of the Banks may designate (i) to visit and inspect any of the
properties of any Loan Party, (ii) to examine, and to make copies and extracts
from, the books and records of each Loan Party and (iii) to discuss their
affairs with their officers during normal business hours; provided, however, if
the Agent or any Bank retains Persons not affiliated with the Agent or such
Bank, as the case may be, to conduct any such audit, the Agent or such Bank
shall use its reasonable best efforts to ensure that such Persons are subject to
appropriate non-disclosure and confidentiality requirements for the benefit of
such Loan Party.  So long as no Event of Default has occurred, the Agent or such
Bank shall provide each such Loan Party with reasonable notice of any such
visitation or inspection.  Upon the occurrence and during the continuation of an
Event of Default, each Loan Party shall permit such Persons as the Agent or any
of the Banks may designate (i) to visit and inspect any of the properties of
such Loan Party, (ii) to examine, and to make copies and extracts from, the
books and records of such Loan Party and (iii) to discuss their affairs with
their officers and independent accountants at any time and without notice;
provided, however, if the Agent or such Bank retains Persons not affiliated with
the Agent or such Bank to conduct any such audit, the Bank or the Agent shall
use its reasonable best efforts to ensure that such Persons are subject to
appropriate non-disclosure and confidentiality requirements for the benefit of
such Loan Party.
(h)      Notice of Event of Default.  Promptly upon becoming aware of an Event
of Default or Potential Default, the Borrower will give the Agent and each Bank
notice of the Event of Default or Potential Default, together with a written
statement signed on behalf of the Borrower setting forth the details of the
Event of Default or Potential Default and any action taken or contemplated to be
taken by any Loan Party with respect thereto.
 
(i)      Notice of Material Adverse Change. Promptly upon becoming aware
thereof, the Borrower will give the Agent and each Bank written notice with
respect to any Material Adverse Change or any development or occurrence which
would have a Material Adverse Effect.
 
(j)      Notice of Proceedings.  Promptly upon becoming aware thereof, the
Borrower will give the Bank notice of the commencement, existence or threat of
all proceedings by or before any Official Body against or affecting any Loan
Party or any of its Subsidiaries which, if adversely decided, would have a
Material Adverse Effect.
 
(k)      Further Information.  The Borrower will promptly furnish to the Agent
and each Bank such other information, and in such form, as the Agent or the
Banks may reasonably request from time to time.
 
5.02           Preservation of Existence and Franchises.
 
Each Loan Party and each of its Domestic Subsidiaries shall maintain its
organizational existence and its rights and franchises in full force and effect
in its jurisdiction of incorporation or organization, as the case may be.  No
Loan Party nor any Domestic Subsidiary of a Loan Party shall change its
jurisdiction of incorporation or organization, as the case may be, without the
prior written consent of the Banks and each will qualify and remain licensed or
qualified as a foreign corporation, partnership or limited liability company, as
the case may be, in each jurisdiction in which the failure to receive or retain
such licensing or qualification would have a Material Adverse Effect.
 

 
 
40

--------------------------------------------------------------------------------

 

5.03           Insurance.
 
Each Loan Party shall maintain with financially sound and reputable insurers
insurance with respect to their properties and businesses and against such
liabilities, casualties and contingencies and of such types and in such amounts
as is reasonably satisfactory to the Agent and the Banks and as is customary in
the case of corporations or other entities engaged in the same or similar
business orhaving similar properties similarly situated.  Each Loan Party will
cause the Agent on behalf of the Banks to be provided with thirty (30) days
advance notice of the termination of any such policy of insurance.
 
5.04           Maintenance of Properties.
 
Except to the extent that the failure to do so would not have a Material Adverse
Effect, each Loan Party will maintain or cause to be maintained in good repair,
working order and condition (ordinary wear and tear excepted), the properties
now or in the future owned, leased or otherwise possessed by each of them and
shall make or cause to be made all needful and proper repairs, renewals,
replacements and improvements to the properties so that the business carried on
in connection with the properties may be properly and advantageously conducted
at all times.
 
5.05           Payment of Liabilities.
 
Each Loan Party and each Subsidiary of a Loan Party will pay or discharge:
 
(a)      on or prior to the date on which penalties attach, all taxes,
assessments, fees and other governmental charges or levies imposed upon it or
any of its properties or income, sales or franchises other than those contested
with due diligence, in good faith, without the incurrence of any Lien which
would have a Material Adverse Effect and for which such Loan Party or such
Subsidiary has established adequate reserves on its books;
 
(b)      on or prior to the date when due, all lawful claims of materialmen,
mechanics, carriers, warehousemen, landlords and other like Persons which, if
unpaid, might result in the creation of a Lien upon any of its properties other
than those contested with due diligence, in good faith, and for which such Loan
Party or such Subsidiary has established adequate reserves on its books and for
which such Loan Party has put in place adequate bonds or other security to cover
the amount of any such Lien; and
 
(c)      on or prior to the date when due, all other lawful claims which, if
unpaid, might result in the creation of a Lien upon any of its properties other
than those contested with due diligence, in good faith, without the incurrence
of any Lien which would have a Material Adverse Effect and for which such Loan
Party or such Subsidiary has established adequate reserves on its books.
 
5.06           Financial Accounting Practices.
 
Each Loan Party and each of its Subsidiaries shall make and keep books, records
and accounts which, in reasonable detail, accurately and fairly reflect its
transactions and dispositions of its assets and maintain a system of internal
accounting controls sufficient to provide reasonable assurances that
(a) transactions are executed in accordance with management's general or
specific authorization, (b) transactions are recorded as necessary (i) to permit
preparation of financial statements in conformity with GAAP and (ii) to maintain
accountability for assets, (c) access to assets is permitted only in accordance
with management's general or specific authorization and (d) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
 

 
 
41

--------------------------------------------------------------------------------

 



 
5.07           Compliance with Laws.
 
Each Loan Party and each of its Subsidiaries shall comply with all applicable
Laws, the non-compliance with which would have a Material Adverse Effect.
 
5.08           Pension Plans.
 
Each Loan Party and each of its Domestic Subsidiaries shall (a) keep in full
force and effect any and all Plans which are presently in existence or may, from
time to time, come into existence under ERISA, unless such Plans can be
terminated without material liability to such Loan Party or such Domestic
Subsidiary in connection with such termination; (b) make contributions to all of
its Plans in a timely manner and in a sufficient amount to comply in all
material respects with the requirements of ERISA; (c) comply with all material
requirements of ERISA which relate to such Plans so as to preclude the
occurrence of any Reportable Event, Prohibited Transaction (other than a
Prohibited Transaction subject to an exemption under ERISA) or material
accumulated funding deficiency as such term is defined in ERISA; and (d) notify
the Agent immediately upon receipt by such Loan Party or such Domestic
Subsidiary of any notice of the institution of any proceeding or other action
which may result in the termination of any Plan.  Each Loan Party shall deliver
to the Agent and each Bank, promptly after the filing or receipt thereof, copies
of all material reports or notices that such Loan Party or its Domestic
Subsidiaries files or receives under ERISA with or from the Internal Revenue
Service, the PBGC or the U.S. Department of Labor.
 
5.09           Continuation of and Change in Business.
 
The Borrower and its Subsidiaries will continue to engage generally in business
and activities substantially similar to those described in the Borrower's Annual
Report on Form 10-K for the fiscal years ended September 30, 2009 and September
30, 2010 (collectively, the "Form 10-K") and the Borrower and its Subsidiaries
will not engage in any other business or activity without the prior written
consent of the Majority Banks, which consent shall not be unreasonably withheld,
conditioned or delayed.
 
5.10           Use of Proceeds.
 
The Borrower will use the proceeds of the Loans for the purposes set forth in
Section 3.15 hereof.
 
5.11           Lien Searches.
 
The Agent may, but shall not be obligated to, conduct lien searches of each Loan
Party and its Subsidiaries, its assets and properties on an annual basis and at
such other times as the Agent, may determine to be necessary.  Upon the
occurrence of an Event of Default, the Borrower shall reimburse the Agent for
the Agent's out-of-pocket costs in connection with such lien searches.
 
5.12           Further Assurances.
 
The Borrower, at its own cost and expense, will cause to be promptly and duly
taken, executed, acknowledged and delivered all such further acts, documents and
assurances as the Agent and the Banks may reasonably request from time to time
in order to carry out the intent and purposes of this Agreement more effectively
and the transactions contemplated by this Agreement.
 

 
 
42

--------------------------------------------------------------------------------

 



 
5.13           Amendment to Schedules and Representations and Warranties.
 
Should any of the information or disclosures provided on any of the schedules
attached hereto and made a part hereof become incorrect in any material respect,
the Borrower shall promptly provide the Agent in writing with such revisions to
such schedule as may be necessary or appropriate to correct the same; provided,
however, that no schedule shall be deemed to have been amended, modified or
superceded by any such correction, nor shall any breach of warranty or
representation resulting from the inaccuracy or incompleteness of any such
schedule be deemed to have been cured thereby, unless and until the Majority
Banks, in their sole and absolute discretion, shall have accepted in writing
such revisions to such schedule.
 
5.14           Financial Covenants.
 
The following financial covenants with respect to the Borrower and its
Subsidiaries, on a Consolidated basis, shall apply:
 
(a)      Leverage Ratio.  As of March 31, 2011, and as of the last day of each
Fiscal Quarter thereafter, for the period equal to the four (4) consecutive
Fiscal Quarters then ending, the Borrower and its Subsidiaries shall maintain a
Leverage Ratio less than or equal to 2.50 to 1.0.
 
(b)      Interest Coverage Ratio.  As of March 31, 2011, and as of the last day
of each Fiscal Quarter thereafter, for the period equal to the four (4)
consecutive Fiscal Quarters then ending, the Borrower and its Subsidiaries shall
maintain an Interest Coverage Ratio greater than or equal to 4.00 to 1.0.
 
5.15           Subsidiary Guaranty Agreements.
 
Each Domestic Subsidiary of a Loan Party created or acquired subsequent to the
Closing Date shall immediately execute and deliver to the Agent a Guaranty
Agreement, along with such corporate governance and authorization documents as
may be deemed reasonably necessary or advisable by the Agent and the Banks;
provided, however, that a Domestic Subsidiary shall not be required to execute
such Guaranty Agreement so long as (i) the total assets (excluding all loans and
advances made to such Subsidiary from a Loan Party or a Subsidiary of a Loan
Party) of such Domestic Subsidiary are less than Fifty Million and 00/100
Dollars ($50,000,000.00), and (ii) the aggregate of the total assets (excluding
all loans and advances made to such Subsidiary from a Loan Party or a Subsidiary
of a Loan Party) of all such Domestic Subsidiaries with total asset values
(excluding all loans and advances made to such Subsidiary from a Loan Party or a
Subsidiary of a Loan Party) of less than Fifty Million and 00/100 Dollars
($50,000,000.00) does not exceed the aggregate amount of One Hundred Twenty-Five
Million and 00/100 Dollars ($125,000,000.00).  In the event that the total
assets of any Subsidiary which is not a Domestic Subsidiary or a Guarantor are
at any time equal to or greater than Twenty Million and 00/100 Dollars
($20,000,000.00), the Borrower shall provide the Agent and the Banks with prompt
written notice of such asset value.
 
5.16           Anti-Terrorism Laws.
 
The Loan Parties and their respective Affiliates and agents shall not
(i) conduct any business or engage in any transaction or dealing with any
Blocked Person, including making or receiving any contribution of funds, goods
or services to or for the benefit of any Blocked Person, (ii) deal in, or
otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order No. 13224; or (iii) engage in
or conspire to engage in any transaction that evades or avoids, or
 
 
 
43

--------------------------------------------------------------------------------

 
 
has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in the Executive Order No. 13224, the USA Patriot Act or
any other Anti-Terrorism Law.  The Borrower shall deliver to the Agent any
certification or other evidence requested from time to time by the Agent in its
sole discretion, confirming Borrower's compliance with this Section 5.16.
 
ARTICLE VI
 
NEGATIVE COVENANTS
 
The Borrower covenants to the Agent and the Banks as follows:
 
6.01           Liens.
 
No Loan Party nor any Subsidiary of a Loan Party shall, at any time, create,
incur, assume or suffer to exist any Lien on any of its assets or property,
tangible or intangible now owned or hereafter acquired, or agree to become
liable to do so, except:
 
(a)      Liens of any Loan Party or any Subsidiary of a Loan Party  existing on
the Closing Date and described in Schedule 6.01 to this Agreement;
 
(b)      Liens granted in favor of the Agent on behalf of the Banks;
 
(c)      Liens arising from taxes, assessments, charges, levies or claims
described in Section 5.05 of this Agreement;
 
(d)      pledges or deposits under worker's compensation, unemployment insurance
and social security laws, or in connection with or to secure the performance of
bids, tenders, contracts (other than for the repayment of borrowed money) or
leases or to secure statutory obligations, surety or appeal bonds or other
pledges or deposits of like nature used in the ordinary course of business;
 
(e)      any unfiled materialmen's, mechanic's, workmen's, and repairmen's Liens
arising in the ordinary course of business (provided, that, except as otherwise
set forth in Section 5.05(b) hereof, if such a Lien shall be perfected, it shall
be discharged of record immediately by payment, bond or otherwise);
 
(f)      Purchase Money Security Interests to secure Indebtedness; provided,
however, that such security interests shall be limited solely to the equipment
purchased with the proceeds of such Indebtedness;
 
(g)      reservations, exceptions, encroachments, easements, rights of way,
covenants, conditions, restrictions, leases and other similar title exceptions
or encumbrances affecting real property, provided that they do not, individually
or in the aggregate, diminish the fair market value of the real property
affected thereby or the utility of such real property for the purposes for which
such property is presently devoted;
 
(h)      attachment, judgment or other similar Liens arising in connection with
a proceeding before an Official Body and which do not cause an Event of Default
to occur;
 
(i)      Liens of any Subsidiary of a Loan Party that is not itself a Loan Party
securing Indebtedness; and
 

  
 
44

--------------------------------------------------------------------------------

 



(j)      Liens of any Loan Party securing Indebtedness; provided, however, that
such Liens shall be limited to Liens on equipment, fixtures, real property
and/or proceeds thereof; and provided, further, that the aggregate book value of
the assets securing such Indebtedness shall  not at any time exceed the
Permitted Amount.
 
6.02           Restrictions on Non-Loan Party Subsidiaries.


No Loan Party shall permit any of its Subsidiaries that are not Loan Parties to
enter into or otherwise be bound by any agreement prohibiting or restricting
(i) the payment of dividends or distributions to any Loan Party, (ii) the making
of loans or advances to any Loan Party, or (iii) the making of investments in
any Loan Party; provided, however, that with respect to Subsidiaries of Loan
Parties acquired after the date hereof, existing agreements of such Subsidiaries
with Persons not an Affiliate of such Subsidiary or any Loan Party that may
prohibit or restrict those activities described in (i) through (iii) above shall
be permitted hereunder (each such agreement an "Existing Restrictive
Agreement").  In addition, the Borrower shall provide written notice to the
Agent of any such Existing Restrictive Agreement within thirty (30) days after
the acquisition of a Subsidiary which has previously entered into any such
Existing Restrictive Agreement.
 
6.03           Self-Dealing.
 
No Loan Party nor any Subsidiary of a Loan Party shall enter into or carry out
any transaction with (including, without limitation, purchasing property or
services from or selling property or services to) any Affiliate except:
 
(a)      the Borrower may allocate corporate and division expenses to any
Subsidiary on a monthly basis in the ordinary course of its business consistent
with past practices;
 
(b)      shareholders, officers, directors and employees of a Loan Party or
Subsidiary of a Loan Party may render services to such Loan Party or Subsidiary
for compensation at substantially the same or better rates generally paid to
third parties engaged in the same or similar businesses for the same or similar
services; and
 
(c)      a Loan Party or Subsidiary of a Loan Party may enter into and carry out
other transactions with Affiliates in the ordinary course of business, pursuant
to the reasonable requirements of its business, upon terms that are fair and
reasonable and no less favorable to the Loan Party or Subsidiary than the Loan
Party or Subsidiary would obtain in a comparable arm's length transaction.
 
6.04           Disposition of Assets.
 
No Loan Party nor any Subsidiary of a Loan Party shall sell, convey, pledge,
assign, lease (except for leases entered into in the ordinary course of
business), abandon or otherwise transfer or dispose of, voluntarily or
involuntarily (any of the foregoing being referred to in this Section as a
transaction and any set of related transactions constituting but a single
transaction) any of its properties or assets whether tangible or intangible
(including stock of Subsidiaries) except for (i) sales or dispositions of
obsolete equipment and sales of inventory in the ordinary course of business,
(ii) the sale, transfer or lease of assets by a Subsidiary of a Loan Party to a
Loan Party, (iii) the sale or disposition of certain real property located in
Lawrenceville, Georgia, Richmond, Indiana, Portland, Oregon and Aiken, South
Carolina, (iv) the sale or disposition of Puget Sound Casket Co. and West Point
Casket Co. or (v) so long as no Event of Default or Potential Default shall have
occurred, other sales or dispositions of assets in the ordinary course of
business
 

 
 
 
45

--------------------------------------------------------------------------------

 

the fair market value of which does not exceed fifteen percent (15%) of the fair
market value of all of the Loan Parties' assets immediately prior to such sale
or disposition.
 
6.05           Margin Stock.
 
The Borrower will not use the proceeds of any Loan, directly or indirectly, to
purchase any "margin stock" (within the meaning of Regulations U, G, T or X of
the Board of Governors ofthe Federal Reserve System) or to extend credit to
others for the purpose of purchasing or carrying, directly or indirectly, any
margin stock.
 
6.06           Partnerships; Mergers or Consolidation.
 
No Loan Party nor any Subsidiary of a Loan Party shall form a partnership,
limited liability company or joint venture or merge or consolidate with or into
any other Person, or agree to do any of the foregoing, except that (i) a
Subsidiary which is not a Loan Party may merge or consolidate with or into
another Subsidiary which is not a Loan Party, (ii) a Loan Party may merge or
consolidate with or into another Loan Party provided that if the Borrower is a
party to such merger or consolidation, the Borrower is the surviving entity and
(iii) each Loan Party and its Subsidiary may complete Acquisitions.
 
6.07           Double Negative Pledge.
 
No Loan Party nor any Subsidiary of a Loan Party shall enter into any agreement
with any Person, other than in connection with this Agreement, which prohibits
or limits the ability of such Loan Party or Subsidiary to create, incur, assume
or suffer to exist any Lien upon or with respect to any property or assets of
any kind, real or personal, tangible or intangible (including, but not limited
to, stock or other equity interest) of such Loan Party or Subsidiary, whether
now owned or hereafter acquired or created; provided that a Loan Party or a
Subsidiary of a Loan Party may enter into such agreement which prohibits Liens
on property or assets which are subject to any Purchase Money Security Interests
permitted by Section 6.01(f) hereof.
 
6.08           Fiscal Year; Tax Designation.
 
No Loan Party nor Subsidiary of a Loan Party shall change its fiscal year or
elect to be designated as an entity other than its current tax designation,
except for "check the box" elections for United States tax purposes.
 
ARTICLE VII
 


 
DEFAULTS
 
7.01           Events of Default.
 
An Event of Default means the occurrence or existence of one or more of the
following events or conditions (whatever the reason for such Event of Default
and whether voluntary, involuntary or effected by operation of Law):
 
(a)      The Borrower shall fail to pay principal on any of the Loans on the
date due; or
 
(b)      The Borrower shall fail to pay interest on the Loans or any fees
payable pursuant to Article II of this Agreement within five (5) days of the
date such interest or fees are due; or
 

 
 
46

--------------------------------------------------------------------------------

 



(c)      Any Loan Party shall fail to pay any other fee or other amount payable
pursuant to this Agreement, the Notes or any of the other Loan Documents within
ten (10) days after written notice to such Loan Party by the Agent or any Bank;
or
 
(d)      Any representation or warranty made by any Loan Party under this
Agreement or any of the other Loan Documents or any material statement made by
any Loan Party in any financial statement, certificate, report, exhibit or
document furnished by any Loan Party to the Agent or any Bank pursuant to this
Agreement or the other Loan Documents shall prove to have been false or
misleading in any material respect as of the time made; or
 
(e)      The Borrower shall default in the performance or observance of any
covenant contained in Article V (other than the covenants contained in
Sections 5.01(a), 5.01(b), 5.01(c), 5.01(d), 5.01(e), 5.04, 5.06, 5.07, 5.08,
5.09, 5.11, 5.12 and 5.13) or Article VI of this Agreement; or
 
(f)      The Borrower shall default in the performance or observance of any
covenant contained in Sections 5.01(a), 5.01(b), 5.01(c), 5.01(d), 5.01(e),
5.04, 5.06, 5.07, 5.08, 5.09, 5.11, 5.12 or 5.13 (not constituting an Event of
Default under any other provision of this Section 7.01) and such default shall
continue for a period of thirty (30) consecutive days; or
 
(g)      Any Loan Party shall default in the performance or observance of
any  other covenant, agreement or duty under this Agreement, any Note or any
other Loan Document (not constituting an Event of Default under any other
provision of this Section 7.01) and such default shall continue for a period of
thirty (30) consecutive days; or
 
(h)      Any Loan Party or any Subsidiary of a Loan Party shall (i) default (as
principal or guarantor or other surety) in any payment of principal of or
interest on any obligation (or set of related obligations) for borrowed money in
excess of Ten Million and 00/100 Dollars ($10,000,000.00) beyond any period of
grace with respect to the payment or, if any such obligation (or set of related
obligations) is or are payable or repayable on demand, fail to pay or repay such
obligation or obligations when demanded, or (ii) default in the observance of
any other covenant, term or condition contained in any agreement or instrument
by which such an obligation (or set of related obligations) is or are created,
secured or evidenced, if the effect of such default is to cause, or permit the
holder or holders of such obligation or obligations (or a trustee or agent on
behalf of such holder or holders) to cause, all or part of such obligation or
obligations to become due before its or their otherwise stated maturity; or
 
(i)      One or more final judgments for the payment of money in excess of One
Million and 00/100 Dollars ($1,000,000.00) shall have been entered against any
Loan Party or any Subsidiary of a Loan Party and shall remain undischarged or
unstayed for a period of thirty (30) consecutive days; or
 
(j)      A writ or warrant of attachment, garnishment, execution, distraint or
similar process involving an aggregate amount of money in excess of One Hundred
Thousand and 00/100 Dollars ($100,000.00) shall have been issued against any
Loan Party or Subsidiary of a Loan Party or any of its properties and shall
remain undischarged or unstayed for a period of thirty (30) consecutive days; or
 
(k)      The Majority Banks shall have reasonably determined in good faith that
a Material Adverse Change has occurred or that the prospect of payment or
performance of any covenant, agreement or duty under this Agreement, the Notes
or the other Loan Documents is impaired; or
 
(l)      A Change of Control shall occur; or
 

 
 
47

--------------------------------------------------------------------------------

 



(m)           (i) A Termination Event with respect to a Plan shall occur,
(ii) any Person shall engage in any Prohibited Transaction or Reportable Event
involving any Plan, (iii) an accumulated funding deficiency, whether or not
waived, shall exist with respect to any Plan, (iv) a Loan Party or any ERISA
Affiliate shall be in "Default" (as defined in Section 4219(c)(5) of ERISA) with
respect to payments due to a multi-employer Plan resulting from any such Loan
Party's or any such ERISA Affiliate's complete or partial withdrawal (as
described in Section 4203 or 4205 of ERISA) from such Plan or (v) any other
event or condition shall occur or exist with respect to a single employer Plan,
except that no such event or condition shall constitute an Event of Default if
it, together with all other events or conditions at the time existing, would not
subject a Loan Party or any Subsidiary of a Loan Party to any tax, penalty, debt
or liability which, alone or in the aggregate, would have a Material Adverse
Effect; or
 
(n)      A proceeding shall be instituted in respect of a Loan Party or any
Subsidiary of a Loan Party:
 
(i)           seeking to have an order for relief entered in respect of such
Loan Party or Subsidiary of such Loan Party, or seeking a declaration or
entailing a finding that such Loan Party or Subsidiary of such Loan Party is
insolvent or a similar declaration or finding, or seeking dissolution,
winding-up, charter revocation or forfeiture, liquidation, reorganization,
arrangement, adjustment, composition or other similar relief with respect to
such Loan Party or Subsidiary of such Loan Party, its assets or debts under any
Law relating to bankruptcy, insolvency, relief of debtors or protection of
creditors, termination of legal entities or any other similar Law now or
hereinafter in effect which shall not have been dismissed or stayed within
thirty (30) days after such proceedings were instituted; or
 
(ii)           seeking appointment of a receiver, trustee, custodian,
liquidator, assignee, sequestrator or other similar official for a Loan Party or
a Subsidiary of a Loan Party for all or any substantial part of its property
which shall not have been dismissed or stayed within thirty (30) days after such
proceedings were instituted; or
 
(o)      A Loan Party or any Subsidiary of a Loan Party shall become insolvent;
shall become generally unable to pay its debts as they become due; shall
voluntarily suspend transaction of its business; shall make a general assignment
for the benefit of creditors; shall institute a proceeding described in
Section 7.01(n)(i) of this Agreement or shall consent to any order for relief,
declaration, finding or relief described in Section 7.01(n)(i) of this
Agreement; shall institute a proceeding described in Section 7.01(n)(ii) of this
Agreement or shall consent to the appointment or to the taking of possession by
any such official of all or any substantial part of its property whether or not
any proceeding is instituted; shall dissolve, wind-up or liquidate itself or any
substantial part of its property; or shall take any action in furtherance of any
of the foregoing.
 
7.02           Consequences of an Event of Default.
 
(a)      If an Event of Default specified in subsections (c) through (m) of
Section 7.01 of this Agreement occurs, the Issuing Banks and the Banks will be
under no further obligation to make Loans or issue Letters of Credit and may at
the option of the Majority Banks (i) demand the unpaid principal amount of the
Notes, interest accrued on the unpaid principal amount thereof and all other
amounts owing by the Borrower under this Agreement, the Notes and the other Loan
Documents to be immediately due and payable without presentment, protest or
further demand or notice of any kind, all of which are expressly waived, and an
action for any amounts due shall accrue immediately; and (ii) require the
Borrower to, and the Borrower shall thereupon, deposit in a non-interest bearing
account with the Agent, as cash collateral for its obligations under the Loan
Documents, an
 

 
 
 
48

--------------------------------------------------------------------------------

 

 amount equal to one hundred five percent (105%) of the Letter of Credit
Reserve, and the Borrower hereby pledges to the Agent and the Banks, and grants
to the Agent for the benefit of the Banks a security interest in such account
and all such cash as security for such obligations of the Borrower.
(b)      If an Event of Default specified in subsections (a), (b), (n) or (o) of
Section 7.01 of this Agreement occurs and continues or exists, the Issuing Banks
and the Banks will be under no further obligation to make Loans or issue Letters
of Credit and the unpaid principal amount of the Notes, interest accrued thereon
and all other amounts owing by the Borrower under this Agreement, the Notes and
the other Loan Documents shall automatically become immediately due and payable
without presentment, demand, protest or notice of any kind, all of which are
expressly waived, and an action for any amounts due shall accrue immediately.
 
7.03           Set-Off.
 
If the unpaid principal amount of the Notes, interest accrued on the unpaid
principal amount thereof or other amount owing by any Loan Party under this
Agreement, the Notes or the other Loan Documents shall have become due and
payable (on demand, at maturity, by acceleration or otherwise), each of the
Banks, any assignee of the Banks and the holder of any participation in any Loan
will each have the right, in addition to all other rights and remedies available
to it, without notice to such Loan Party, to set-off against and to appropriate
and apply to such due and payable amounts any Indebtedness owing to, and any
other funds held in any manner for the account of, such Loan Party by such Bank,
by such assignee or by such holder including, without limitation, all funds in
all deposit accounts (whether time or demand, general or special, provisionally
credited or finally credited, or otherwise) now or in the future maintained by
such Loan Party with such Bank, assignee or holder.  The Borrower consents to
and confirms the foregoing arrangements and confirms the Banks' rights, such
assignee's rights and such holder's rights of banker's lien and set-off. Nothing
in this Agreement will be deemed a waiver or prohibition of or restriction on
the Banks' rights, such assignee's rights or any such holder's rights of
banker's lien or set-off.
 
7.04           Equalization.
 
Each Bank agrees with the other Banks that if, at any time, it shall obtain any
Advantage over the other Banks or any thereof in respect of the Indebtedness of
the Borrower to the Banks, it shall purchase from the other Banks, for cash and
at par, such additional participation in the Indebtedness of the Borrower to the
Banks as shall be necessary to nullify the Advantage.  If any such Advantage
resulting in the purchase of an additional participation as aforesaid shall be
recovered in whole or in part from the Bank receiving the Advantage, each such
purchase shall be rescinded and the purchase price restored (but without
interest unless the Bank receiving the Advantage is required to pay interest on
the Advantage to the Person recovering the Advantage from such Bank) ratably to
the extent of the recovery.  Each Bank agrees with the other Banks that if it,
at any time, shall receive any payment for or on behalf of the Borrower on any
Indebtedness of the Borrower to that Bank by reason of offset of any deposit or
other Indebtedness of the Borrower to the Banks, it will apply such payment
first to any and all Indebtedness of the Borrower to the Banks pursuant to this
Agreement (including, without limitation, any participation purchased or to be
purchased pursuant to this Section or any other Section of this Agreement).  The
Borrower agrees that any Bank so purchasing a participation from the other Banks
or any thereof pursuant to this Section may exercise all of its rights of
payment (including the right of setoff) with respect to such participation as
fully as if such Bank were a direct creditor of the Borrower in the amount of
such participation.
 
7.05           Other Remedies.
 
The remedies in this Article VII are in addition to, not in limitation of, any
other right, power, privilege or remedy, either at Law, in equity or otherwise,
to which the Banks may be entitled.
 

 
 
49

--------------------------------------------------------------------------------

 

 The Agent shall exercise the rights under this Article VII and all other
collection efforts on behalf of the Banks and no Bank shall act independently
with respect thereto, except as otherwise specifically set forth in this
Agreement.
 
ARTICLE VIII
 
THE AGENT; THE SYNDICATION AGENT; ASSIGNMENTS; PARTICIPATIONS
 
8.01           Appointment and Authorization; No Liability.
 
The Banks authorize Citizens and PNC and Citizens and PNC hereby agree to act as
agent and syndication agent, respectively, for the Banks in respect of this
Agreement and the other Loan Documents upon the terms and conditions set forth
in this Agreement.  Each Bank hereby irrevocably appoints and authorizes the
Agent and the Syndication Agent to take such action as agent on its behalf and
to exercise such powers hereunder as are expressly delegated to the Agent or the
Syndication Agent, as the case may be, by the terms of this Agreement and any of
the other Loan Documents, together with such powers as are reasonably incidental
thereto; provided that no duties or responsibilities not expressly assumed
herein or therein shall be implied to have been assumed by the Agent or the
Syndication Agent.  The relationship between the Agent and the Banks and the
relationship between the Syndication Agent and the Banks are and shall be that
of agent and principal only, and nothing contained in this Agreement or any of
the other Loan Documents shall be construed to constitute the Agent or the
Syndication Agent as a trustee for any Bank.  Neither the Agent, the Syndication
Agent nor any of their respective shareholders, directors, officers, attorneys
or employees nor any other Person assisting them in their duties nor any agent
or employee thereof, shall (a) be liable for any waiver, consent or approval
given or action taken or omitted to be taken by it or them hereunder or under
any of the Loan Documents or in connection herewith or therewith or be
responsible for the consequences of any oversight or error of judgment
whatsoever, or (b) be liable to the Borrower for consequential damages resulting
from any breach of contract, tort or other wrong in connection with the
negotiation, documentation, administration or collection of the Loans or any of
the Loan Documents, except with respect to (a) and (b) hereof, to the extent of
its or their willful misconduct or gross negligence as finally determined by a
court of competent jurisdiction.
 
8.02           Employees and Agents; Syndication Agent.
 
The Agent may exercise its powers and execute its duties by or through employees
or agents and shall be entitled to take, and to rely on, advice of counsel
concerning all matters pertaining to its rights and duties under this Agreement
and the other Loan Documents and shall not be liable for action taken or
suffered in good faith by it in accordance with the opinion of such
counsel.  The Agent may utilize the services of such Persons as the Agent in its
sole discretion may determine, and all reasonable fees and expenses of any such
Persons shall be paid by the Borrower and if not paid by the Borrower shall be
paid by the Banks based upon their respective Commitment
Percentages.  Notwithstanding anything that may be contained in this Agreement
to the contrary, the Syndication Agent shall have no duties or obligations
whatsoever as syndication agent with respect to this Agreement or the other Loan
Documents, provided that the Syndication Agent may perform such of the duties of
Agent under this Agreement and the other Loan Documents as are expressly
delegated in writing to the Syndication Agent by the Agent or all of the Banks
and accepted in writing by the Syndication Agent, and in so acting the
Syndication Agent may act by or through employees or agents and shall be
entitled to advice of counsel concerning all matters pertaining to its duties
under this Agreement and the other Loan Documents.  In connection with the
performance by the Syndication Agent of duties of the Agent, to the extent so
expressly delegated in accordance herewith, the Syndication Agent shall be
deemed to have all the rights, responsibilities, discretion, limitations on
actions, exculpation and indemnification applicable to the Agent under such
circumstances.
 

 
 
50

--------------------------------------------------------------------------------

 

8.03           No Representations; Each Bank's Independent Investigation.
 
Neither the Agent nor the Syndication Agent shall be responsible for (a) the
execution, validity or enforceability of this Agreement, the Notes, any of the
other Loan Documents or any instrument at any time constituting, or intended to
constitute, collateral security for the Notes, (b) the value of any such
collateral security, (c) the validity, enforceability or collectibility of any
such amounts owing with respect to the Notes, or (d) any recitals or statements,
warranties or representations made herein or in any of the other Loan Documents
or in any certificate or instrument hereafter furnished to it by or on behalf of
any Loan Party.  Neither the Agent nor the Syndication Agent shall be bound
(a) to ascertain or inquire as to the performance or observance of any of the
terms, conditions, covenants or agreements herein or in any instrument at any
time constituting, or intended to constitute, collateral security for the
Indebtedness evidenced by the Notes or (b) to ascertain whether any notice,
consent, waiver or request delivered to it by any Loan Party or any holder of
any of the Notes shall have been duly authorized or is true, accurate and
complete.  Neither the Agent nor the Syndication Agent has made nor does it now
make any representations or warranties, express or implied, nor does it assume
any liability to the Banks with respect to the creditworthiness, financial
condition or any other condition of any Loan Party or with respect to the
statements contained in any information memorandum furnished in connection
herewith or in any other oral or written communication between the Agent and
such Bank or the Syndication Agent and such Bank.  Each Bank acknowledges that
it has, independently without reliance upon the Agent, the Syndication Agent or
any other Bank, and based upon such information and documents as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement and agrees that neither the Agent nor the Syndication Agent has a duty
or responsibility, either initially or on a continuing basis, to provide any
Bank with any credit or other information with respect thereto (other than such
notices as may be expressly required to be given by the Agent to the Banks
hereunder).
 
8.04           Payments to Banks.
 
(a)      As between the Agent and the Borrower, a payment by the Borrower to the
Agent hereunder or any of the other Loan Documents for the account of any Bank
shall constitute a payment to such Bank.  The Agent agrees to promptly, but in
any event not later than the end of the following Business Day, distribute to
each Bank such Bank's Pro Rata Share of payments received by the Agent for the
account of the Banks in immediately available funds (except as may otherwise be
provided with respect to an Impacted Bank).
 
(b)      If in the opinion of the Agent the distribution of any amount received
by it in such capacity hereunder, under the Notes or under any of the other Loan
Documents, could reasonably be expected to involve it in liability, it may
refrain from making distribution until its right to make distribution shall have
been adjudicated by a court of competent jurisdiction.  If a court of competent
jurisdiction shall adjudge that any amount received by the Agent for the account
of the Banks is to be distributed, the Agent shall distribute to each Bank such
Bank's Pro Rata Share of the amount so adjudged to be distributed or in such
manner as shall be determined by such court, together with interest thereon, in
respect of each day during the period commencing on the date such amount was
made available to the Agent and ending on the date the Agent distributes such
amount, at a rate per annum equal to the interest rate earned by the Agent on
such amount during such period.  If a court of competent jurisdiction shall
adjudge that any amount received and distributed by the Agent is to be repaid,
each Person to whom any such distribution shall have been made shall either
repay to the Agent its proportionate share of the amount so adjudged to be
repaid or shall pay over the same in such manner and to such Persons as shall be
determined by such court.
 
(c)      Notwithstanding anything to the contrary contained in this Agreement or
any of the other Loan Documents, any Bank that fails (i) to make available to
the Agent its Pro Rata Share of any Loan that the Agent made on its behalf or
(ii) to comply with the provisions of Section 7.04 with
 

 
 
 
51

--------------------------------------------------------------------------------

 

respect to it obtaining an Advantage, in each case as, when and to the full
extent required by the provisions of this Agreement, shall be deemed delinquent
and shall not be entitled to vote on any matters until such time as such
delinquency is cured.  Such Bank shall be deemed to have assigned any and all
payments due it from the Borrower, whether on account of outstanding Loans,
interest, fees or otherwise, to the remaining Banks for application to, and
reduction of, their respective Pro Rata Shares of all outstanding Loans.  Such
Bank hereby authorizes the Agent to distribute such payments to the other Banks
in proportion to their respective Pro Rata Shares of all outstanding
Loans.  Such Bank shall be deemed to have satisfied in full a delinquency when
and if the Banks' respective Pro Rata Shares of all outstanding Loans have
returned to those in effect immediately prior to such delinquency and without
giving effect to the nonpayment causing such delinquency.
8.05           Note Holders.
 
The Agent may treat the payee of any Note as the holder thereof until written
notice of transfer shall have been filed with it signed by such payee and in
form satisfactory to the Agent.
 
8.06           Documents.
 
The Agent shall not be under any duty to examine into or pass upon the validity,
effectiveness, genuineness or value of any Loan Documents or any other document
furnished pursuant hereto or in connection herewith or the value of any
collateral obtained hereunder, and the Agent shall be entitled to assume that
the same are valid, effective and genuine and what they purport to be.
 
8.07           Agents and Affiliates.
 
With respect to the Loans, the Agent shall have the same rights and powers
hereunder as any other Bank and may exercise the same as though it were not the
agent, and the Agent and its affiliates may accept deposits from, lend money to
and generally engage in any kind of business with the Borrower or any of its
Affiliates.
 
8.08           Indemnification of Agent.
 
The Banks ratably agree to indemnify and hold harmless the Agent (to the extent
not indemnified by the Borrower) from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by or asserted against the Agent in its capacity as agent in any
way relating to or arising out of this Agreement or any Loan Document or any
action taken or omitted by the Agent with respect to this Agreement or any Loan
Document, provided that no Bank shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including attorney fees) or disbursements resulting from the
Agent's gross negligence or willful misconduct as finally determined by a court
of competent jurisdiction.  The obligations of the Banks under this Section 8.08
shall survive the payment in full of all amounts due pursuant to this Agreement
or any other Loan Document and the termination of this Agreement.
 
8.09           Successor Agent; Documentation or Syndication Agent.
 
(a)           The Agent may resign as administrative agent hereunder by giving
not fewer than thirty (30) days' prior written notice to the Borrower and the
Banks.  If the Agent shall resign under this Agreement, then either (a) the
Majority Banks shall appoint from among the Banks a successor administrative
agent for the Banks or (b) if a successor administrative agent shall not be so
appointed and
 

 
 
52

--------------------------------------------------------------------------------

 

approved within the thirty (30) day period following the Agent's notice to the
Banks of its resignation, then the Agent shall appoint a successor
administrative agent who shall serve as administrative agent until such time as
the Majority Banks appoint a successor administrative agent pursuant to clause
(a).  Upon its appointment, such successor administrative agent shall succeed to
the rights, powers and duties as administrative agent, and the term "Agent"
shall mean such successor effective upon its appointment, and the former
administrative agent's rights, powers and duties as administrative agent shall
be terminated without any other or further act or deed on the part of such
former administrative agent or any of the parties to this Agreement.
 
(b)      The parties hereto acknowledge and agree that no Person shall have,
solely by reason of its designation as a syndication agent, any power, duty,
responsibility or liability whatsoever under this Agreement or any of the Loan
Documents.
 
8.10           Knowledge of Default.
 
It is expressly understood and agreed that if the Agent has not been notified by
the Borrower in writing that an Event of Default or Potential Default has
occurred, the Agent shall be entitled to assume that no Event of Default or
Potential Default has occurred and is continuing unless the Agent has been
notified by a Bank in writing that such Bank considers that an Event of Default
or Potential Default has occurred and is continuing and specifying the nature
thereof.
 
8.11           Action by Agent.
 
So long as the Agent shall be entitled, pursuant to Section 8.10 hereof, to
assume that no Event of Default or Potential Default shall have occurred and be
continuing, the Agent shall be entitled to use its discretion with respect to
exercising or refraining from exercising any rights which may be vested in it
by, or with respect to taking or refraining from taking any action or actions
which it may be able to take under or in respect of, this Agreement.  The Agent
shall incur no liability under or in respect of this Agreement by acting upon
any notice, certificate, warranty or other paper or instrument believed by it to
be genuine or authentic or to be signed by the proper party or parties, or with
respect to anything which it may do or refrain from doing in the reasonable
exercise of its judgment.
 
8.12           Notification of Potential Defaults and Events of Defaults.
 
Each Bank hereby agrees that, upon learning of the existence of a Potential
Default or Event of Default, it shall promptly notify the Agent thereof.  In the
event that the Agent receives notice of an Event of Default or Potential
Default, the Agent shall promptly notify all of the Banks and shall take such
action and assert such rights under this Agreement as the Majority Banks shall
direct and the Agent shall promptly inform the Banks in writing of the action
taken.  The Agent may take such action and assert such rights as it deems to be
advisable, in its discretion, for the protection of the interests of the holders
of the Notes.
 
8.13           Declaration of Invalidation.
 
Each Bank agrees that, to the extent that any payments received by any Bank from
any Loan Party or otherwise on account of the Loans are subsequently
invalidated, declared to be fraudulent or preferential, set aside or judicially
required to be repaid to a debtor-in-possession, trustee, receiver, custodian or
any other Person in connection with any proceeding referred to in
Section 7.01(n) hereof or any similar cause of action ("Preference"), then, to
the extent of such Preference, each Bank shall, upon demand, reimburse the Bank
subject to such Preference in the amount necessary to cause each Bank to be
affected by such Preference in proportion to its Pro Rata Share of the Loans.
 

 
 
53

--------------------------------------------------------------------------------

 

8.14           Pro Rata Portion, Pari Passu and Equal.
 
The Pro Rata Share of each Bank in the Revolving Credit Loans and the Letters of
Credit shall be pari passu and equal with the Pro Rata Share of each other Bank
and no Bank shall have priority over the other.   Notwithstanding the foregoing,
an Impacted Bank shall be deemed to have assigned any and all payments due to it
from the Borrower, whether on account of or relating to outstanding Loans,
Letters of Credit, interest, fees or otherwise, to the remaining Banks that are
not Impacted Banks for application to, and reduction of, their respective Pro
Rata Share of all outstanding Loans and other unpaid Indebtedness of any of the
Loan Parties hereunder or under any other Loan Document.  Each Impacted Bank
hereby authorizes the Agent to distribute such payments to the Banks that are
not Impacted Banks in proportion to their respective Pro Rata Share of all
outstanding Loans and other unpaid Indebtedness of any of the Loan Parties
hereunder or under any other Loan Document to which such Banks are entitled.  A
Defaulting Bank shall be deemed to have satisfied in full a delinquency when and
if, as a result of application of the assigned payments to all outstanding Loans
and other unpaid Indebtedness of any of the Loan Parties hereunder or under any
other Loan Document of the Banks that are not Impacted Banks, the Banks'
respective Pro Rata Shares of all outstanding Loans, Letters of Credit,
interest, fees and other unpaid Indebtedness of any of the Loan Parties
hereunder or under any other Loan Document have returned to those in effect
immediately prior to such delinquency.  An Impacted Bank (other than a
Defaulting Bank) shall be deemed to no longer be an Impacted Bank when (i) the
Agent, the applicable Issuing Bank(s) and/or the Swing Line Lender no longer has
a good faith belief that such Bank has defaulted in fulfilling its obligations
under one or more other syndicated credit facilities, (ii) such Impacted Bank is
no longer deemed insolvent by an Official Body or the subject of a bankruptcy,
receivership, conservatorship or insolvency proceeding, and/or (iii) such
Impacted Bank no longer has a parent company that is deemed insolvent by an
Official Body or is the subject of a bankruptcy, receivership, conservatorship
or insolvency proceeding.
 
8.15           Cooperation.
 
Each Bank agrees that it shall cooperate in good faith and in a commercially
reasonable manner with each other Bank and take whatever reasonable actions (at
its own expense) are necessary to implement decisions made in accordance with
this Agreement and with each of the other Loan Documents relating thereto.
 
8.16           Obligations Several.
 
The obligations of the Banks hereunder are several and not joint.  Nothing
contained in this Agreement, and no action taken by the Agent or the Banks
pursuant hereto, shall be deemed to constitute a partnership, association, joint
venture or other entity between any of the Banks.  No default by any Bank
hereunder shall excuse any Bank from any obligation under this Agreement, but no
Bank shall have or acquire any additional obligation of any kind by reason of
such default.  The relationship among the Loan Parties and the Banks with
respect to the Loan Documents and any other document executed in connection
therewith is and shall be solely that of debtor and creditors, respectively, and
neither the Agent nor any Bank has any fiduciary obligation toward any Loan
Party with respect to any such documents or the transactions contemplated
thereby.
 
8.17           Bank Assignments/Participations.
 
(A)           Assignment/Transfer of Commitments.
 


Each Bank shall have the right at any time or times to assign or transfer to an
Eligible Assignee or any affiliate of such Bank, without recourse, all or a
portion of (a) that Bank's Commitment, (b) all Loans made by that Bank, (c) that
Bank's Notes, and (d) that Bank's participation in
 

 
 
54

--------------------------------------------------------------------------------

 

 Letters of Credit and that Bank's participation purchased pursuant to
Section 7.04; provided, however, in each such case, that the transferor and the
transferee shall have complied with the following requirements:
 
(i)           Prior Consent of Agent.  No transfer may be consummated pursuant
to this Section 8.17(A) without the prior written consent of the Agent, which
consent of the Agent shall not be unreasonably withheld, delayed or conditioned.
 
(ii)           Prior Consent of Borrower.  No transfer may be consummated
pursuant to this Section 8.17(A) without the prior written consent of the
Borrower (other than (i) a transfer by any Bank to another Bank (other than an
Impacted Bank), (ii) a transfer by any Bank (other than an Impacted Bank) to any
affiliate of such Bank or (iii) a transfer occurring during the existence of an
Event of Default or Potential Default), which consent of the Borrower shall not
be unreasonably withheld, delayed or conditioned.
 
(iii)           Minimum Amount.  No transfer may be consummated pursuant to this
Section 8.17(A) (other than a transfer by any Bank to an affiliate of such Bank)
in an aggregate amount less than (a) Five Million and 00/100 Dollars
($5,000,000.00) or (b) if such Bank's Commitment is at any time less than Five
Million and 00/100 Dollars ($5,000,000.00), the entire amount of such Bank's
Commitment.
 
(iv)           Agreement; Transfer Fee.  Unless the transfer shall be to an
affiliate of the transferor or the transfer shall be due to merger of the
transferor or for regulatory purposes, the transferor (A) shall remit to the
Agent, for its own account, an administrative fee of Three Thousand Five Hundred
and 00/100 Dollars ($3,500.00) and (B) shall cause the transferee to execute and
deliver to the Borrower, the Agent and each Bank (1) an Assignment Agreement, in
the form of Exhibit "D" attached hereto and made a part hereof (an "Assignment
Agreement") together with the consents and releases and the Administrative
Questionnaire referenced therein, and (2) such additional amendments, assurances
and other writings as the Agent may reasonably require.
 
(v)           Notes.  Upon its receipt of an Assignment Agreement executed by
the parties to such Assignment, together with each Note subject to such
Assignment Agreement, the Agent shall (a) record the information contained
therein in the Register, and (b) give prompt notice thereof to the Borrower and
the other Banks.  Within five (5) Business Days after receipt of such notice,
the Borrower, at its own expense, shall execute and deliver (A) to the Agent,
the transferor and the transferee, any consent or release (of all or a portion
of the obligations of the transferor) to be delivered in connection with the
Assignment Agreement, and (B) to the transferee and, if applicable, the
transferor, the appropriate Notes.  Upon delivery of the new Notes, the
transferor's Notes shall be promptly returned to the Borrower marked "replaced".
 
(vi)           Parties.  Upon satisfaction of the requirements of this
Section 8.17, including the payment of the fee and the delivery of the documents
set forth in Section 8.17(A) (iv), (A) the transferee shall become and
thereafter be deemed to be a "Bank" for the purposes of this Agreement, (B) if
the transferor transfers all of its interest, the transferor shall cease to be
and thereafter shall no longer be deemed to be a "Bank" and shall have no
further rights or obligations under or in connection herewith, and (C) the
signature pages hereof and Schedule 1 hereto shall be automatically amended,
without further action, to reflect the result of any such transfer.
 
 (vii)           The Register.  The Agent shall maintain a copy of each
Assignment Agreement delivered to it and a register or similar list (the
"Register") for the recordation of the names and addresses of the Banks and the
Commitment Percentages of, and principal amount of the Loans owing to, each Bank
from time to time.  The entries in the Register shall be conclusive, in the
absence of
 

 
 
55

--------------------------------------------------------------------------------

 

 manifest error, with respect to such information, and the Borrower, the Agent
and the Banks may treat each financial institution whose name is recorded in the
Register as the owner of the Loan recorded therein for all purposes of this
Agreement.  The Register shall be available for inspection by the Borrower or
any Bank at any reasonable time and from time to time upon reasonable prior
notice.


(viii)           Certain Representations and Warranties; Limitations;
Covenants.  By executing and delivering an Assignment Agreement, the parties to
the Assignment thereunder confirm to and agree with each other and the other
parties hereto as follows:
 
(a)           Other than the representation and warranty that it is the legal
and beneficial owner of the interest being assigned thereby free and clear of
any adverse claim, the assigning Bank makes no representation and warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement, the other Loan Documents or any other instrument or document
furnished pursuant hereto;


(b)           The assigning Bank makes no representation or warranty and assumes
no responsibility of the financial condition of any Loan Party or any other
Person primarily or secondarily liable in respect of any of the Indebtedness of
the Borrower to the Banks, or the performance or observance by any Loan Party or
any other Person primarily or secondarily liable in respect of any of the
Indebtedness of the Borrower to the Banks or any of their obligations under this
Agreement or any of the other Loan Documents or any other instrument or document
furnished pursuant hereto or thereto;


(c)           Such assignee confirms that it has received a copy of this
Agreement, together with copies of the most recent financial statements referred
to in Section 5.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into the
Assignment Agreement;


(d)           Such assignee will, independently and without reliance upon the
assigning Bank, the Agent or any other Bank and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement;


(e)           Such assignee represents and warrants that it is an Eligible
Assignee;


(f)           Such assignee appoints and authorizes the Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
and the other Loan Documents as are delegated to the Agent by the terms hereof
or thereof, together with such powers as are reasonably incidental thereto;


(g)           Such assignee agrees that it will perform in accordance with their
terms all of the obligations that by the terms of this Agreement are required to
be performed by it as a Bank; and


(h)           Such assignee represents and warrants that it is legally
authorized to enter into such Assignment Agreement.


B.           Participations.

 
 
56

--------------------------------------------------------------------------------

 



Each Bank shall have the right at any time or times, without the consent of any
other party, to sell one or more participations or sub-participations to one or
more financial institutions or any affiliate of such Bank, in all or any part of
(a) that Bank's Commitment, (b) that Bank's Commitment Percentage, (c) any Loan
made by that Bank, (d) any Note delivered to that Bank pursuant to this
Agreement and (e) that Bank's participations, if any, purchased pursuant to
Section 7.04 or this Section 8.17(B).
 
(i)           Rights Reserved.  In the event any Bank shall sell any
participation or sub-participation, that Bank shall, as between itself and the
purchaser, retain all of its rights (including, without limitation, rights to
enforce against the Loan Parties the Loan Documents and any and all other
documents in connection therewith) and duties pursuant to the Loan Documents and
any and all other documents in connection therewith, including, without
limitation, that Bank's right to approve any waiver, consent or amendment
pursuant to Section 9.02; provided, however, that (a) any such participation
shall be in a minimum amount of Five Million and 00/100 Dollars ($5,000,000.00)
and (b) the holder of any such participation shall not be entitled to require
such Bank to take any action hereunder except action directly affecting (i) any
reduction in the principal amount or an interest rate on any Loan in which such
holder participates; (ii) any extension of the Expiry Date or the date fixed for
any payment of interest or principal payable with respect to any Loan in which
such holder participates; and (iii) any reduction in the amount of any fees
payable hereunder with respect to any Loan in which such holder
participates.  The Borrower hereby acknowledges and agrees that the participant
under each participation shall for purposes of Sections 2.12(b), 2.13, 7.03 and
9.16 be considered to be a "Bank".  Except as otherwise set forth herein, no
participant or sub-participant shall have any rights or obligations hereunder,
and the Loan Parties and the Agent shall continue to deal with the Banks as if
no participation or sub-participation had occurred.  The Agent shall continue to
distribute payments as if no participation or sub-participation had been sold.


(ii)           No Delegation.  No participation or sub-participation shall
operate as a delegation of any duty of the seller thereof.  Under no
circumstances shall any participation or sub-participation be deemed a novation
in respect of all or any part of the seller's obligations pursuant to this
Agreement.


C.           Pledge by Banks.  Notwithstanding the provisions of this
Section 8.17, any Bank may at any time pledge all or any portion of its interest
and rights under this Agreement (including all or any portion of its Notes) to
any of the federal reserve banks organized under Section 4 of the Federal
Reserve Act, 12 U.S.C. §341.  No such pledge or the enforcement thereof shall
release the pledgor Bank from its obligations hereunder or under any of the
other Loan Documents.
 
8.18           Replacement of a Bank.
 
In the event any Bank (i) gives notice under Section 2.12 or Section 2.13,
(ii) does not fund Revolving Credit Loans because the making of such Loans would
contravene any Law applicable to such Bank, (iii) becomes subject to the control
of an Official Body (other than normal and customary supervision), (iv) is an
Impacted Bank or (v) has failed to consent to a proposed modification, amendment
or waiver which pursuant to the terms of Section 9.02 or any other provision of
any Loan Document requires the consent of all of the Banks and with respect to
which the Majority Banks shall have granted their consent, (a) within ninety
(90) days after (w) receipt of such Bank's notice under Section 2.12 or 2.13,
(x) the date such Bank has failed to fund Revolving Credit Loans because the
making of such Loans would contravene Law applicable to such Bank, (y) the date
such Bank became subject to the control of an Official Body or (z) the date such
Bank became an Impacted Bank, as applicable, or (b) within ninety (90) days
after such Bank has failed to consent to a proposed modification, amendment or
waiver, the Borrower may, at its option and in its sole discretion, elect to
prepay the Loans of such Bank in whole (together with all interest accrued
 

 
 
57

--------------------------------------------------------------------------------

 

thereon and any amounts required under Section 2.12 and any accrued interest due
on such amount and any related fees) and terminate such Bank's Commitment or to
have such Bank's Commitment replaced by one or more of the remaining Banks or a
replacement bank acceptable to the Agent pursuant to Section 8.17(A) hereof;
provided, that the remaining Banks shall have no obligation hereunder to
increase their Commitments; provided, further to the extent the Borrower elects
to replace a Bank which gave the Borrower notice under Section 2.12 or 2.13 or
which failed to fund a Revolving Credit Loan because the making of such Loans
would contravene any Law applicable to such Bank, it shall be obligated to
remove or replace, as the case may be, all Banks that have made similar requests
for compensation pursuant to Section 2.12 or Section 2.13 or who have failed to
fund such Loans.  Notwithstanding the foregoing, (i) the Agent may only be
replaced subject to the requirements of Section 8.09 and (ii) any applicable
Issuing Bank may only be replaced subject to the requirements that all Letters
of Credit issued by such Issuing Bank have expired or been terminated or
replaced.
 
ARTICLE IX
 


 
MISCELLANEOUS
 
9.01           Business Days.
 
Except as otherwise provided in this Agreement, whenever any payment or action
to be made or taken under this Agreement, or under the Notes or under any of the
other Loan Documents is stated to be due on a day which is not a Business Day,
such payment or action will be made or taken on the next following Business Day
and such extension of time will be included in computing interest or fees, if
any, in connection with such payment or action.
 
9.02           Amendments and Waivers.
 
No amendment, modification, termination, or waiver of any provision of this
Agreement or any Loan Document, nor consent to any variance therefrom, shall be
effective unless the same shall be in writing and signed by the Majority Banks
and the Borrower and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose given.  Notwithstanding anything
contained herein to the contrary, unanimous consent of the Banks shall be
required with respect to (a) any increase in the Commitments hereunder (other
than pursuant to Section 2.21 hereof), (b) the extension of the Expiry Date, the
payment date of interest or principal hereunder, or the payment of commitment or
other fees or amounts payable hereunder, (c) any reduction in the rate of
interest on the Notes, or in any amount of principal or interest due on any
Note, or the payment of commitment or other fees hereunder or any change in the
manner of pro rata application of any payments made by the Borrower to the Banks
hereunder, (d) any change in any percentage voting requirement, voting rights or
the definition of Majority Banks in this Agreement, (e) any release of any
Guarantor from its obligations under the Guaranty Agreement to which it is a
party, or (f) any amendment to this Section 9.02, 9.11 or Section 7.04
hereof.  Notice of amendments or consents ratified by the Banks hereunder shall
be immediately forwarded by the Agent to all Banks.  Each Bank or other holder
of a Note shall be bound by any amendment, waiver or consent obtained as
authorized by this Section, regardless of its failure to agree thereto.  In the
case of any such waiver or consent relating to any provision of this Agreement,
any Event of Default or Potential Default so waived or consented to will be
deemed to be cured and not continuing, but no such waiver or consent will extend
to any other or subsequent Event of Default or Potential Default or impair any
right consequent to any other or subsequent Event of Default or Potential
Default or impair any right consequent thereto.  Notwithstanding anything to the
contrary herein, no Impacted Bank shall have any right to approve or disapprove
any amendment, waiver or consent hereunder, except that the Commitment of such
Impacted Bank may not be increased or extended without the consent of such
Impacted Bank.
 

  
 
58

--------------------------------------------------------------------------------

 

9.03           No Implied Waiver: Cumulative Remedies.
 
No course of dealing and no delay or failure of the Agent or the Banks in
exercising any right, power or privilege under this Agreement, the Notes or any
other Loan Document will affect any other or future exercise of any such right,
power or privilege or exercise of any other right, power or privilege except as
and to the extent that the assertion of any such right, power or privilege shall
be barred by an applicable statute of limitations; nor shall any single or
partial exercise of any such right, power or privilege or any abandonment or
discontinuance of steps to enforce such a right, power or privilege preclude any
further exercise of such right, power or privilege or of any other right, power
or privilege. The rights and remedies of the Agent and the Banks under this
Agreement, the Notes or any other Loan Document are cumulative and not exclusive
of any rights or remedies which the Banks would otherwise have.
 
9.04           Notices.
 
All notices, requests, demands, directions and other communications
(collectively, "Notices") under the provisions of this Agreement or the Notes
must be in writing (including telexed or telecopied communication) unless
otherwise expressly permitted under this Agreement and must be sent by
first-class or first-class express mail, private overnight or next Business Day
courier or by telecopy with confirmation in writing mailed first class, in all
cases with charges prepaid, and any such properly given Notice will be effective
when received. All Notices will be sent to the applicable party at the addresses
stated below or in accordance with the last unrevoked written direction from
such party to the other parties.
 


If to Borrower
Steven F. Nicola
Chief Financial Officer, Secretary and Treasurer
Matthews International Corporation
Two NorthShore Center
Pittsburgh, Pennsylvania 15212-5851
and a copy to:
Frank T. Guadagnino, Esquire
Reed Smith LLP
225 Fifth Avenue
Pittsburgh, Pennsylvania 15222-2716
If to Agent:
Philip R Medsger
Senior Vice President
Citizens Bank of Pennsylvania
Two Mellon Bank Center, Room 152-0230
Pittsburgh, Pennsylvania 15259-0001
and a copy to:
Jeffrey J. Conn, Esquire
Thorp Reed & Armstrong, LLP
One Oxford Centre, 14th Floor
301 Grant Street
Pittsburgh, Pennsylvania 15219-1425
If to Banks:
At such Bank's address set forth
on Schedule 1 attached hereto and
made a part hereof




 
 
59

--------------------------------------------------------------------------------

 

9.05           Expenses; Taxes; Attorneys Fees.


The Borrower agrees to pay or cause to be paid and to save the Agent and the
Banks harmless against liability for the payment of all reasonable out-of-pocket
expenses, including, but not limited to reasonable fees and expenses of counsel
and paralegals for the Agent and the Banks, incurred by the Agent and the Banks
from time to time (i) arising in connection with the preparation, execution,
delivery and performance of this Agreement, the Notes and the other Loan
Documents, (ii) relating to any requested amendments, waivers or consents to
this Agreement, the Notes or any of the other Loan Documents and (iii) arising
in connection with the Agent's and the Banks' enforcement or preservation of
rights under this Agreement, the Notes or any of the other Loan Documents
including, but not limited to, such expenses as may be incurred by the Agent and
the Banks in the collection of the outstanding principal amount of the
Loans.  The Borrower agrees to pay all stamp, document, transfer, recording or
filing taxes or fees and similar impositions now or in the future determined by
the Agent and the Banks to be payable in connection with this Agreement, the
Notes or any other Loan Document.  The Borrower agrees to save the Agent and the
Banks harmless from and against any and all present or future claims,
liabilities or losses with respect to or resulting from any omission to pay or
delay in paying any such taxes, fees or impositions. In the event of a
determination adverse to the Borrower of any action at Law or suit in equity in
relation to this Agreement, the Notes or the other Loan Documents, the Borrower
will pay, in addition to all other sums which the Borrower may be required to
pay, a reasonable sum for attorneys and paralegals fees incurred by the Agent
and the Banks or the holder of the Notes in connection with such action or suit.
All payments due under this Section will be added to and become part of the
Loans until paid in full.
 
9.06           Severability.
 
The provisions of this Agreement are intended to be severable. If any provision
of this Agreement is held invalid or unenforceable in whole or in part in any
jurisdiction, the provision will, as to such jurisdiction, be ineffective to the
extent of such invalidity or unenforceability without in any manner affecting
the validity or enforceability of the provision in any other jurisdiction or the
remaining provisions of this Agreement in any jurisdiction.
 
9.07           Governing Law: Consent to Jurisdiction.
 
This Agreement will be deemed to be a contract under the Laws of the
Commonwealth of Pennsylvania and for all purposes will be governed by and
construed and enforced in accordance with the substantive Laws, and not the laws
of conflicts, of said Commonwealth. The Loan Parties consent to the exclusive
jurisdiction and venue of the federal and state courts located in Allegheny
County, Pennsylvania, in any action on, relating to or mentioning this
Agreement, the Notes, the other Loan Documents, or any one or more of them.
 
9.08           Prior Understandings.
 
This Agreement, the Notes and the other Loan Documents supersede all prior
understandings and agreements, whether written or oral, among the parties
relating to the transactions provided for in this Agreement, the Notes and the
other Loan Documents.
 
9.09           Duration; Survival.
 
All representations and warranties of the Loan Parties contained in this
Agreement or made in connection with this Agreement or any of the other Loan
Documents shall survive the making of and will not be waived by the execution
and delivery of this Agreement, the Notes or the other Loan Documents, by any
investigation by the Agent or any Bank, or the making of any
Loan.  Notwithstanding
 

 
 
60

--------------------------------------------------------------------------------

 

termination of this Agreement or an Event of Default, all covenants and
agreements of the Loan Parties will continue in full force and effect from and
after the date of this Agreement so long as the Borrower may borrow under this
Agreement and until payment in full of the Notes, interest thereon, and all fees
and other obligations of the Borrower under this Agreement or the Notes. Without
limitation, it is understood that all obligations of the Loan Parties to make
payments to or indemnify the Agent and the Banks will survive the payment in
full of the Notes and of all other obligations of the Loan Parties under this
Agreement, the Notes and the other Loan Documents.
 
9.10           Counterparts.
 
This Agreement may be executed in any number of counterparts and by the
different parties to this Agreement on separate counterparts each of which, when
so executed, will be deemed an original, but all such counterparts will
constitute but one and the same instrument.
 
9.11           Successors and Assigns.
 
This Agreement will be binding upon and inure to the benefit of the Agent, the
Banks, the Borrower and their successors and assigns, except that the Borrower
may not assign or transfer any of its rights under this Agreement without the
prior written consent of the Banks.
 
9.12           No Third Party Beneficiaries.
 
The rights and benefits of this Agreement and the other Loan Documents are not
intended to, and shall not, inure to the benefit of any third party.
 
9.13           Exhibits.
 
All exhibits and schedules attached to this Agreement are incorporated and made
a part of this Agreement.
 
9.14           Headings.
 
The section headings contained in this Agreement are for convenience only and do
not limit or define or affect the construction or interpretation of this
Agreement in any respect.
 
9.15           Limitation of Liability.
 
To the fullest extent permitted by Law, no claim may be made by the Borrower
against the Agent or the Banks or any affiliate, director, officer, employee,
attorney or agent thereof for any special, incidental, indirect, consequential
or punitive damages in respect of any claim arising from or related to this
Agreement or any other Loan Document or any statement, course of conduct, act,
omission or event occurring in connection herewith or therewith (whether for
breach of contract, tort or any other theory of liability).  The Borrower hereby
waives, releases and agrees not to sue upon any claim for any such damages,
whether such claim presently exists or arises hereafter and whether or not such
claim is known or suspected to exist in its favor.  This Section 9.15 shall not
limit any rights of the Borrower arising solely out of gross negligence or
willful misconduct.
 

 
 
61

--------------------------------------------------------------------------------

 

9.16           Indemnities.
 
In addition to the payment of expenses pursuant to Section 9.05 hereof, the
Borrower agrees to indemnify, pay and hold the Agent and each Bank and their
officers, directors, employees, agents, consultants, auditors, affiliates and
attorneys (collectively, called the "Indemnitees"), harmless from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, claims, costs, expenses and disbursements of any kind or
nature whatsoever (including the reasonable fees and disbursements of counsel
for such Indemnitees in connection with any investigative, administrative or
judicial proceeding commenced or threatened, whether or not such Indemnitee
shall be designated a party thereto) that may be imposed on, incurred by or
asserted against that Indemnitee, in any matter arising from (i) the occurrence
of an Event of Default hereunder or under the other Loan Documents, (ii) the use
or intended use of the proceeds of any of the Loans, (iii) the exercise of any
right or remedy hereunder or under any of the other Loan Documents or (iv) any
error, failure or delay in the performance of any of the Banks' obligations
under this Agreement caused by natural disaster, fire, war, strike, civil
unrest, error in inoperability of communication equipment or lines or any other
circumstances beyond the control of the Banks (the "Indemnified Liabilities");
provided, however, that the Borrower shall have no obligation to an Indemnitee
hereunder with respect to Indemnified Liabilities arising from the gross
negligence or willful misconduct of that Indemnitee.
 
9.17           Certifications from Bank and Participants.
 
(a)      Tax Withholding.  Any assignee or participant of a Bank that is not
incorporated under the Laws of the United States of America or a state thereof
(and, upon the written request of such Bank, assignee or participant of such
Bank, or the Agent) agrees that it will deliver to the Borrower, such Bank and
the Agent three (3) duly completed appropriate valid Withholding Certificates
(as defined under §1.1441-1(c)(16) of the Income Tax Regulations (the
"Regulations")) certifying its status (i.e. U.S. or foreign person) and, if
appropriate, making a claim of reduced, or exemption from, U.S. withholding tax
on the basis of an income tax treaty or an exemption provided by the Code.  The
term "Withholding Certificate" means a Form W-9; a Form W-8BEN; a Form W-8ECI; a
Form W-8IMY and the related statements and certifications as required under §
1.1441-1(e)(2) and/or (3) of the Regulations; a statement described in §
1.871-14(c)(2)(v) of the Regulations; or any other certificates under the Code
or Regulations that certify or establish the status of a payee or beneficial
owner as a U.S. or foreign person.  Any assignee or participant required to
deliver to the Borrower, a Bank and the Agent a Withholding Certificate pursuant
to the preceding sentence shall deliver such valid Withholding Certificate at
least five (5) Business Days before the effective date of such assignment or
participation (unless such Bank in its sole discretion shall permit such
assignee or participant to deliver such valid Withholding Certificate less than
five (5) Business Days before such date in which case it shall be due on the
date specified by such Bank).  Any assignee or participant which so delivers a
valid Withholding Certificate further undertakes to deliver to the Borrower, a
Bank and the Agent three (3) additional copies of such Withholding Certificate
(or a successor form) on or before the date that such Withholding Certificate
expires or becomes obsolete or after the occurrence of any event requiring a
change in the most recent Withholding Certificate so delivered by it, and such
amendments thereto or extensions or renewals thereof as may be reasonably
requested by the Borrower, such Bank or the Agent.  Notwithstanding the
submission of a Withholding Certificate claiming a reduced rate of or exemption
from U.S. withholding tax, such Bank and/or the Agent shall be entitled to
withhold United States federal income taxes at the full thirty percent (30%)
withholding rate if in its reasonable judgment it is required to do so under the
due diligence requirements imposed upon a withholding agent under § 1.1441-7(b)
of the Regulations.  Further, such Bank and/or the Agent is indemnified under
§ 1.1461-1(e) of the Regulations against any claims and demands of any assignee
or participant of such Bank for the amount of any tax it deducts and withholds
in accordance with regulations under § 1441 of the Code.]
 

 
 
62

--------------------------------------------------------------------------------

 



(b)      USA Patriot Act.  Each Bank or assignee or participant of a Bank that
is not incorporated under the Laws of the United States of America or a state
thereof (and is not excepted from the certification requirement contained in
Section 313 of the USA Patriot Act and the applicable regulations because it is
both (i) an affiliate of a depository institution or foreign bank that maintains
a physical presence in the United States or foreign country, and (ii) subject to
supervision by a banking authority regulating such affiliated depository
institution or foreign bank) shall deliver to the Agent the certification, or,
if applicable, recertification, certifying that such Bank is not a "shell" and
certifying to other matters as required by Section 313 of the USA Patriot Act
and the applicable regulations: (1) within ten (10) days after the Closing Date,
and (2) as such other times as are required under the USA Patriot Act.
 
9.18           Confidentiality.
 
(a)      General.  Each Bank agrees to keep confidential all information
obtained from the Loan Parties which is nonpublic and confidential or
proprietary in nature (including without limitation any information a Loan Party
specifically designates as confidential), except as provided below, and to use
such information only in connection with this Agreement and for the purposes
contemplated hereby.  Each   Bank shall be permitted to disclose such
information (i) to outside legal counsel, accountants and other professional
advisors who need to know such information in connection with the administration
and enforcement of this Agreement, subject to agreement of such Persons to
maintain the confidentiality of such information in accordance with the terms
hereof, (ii) to assignees and participants as contemplated by Section 8.17, and
prospective assignees and participants, subject to the agreement of such Persons
to maintain the confidentiality of such information in accordance with the terms
hereof, (iii) to the extent requested by any bank regulatory authority or, with
notice to the applicable Loan Party, as otherwise required by applicable Law or
by any subpoena or similar legal process, or in connection with any
investigation or proceeding arising out of the transactions contemplated by this
Agreement or the other Loan Documents, (iv) if it becomes publicly available
other than as a result of a breach of this Agreement or becomes available from a
source not known to be subject to confidentiality restrictions, or (v) if the
applicable Loan Party shall have consented, in writing, to such disclosure.
Notwithstanding anything herein to the contrary, the information subject to this
Section 9.18 shall not include, and a Bank may disclose without limitation of
any kind, any information with respect to the "tax treatment" and "tax
structure" (in each case, within the meaning of Treasury Regulation
Section 1.6011-4) of the transactions contemplated hereby and all materials of
any kind (including opinions or other tax analyses) that are provided to such
Bank relating to such tax treatment and tax structure; provided that with
respect to any document or similar item that in either case contains information
concerning the tax treatment or tax structure of the transaction as well as
other information, this sentence shall only apply to such portions of the
document or similar item that relate to the tax treatment or tax structure of
the Loans and transactions contemplated hereby.
 
(b)      Sharing Information With Affiliates of the Bank.  The Loan Parties
acknowledge that from time to time financial advisory, investment banking and
other services may be offered or provided to the Loan Parties or one or more of
its Affiliates (in connection with this Agreement or otherwise) by a Bank or by
one or more Subsidiaries or Affiliates of such Bank and each Loan Party hereby
authorizes such Bank to share any information delivered to such Bank by the Loan
Parties pursuant to this Agreement, or in connection with the decision of the
Bank to enter into this Agreement, to any such Subsidiary or Affiliate of such
Bank, it being understood that any such Subsidiary or Affiliate of such Bank
receiving such information shall be bound by the provisions of Section 9.18 as
if it were a Bank hereunder.  Such authorization shall survive the repayment of
the Loans.
 
9.19           Judgment Currency.
 

 
 
63

--------------------------------------------------------------------------------

 



(a)      Currency Conversion Procedures for Judgments.  If for the purposes of
obtaining judgment in any court it is necessary to convert a sum due hereunder
or under a Revolving Credit Note in any currency (the "Original Currency") into
another currency (the "Other Currency"), the parties hereby agree, to the
fullest extent permitted by Law, that the rate of exchange used shall be that at
which in accordance with normal banking procedures each Bank could purchase the
Original Currency with the Other Currency after any premium and costs of
exchange on the Business Day preceding that on which final judgment is given.
 
(b)      Indemnity in Certain Events.  The obligation of Borrower in respect of
any sum due from Borrower to any Bank hereunder shall, notwithstanding any
judgment in an Other Currency, whether pursuant to a judgment or otherwise, be
discharged only to the extent that, on the Business Day following receipt by any
Bank of any sum adjudged to be so due in such Other Currency, such Bank may in
accordance with normal banking procedures purchase the Original Currency with
such Other Currency.  If the amount of the Original Currency so purchased is
less than the sum originally due to such Bank in the Original Currency, Borrower
agrees, as a separate obligation and notwithstanding any such judgment or
payment, to indemnify such Bank against such loss.
 
[INTENTIONALLY LEFT BLANK]
 

 
 
64

--------------------------------------------------------------------------------

 



9.19           WAIVER OF TRIAL BY JURY.  THE BORROWER, THE AGENT AND THE BANKS
EXPRESSLY, KNOWINGLY AND VOLUNTARILY WAIVE ALL BENEFIT AND ADVANTAGE OF ANY
RIGHT TO A TRIAL BY JURY, AND NO PARTY HERETO WILL AT ANY TIME INSIST UPON, OR
PLEAD OR IN ANY MANNER WHATSOEVER CLAIM OR TAKE THE BENEFIT OR ADVANTAGE OF A
TRIAL BY JURY IN ANY ACTION ARISING IN CONNECTION WITH THIS AGREEMENT, THE NOTES
OR ANY OF THE OTHER LOAN DOCUMENTS.
INITIALS:
/s/________________________________
Borrower
/s/________________________________
Citizens, as Agent and as a Bank
/s/________________________________
PNC, as Syndication Agent and as a Bank
/s/________________________________
Fifth Third Bank, as a Bank
/s/________________________________
HSBC Bank USA, National Association, as a Bank
/s/________________________________
The Huntington National Bank, as a Bank
/s/________________________________
First Commonwealth Bank, as a Bank
/s/________________________________
First National Bank of Pennsylvania, as a Bank



 
[INTENTIONALLY LEFT BLANK]
 

 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, and intending to be legally bound, the parties, by their
duly authorized officers, have executed and delivered this Agreement on the date
set forth at the beginning of this Agreement.
 
Attest:
 
Matthews International Corporation
     
By:     /s/_________________________________
 
By:     /s/______________________________(SEAL)
Name:_______________________________
 
Name:_______________________________
Title:  ________________________________
 
Title:  ________________________________






 
 
 

--------------------------------------------------------------------------------

 



 
Citizens Bank of Pennsylvania, as Agent and

 
for itself as a Bank



By:
/s/______________________________
Name:
_____________________________
Title:
_____________________________






 
 

--------------------------------------------------------------------------------

 

 
PNC Bank, National Association, as Syndication Agent and for itself as a Bank



By:
/s/______________________________
Name:
_____________________________
Title:
_____________________________








 
 
 

--------------------------------------------------------------------------------

 

 
Fifth Third Bank, as a Bank



By:
/s/______________________________
Name:
_____________________________
Title:
_____________________________






 
 
 

--------------------------------------------------------------------------------

 

 
HSBC Bank USA, National Association, as a Bank



By:
/s/______________________________
Name:
_____________________________
Title:
_____________________________






 
 
 

--------------------------------------------------------------------------------

 

 
The Huntington National Bank, as a Bank



By:
/s/______________________________
Name:
_____________________________
Title:
_____________________________






 
 
 

--------------------------------------------------------------------------------

 

 
First Commonwealth Bank, as a Bank



By:
/s/______________________________
Name:
_____________________________
Title:
_____________________________




 
 
 

--------------------------------------------------------------------------------

 

 
First National Bank of Pennsylvania, as a Bank



By:
/s/______________________________
Name:
_____________________________
Title:
_____________________________










 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


FORM OF
REVOLVING CREDIT NOTE
 
$[_________________] Pittsburgh, Pennsylvania
 ________ __, 201_
 
FOR VALUE RECEIVED, the undersigned, Matthews International Corporation, a
Pennsylvania corporation (the "Borrower"), hereby promises to pay to the order
of [_____________] ("Holder"), as provided for in the Loan Agreement (as defined
below), the lesser of (i) the principal sum of [__________ and __/100 Dollars
($_______________)] or (ii) Holder's ratable portion of the aggregate unpaid
principal amount of all Revolving Credit Loans made by the Banks (as hereinafter
defined) to the Borrower pursuant to that certain Loan Agreement, dated December
21, 2010, by and among the Borrower, Holder and other financial institutions
listed on the signature pages thereof (Holder and such other financial
institutions are each a "Bank" and collectively, the "Banks"), Citizens Bank of
Pennsylvania, a Pennsylvania banking institution, as administrative agent for
the Banks (in such capacity, the "Agent"), and PNC Bank, National Association, a
national banking association, in its capacity as syndication agent for the Banks
(as such agreement may be amended, modified, supplemented or restated from time
to time, the "Loan Agreement").  The Borrower hereby further promises to pay to
the order of Holder interest on the unpaid principal amount of this Revolving
Credit Note (the "Revolving Credit Note") from time to time outstanding at the
rate or rates per annum determined pursuant to Article II of, or as otherwise
provided in, the Loan Agreement, and with such amounts being payable on the
dates set forth in Article II of, or as otherwise provided in, the Loan
Agreement.
All payments and prepayments to be made in respect of principal, interest, or
other amounts due from the Borrower under this Revolving Credit Note shall be
payable at 12:00 noon, Pittsburgh, Pennsylvania time, on the day when due,
without presentment, protest, notice or demand of any kind, all of which are
expressly waived, and an action for the payments shall immediately accrue.  All
such payments shall be made to the Agent for the ratable benefit of Holder at
the Agent's designated office located at 525 William Penn Place, Pittsburgh,
Pennsylvania 15219, in lawful money of the United States of America in
immediately available funds without setoff, counterclaim or other deduction of
any nature.
Except as otherwise provided in the Loan Agreement, if any payment of principal
or interest under this Revolving Credit Note shall become due on a day that is
not a Business Day, such payment shall be made on the next following Business
Day and such extension of time shall be included in computing interest in
connection with such payment.
This Revolving Credit Note is one of the Notes referred to in, and is entitled
to the benefits of, the Loan Agreement.  Capitalized terms used in this
Revolving Credit Note that are defined in the Loan Agreement shall have the
meanings assigned to them therein unless otherwise defined in this Revolving
Credit Note.
 
This Revolving Credit Note shall be governed by, and shall be construed and
enforced in accordance with, the Laws of the Commonwealth of Pennsylvania
without regard to the principles of the conflicts of laws thereof.  In the event
of any Event of Default or the enforcement by Holder of its rights hereunder,
the Borrower hereby consents to the jurisdiction and venue of the Court of
Common Pleas of Allegheny County, Pennsylvania and the United States District
Court for the Western District of Pennsylvania with respect to any suit arising
out of or mentioning this Revolving Credit Note.
WARRANT OF ATTORNEY TO CONFESS JUDGMENT.  THE BORROWER HEREBY IRREVOCABLY
AUTHORIZES AND EMPOWERS THE PROTHONOTARY, ANY ATTORNEY OR ANY CLERK OF ANY COURT
OF RECORD, WITH OR WITHOUT DEFAULT, TO APPEAR FOR AND CONFESS JUDGMENT AGAINST
THE BORROWER FOR SUCH SUMS AS ARE DUE AND/OR MAY BECOME DUE UNDER THIS REVOLVING
CREDIT NOTE, WITH OR WITHOUT DECLARATION, WITH COSTS OF SUIT, WITHOUT STAY OF
EXECUTION AND WITH AN AMOUNT EQUAL TO FIFTEEN PERCENT (15%) OF THE AMOUNT OF
SUCH JUDGMENT, BUT NOT LESS THAN TEN THOUSAND AND 00/100 DOLLARS ($10,000.00)
ADDED FOR ATTORNEYS' COLLECTION FEES.  TO THE EXTENT PERMITTED BY LAW, THE
BORROWER RELEASES ALL ERRORS IN SUCH PROCEEDINGS.  IF A COPY OF THIS REVOLVING
CREDIT NOTE, VERIFIED BY AFFIDAVIT BY OR ON BEHALF OF THE HOLDER OF THIS
REVOLVING CREDIT NOTE SHALL HAVE BEEN FILED IN SUCH ACTION, IT SHALL NOT BE
NECESSARY TO FILE THE ORIGINAL REVOLVING CREDIT NOTE AS A WARRANT OF
ATTORNEY.  THE AUTHORITY AND POWER TO APPEAR FOR AND CONFESS JUDGMENT AGAINST
THE BORROWER SHALL NOT BE EXHAUSTED BY THE INITIAL EXERCISE THEREOF AND MAY BE
EXERCISED AS OFTEN AS THE HOLDER SHALL FIND IT NECESSARY AND DESIRABLE AND THIS
REVOLVING CREDIT NOTE SHALL BE A SUFFICIENT WARRANT THEREFOR.  THE HOLDER HEREOF
MAY CONFESS ONE OR MORE JUDGMENTS IN THE SAME OR DIFFERENT JURISDICTIONS FOR ALL
OR ANY PART OF THE AMOUNT OWING HEREUNDER, WITHOUT REGARD TO WHETHER JUDGMENT
HAS THERETOFORE BEEN CONFESSED ON MORE THAN ONE OCCASION FOR THE SAME
AMOUNT.  IN THE EVENT ANY JUDGMENT CONFESSED AGAINST THE BORROWER HEREUNDER IS
STRICKEN OR OPENED UPON APPLICATION BY OR ON THE BORROWER'S BEHALF FOR ANY
REASON, THE HOLDER IS HEREBY AUTHORIZED AND EMPOWERED TO AGAIN APPEAR FOR AND
CONFESS JUDGMENT AGAINST THE BORROWER FOR ANY PART OR ALL OF THE AMOUNTS OWING
HEREUNDER, AS PROVIDED FOR HEREIN, IF DOING SO WILL CURE ANY ERRORS OR DEFECTS
IN SUCH PRIOR PROCEEDINGS.
 
Holder may at any time pledge all or a portion of its rights under the Loan
Documents including any portion of this Revolving Credit Note to any of the
twelve (12) Federal Reserve Banks organized under Section 4 of the Federal
Reserve Act, 12 U.S.C. § 341.  No such pledge or enforcement thereof shall
release Holder from its obligations under any of the Loan Documents.
 
IN WITNESS WHEREOF, and intending to be legally bound hereby, the Borrower has
executed, issued and delivered this Revolving Credit Note in Pittsburgh,
Pennsylvania on the day and year first written above as a document under seal.
 
ATTEST:                                                                           Matthews
International Corporation
 
By:    __________________________      By:  
________________________________(SEAL)
 
Print Name:     ___________________       Print
Name:       ________________________                                                         
 
Title: __________________________      Title:     ______________________________                                                           
 
 
ACKNOWLEDGMENT


COMMONWEALTH OF
PENNSYLVANIA                                                                                                )
 
)           SS:
 
COUNTY OF
ALLEGHENY                                                                                     )
 
On this, the _____ day of ________, 201_, before me, a Notary Public, the
undersigned officer, personally appeared ________________, who acknowledged
himself/herself to be the ______________ of Matthews International Corporation,
a Pennsylvania corporation (the "Company"), and that he/she as such officer,
being authorized to do so, executed the foregoing instrument for the purposes
therein contained by signing the name of the Company as such officer.
 
IN WITNESS WHEREOF, I hereunto set my hand and official seal.
 
______________________________
Notary Public
 
My Commission Expires:




 

 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT B.1
 
FORM OF
 
SWING LINE NOTE
 
$25,000,000.00                                                                                                 Pittsburgh,
Pennsylvania
December 21, 2010
 
FOR VALUE RECEIVED, the undersigned, Matthews International Corporation, a
Pennsylvania corporation (the "Borrower"), hereby promises to pay to the order
of Citizens Bank of Pennsylvania, a Pennsylvania banking association
("Citizens"), as provided for in the Loan Agreement (as defined below), the
lesser of (i) the principal sum of Twenty-Five Million and 00/100 Dollars
($25,000,000.00) or (ii) the aggregate unpaid principal amount of all Swing Line
Loans made by Citizens to the Borrower pursuant to that certain Loan Agreement,
dated December 21, 2010, by and among the Borrower, Citizens and other financial
institutions listed on the signature pages thereof (Citizens and such other
financial institutions are each a "Bank" and collectively, the "Banks"),
Citizens Bank of Pennsylvania, a Pennsylvania banking institution, as the
administration agent for the Banks (in such capacity, the "Agent"), and PNC
Bank, National Association, a national banking association, in its capacity as
syndication agent for the Banks (as such agreement may be amended, modified,
supplemented or restated from time to time, the "Loan Agreement").  The Borrower
hereby further promises to pay to the order of Citizens interest on the unpaid
principal amount of this Swing Line Note (the "Swing Line Note") from time to
time outstanding at the rate or rates per annum determined pursuant to Article
II of, or as otherwise provided in, the Loan Agreement, and with such amounts
being payable on the dates set forth in Article II of, or as otherwise provided
in, the Loan Agreement.
All payments and prepayments to be made in respect of principal, interest, or
other amounts due from the Borrower under this Swing Line Note shall be payable
at 12:00 noon, Pittsburgh, Pennsylvania time, on the day when due, without
presentment, protest, notice or demand of any kind, all of which are expressly
waived, and an action for the payments shall immediately accrue.  All such
payments shall be made to Citizens at Citizens' designated office located at 525
William Penn Place, Pittsburgh, Pennsylvania 15219, in lawful money of the
United States of America in immediately available funds without setoff,
counterclaim or other deduction of any nature.
Except as otherwise provided in the Loan Agreement, if any payment of principal
or interest under this Swing Line Note shall become due on a day that is not a
Business Day, such payment shall be made on the next following Business Day and
such extension of time shall be included in computing interest in connection
with such payment.
This Swing Line Note is one of the Notes referred to in, and is entitled to the
benefits of, the Loan Agreement.  Capitalized terms used in this Swing Line Note
that are defined in the Loan Agreement shall have the meanings assigned to them
therein unless otherwise defined in this Swing Line Note.
 
This Swing Line Note shall be governed by, and shall be construed and enforced
in accordance with, the Laws of the Commonwealth of Pennsylvania without regard
to the principles of the conflicts of laws thereof.  In the event of any Event
of Default or the enforcement by Citizens of its rights hereunder, the Borrower
hereby consents to the jurisdiction and venue of the Court of Common Pleas of
Allegheny County, Pennsylvania and the United States District Court for the
Western District of Pennsylvania with respect to any suit arising out of or
mentioning this Swing Line Note.
WARRANT OF ATTORNEY TO CONFESS JUDGMENT.  THE BORROWER HEREBY IRREVOCABLY
AUTHORIZES AND EMPOWERS THE PROTHONOTARY, ANY ATTORNEY OR ANY CLERK OF ANY COURT
OF RECORD, WITH OR WITHOUT DEFAULT, TO APPEAR FOR AND CONFESS JUDGMENT AGAINST
THE BORROWER FOR SUCH SUMS AS ARE DUE AND/OR MAY BECOME DUE UNDER THIS SWING
LINE NOTE, WITH OR WITHOUT DECLARATION, WITH COSTS OF SUIT, WITHOUT STAY OF
EXECUTION AND WITH AN AMOUNT EQUAL TO FIFTEEN PERCENT (15%) OF THE AMOUNT OF
SUCH JUDGMENT, BUT NOT LESS THAN TEN THOUSAND AND 00/100 DOLLARS ($10,000.00)
ADDED FOR ATTORNEYS' COLLECTION FEES.  TO THE EXTENT PERMITTED BY LAW, THE
BORROWER RELEASES ALL ERRORS IN SUCH PROCEEDINGS.  IF A COPY OF THIS SWING LINE
NOTE, VERIFIED BY AFFIDAVIT BY OR ON BEHALF OF THE HOLDER OF THIS SWING LINE
NOTE SHALL HAVE BEEN FILED IN SUCH ACTION, IT SHALL NOT BE NECESSARY TO FILE THE
ORIGINAL SWING LINE NOTE AS A WARRANT OF ATTORNEY.  THE AUTHORITY AND POWER TO
APPEAR FOR AND CONFESS JUDGMENT AGAINST THE BORROWER SHALL NOT BE EXHAUSTED BY
THE INITIAL EXERCISE THEREOF AND MAY BE EXERCISED AS OFTEN AS THE HOLDER SHALL
FIND IT NECESSARY AND DESIRABLE AND THIS SWING LINE NOTE SHALL BE A SUFFICIENT
WARRANT THEREFOR.  THE HOLDER HEREOF MAY CONFESS ONE OR MORE JUDGMENTS IN THE
SAME OR DIFFERENT JURISDICTIONS FOR ALL OR ANY PART OF THE AMOUNT OWING
HEREUNDER, WITHOUT REGARD TO WHETHER JUDGMENT HAS THERETOFORE BEEN CONFESSED ON
MORE THAN ONE OCCASION FOR THE SAME AMOUNT.  IN THE EVENT ANY JUDGMENT CONFESSED
AGAINST THE BORROWER HEREUNDER IS STRICKEN OR OPENED UPON APPLICATION BY OR ON
THE BORROWER'S BEHALF FOR ANY REASON, THE HOLDER IS HEREBY AUTHORIZED AND
EMPOWERED TO AGAIN APPEAR FOR AND CONFESS JUDGMENT AGAINST THE BORROWER FOR ANY
PART OR ALL OF THE AMOUNTS OWING HEREUNDER, AS PROVIDED FOR HEREIN, IF DOING SO
WILL CURE ANY ERRORS OR DEFECTS IN SUCH PRIOR PROCEEDINGS.
 
Citizens may at any time pledge all or a portion of its rights under the Loan
Documents including any portion of this Swing Line Note to any of the twelve
(12) Federal Reserve Banks organized under Section 4 of the Federal Reserve Act,
12 U.S.C. § 341.  No such pledge or enforcement thereof shall release Citizens
from its obligations under any of the Loan Documents.
 
[INTENTIONALLY LEFT BLANK]
 
IN WITNESS WHEREOF, and intending to be legally bound hereby, the Borrower has
executed, issued and delivered this Swing Line Note in Pittsburgh, Pennsylvania
on the day and year written above as a document under seal.
 
ATTEST:                                                                           Matthews
International Corporation
 
By:     _______________________                         By:
___________________________(SEAL)
 
Print Name:    _________________                          Print
Name:     ___________________                                                           
 
Title:   ______________________                           Title:      ________________________                                                          
 
ACKNOWLEDGMENT


COMMONWEALTH OF
PENNSYLVANIA                                                                                                )
 
)           SS:
 
COUNTY OF
ALLEGHENY                                                                                     )
 
On this, the _____ day of December, 2010, before me, a Notary Public, the
undersigned officer, personally appeared ________________, who acknowledged
himself/herself to be the ______________ of Matthews International  Corporation,
a Pennsylvania corporation (the "Company"), and that he/she as such officer,
being authorized to do so, executed the foregoing instrument for the purposes
therein contained by signing the name of the Company as such officer.
 
IN WITNESS WHEREOF, I hereunto set my hand and official seal.
 
______________________________
Notary Public
 
My Commission Expires:


 
 

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT E


FORM OF
GUARANTY AND SURETYSHIP AGREEMENT


IN CONSIDERATION of credit granted or to be granted by Citizens Bank of
Pennsylvania, a national banking association ("Citizens") and various other
financial institutions (Citizens and such other financial institutions are each
a "Bank" and collectively, the "Banks") pursuant to that certain Loan Agreement,
dated December 21, 2010, by and among Matthews International Corporation, a
Pennsylvania corporation (the "Debtor"), the Banks, Citizens Bank of
Pennsylvania, in its capacity as administrative agent for the Banks (in such
capacity, the "Agent") and PNC Bank, National Association, a national banking
association, in its capacity as  syndication agent for the Banks (as may be
amended, modified or supplemented from time to time, the "Loan Agreement"),
intending to be legally bound hereby, and to induce the Banks to maintain or
extend credit to the Debtor, [______________, a _________ __________] (the
"Guarantor"), effective the ___ day of December, 2010 (the "Effective Date"),
hereby jointly and severally with each of the other Guarantors (as defined in
the Loan Agreement):
 
1. Becomes an absolute and unconditional guarantor and surety as though it were
a primary obligor to the Agent and the Banks, their respective successors,
endorsees and assigns, for (i) the prompt payment and performance when due
(whether at maturity, by declaration, acceleration or otherwise) of all existing
and future liabilities and obligations of the Debtor to the Agent and the Banks
under the Loan Documents to which the Debtor is a party, including any
extensions, modifications, renewals thereof and substitutions therefor, whether
absolute or contingent, direct or indirect, matured or unmatured, sole, joint or
several, of any nature whatsoever, without regard to the validity,
enforceability or regularity thereof including, without limitation, continuing
interest thereon in accordance with the terms thereof and all expenses
(including any reasonable costs of legal expenses) incurred by the Agent or any
Bank in enforcing any rights with regard to or collecting against the Guarantor
under this Guaranty and Suretyship Agreement ("Agreement") and (ii) the due and
punctual performance of and/or compliance with all of the terms, conditions and
covenants contained in each of the Loan Agreement, the Notes (as defined in the
Loan Agreement) and the other Loan Documents (as defined in the Loan Agreement)
to be performed or complied with by the Debtor and the accuracy of the Debtor's
representations and warranties contained in each of the Loan Documents
(hereinafter collectively referred to as the "Debtor Liabilities"), whether or
not such Debtor Liabilities or any portion thereof shall hereafter be released
or discharged or is for any reason invalid or unenforceable (capitalized terms
used in this Agreement that are defined in the Loan Agreement shall have the
meanings assigned to them therein unless otherwise defined in this Agreement);
 
2. Assents to all agreements made or to be made between the Agent or any Bank
and any other Person(s) liable, either absolutely or contingently, on any of the
Debtor Liabilities, including any and all such agreements made by the Debtor and
any co-maker, endorser, pledgor, surety or guarantor (any such Person being
hereinafter referred to as an "Obligor"), and further agrees that the
Guarantor's liability hereunder shall not be reduced or diminished by such
agreements in any way;
 
 
1

--------------------------------------------------------------------------------

 
 
3. Consents and agrees that its obligations and liabilities hereunder shall in
no way be reduced, limited, waived or released if any other Person or Persons is
presently or in the future becomes a surety or guarantor in regard to the Debtor
Liabilities or any other liabilities among the Debtor, the Agent and the Banks;
 
4. Consents that the Agent and the Banks may, at their option, without in any
way affecting the Guarantor's liability hereunder:  (i) exchange, surrender or
release any or all collateral security of any endorsement, guaranty or surety
held by the Agent or the Banks for any of the Debtor Liabilities; (ii) renew,
extend, modify, supplement, amend, release, alter or compromise the terms of any
or all of the Debtor Liabilities; and (iii) waive or fail to perfect the Agent's
and the Banks' rights or remedies against the Debtor or the collateral security
for any of the Debtor Liabilities; and
 
5. Warrants that the address specified on the signature page hereof, immediately
below the Guarantor's name, is the Guarantor's true and correct address, and
agrees to notify the Agent and the Banks, in the manner hereinafter specified,
within ten (10) days after any change in the Guarantor's address.
 
CONTINUING GUARANTOR.  This Agreement shall be a continuing one and shall
continue in full force and effect until (subject to the terms and conditions of
the Section of this Agreement entitled Bankruptcy of the Debtor), all Debtor
Liabilities and all other amounts payable under the Loan Documents have been
paid and performed in full, and all commitments to extend credit thereunder have
terminated.  Without limiting the generality of the foregoing, the Guarantor
hereby irrevocably waives any right to terminate or revoke this Agreement.
 
EXTENT OF GUARANTOR'S LIABILITY.  This Agreement shall be the joint and several
obligations of the Guarantor and the other Guarantors and it is intended to be
an absolute and unconditional guaranty and suretyship for the Debtor Liabilities
including, but not limited to, the Debtor's Indebtedness under the Loan
Agreement; provided, however, that the Guarantor's total liability hereunder
shall be limited as set forth below.  The obligations of the Guarantor under
this Agreement, when construed collectively with the obligations of the other
Guarantors, are intended to be the joint and several obligations of the
Guarantor and the other Guarantors for the aggregate of the maximum liability of
the Guarantor as set forth below.
 
Subject to the remainder of this paragraph, but otherwise notwithstanding
anything to the contrary contained in this Agreement, the maximum liability of
the Guarantor under this Agreement shall not exceed the sum of (a) that portion
of the Loans (as defined in the Loan Agreement), the proceeds of which are used
by Debtor to make Valuable Transfers (as hereinafter defined) to the Guarantor,
plus (b) ninety-five percent (95%) of the Adjusted Net Worth (as hereinafter
defined), but only to the extent that Adjusted Net Worth is a positive number,
of the Guarantor at the date of this Agreement.  For purposes of this paragraph:
 
"Adjusted Net Worth" shall mean, as of any date of determination thereof, the
excess of (a) the amount of the fair saleable value of the assets of the
Guarantor as of the date of such determination, determined in accordance with
applicable federal and state laws governing determinations of insolvency of
debtors, over (b) the amount of all liabilities of the Guarantor, contingent or
otherwise, as of the date of such determination,
 
2

--------------------------------------------------------------------------------

 
 
determined on the basis provided in the preceding clause (a), in all events
prior to giving effect to Valuable Transfers.


"Valuable Transfers" shall mean (a) all loans, advances or capital contributions
made to the Guarantor with proceeds of the Loans, (b) the fair market value of
all property acquired with proceeds of the Loans and transferred to the
Guarantor, (c) the interest on and the fees in respect of the Loans, the
proceeds of which are used to make such a Valuable Transfer, and (d) the value
of any quantifiable economic benefits not included in clauses (a) through (c)
above, but includable in accordance with applicable federal and state laws
governing determinations of the insolvency of debtors, accruing to the Guarantor
as a result of the Loans.


The Guarantor agrees that the Debtor Liabilities may at any time and from time
to time exceed the maximum liability of the Guarantor hereunder without
impairing this Agreement or affecting the rights and remedies of the Agent and
the Banks hereunder.  No payment or payments made by the Debtor, the Guarantor
or any other Person or received or collected by the Agent or any Bank from the
Debtor, the Guarantor or any other Person by virtue of any action or proceeding
or any set-off or appropriation or application at any time or from time to time
in reduction of or in payment of the Debtor Liabilities shall be deemed to
modify, reduce, release or otherwise affect the liability of the Guarantor under
this Agreement and the Guarantor shall, notwithstanding any such payment or
payments (other than payments made to the Agent or any Bank by the Guarantor or
payments received or collected by the Agent or any Bank from the Guarantor),
remain liable for the Debtor Liabilities up to the maximum liability amount of
the Guarantor set forth in this paragraph until the Debtor Liabilities are
indefeasibly paid in full in cash; provided, however, that, anything herein to
the contrary notwithstanding, in no event shall the Guarantor's liability under
this paragraph exceed the maximum amount that, after giving effect to the
incurring of the obligations hereunder and to any rights to contribution of the
Guarantor from the Debtor and other affiliates of the Debtor, would not render
the Agent's and the Banks' right to payment hereunder void, voidable or
avoidable under any applicable fraudulent transfer law; and further provided
that if a greater amount of the Debtor Liabilities than the maximum liability
set forth in this paragraph could be repaid by the Guarantor as a result of an
increase in the Guarantor's Adjusted Net Worth subsequent to the date of this
Agreement, without rendering the Agent's and the Banks' right to payment
hereunder void, voidable or avoidable under any applicable fraudulent transfer
law, then the amount of the Guarantor's maximum liability calculated in the
first sentence of this paragraph shall be calculated based upon the Guarantor's
Adjusted Net Worth on such later date, rather than the date of execution of this
Agreement.
 
UNCONDITIONAL LIABILITY.  The Guarantor's liability hereunder is absolute and
unconditional and shall not be reduced, limited, waived, or released in any way
by reason of:  (i) any failure of the Agent or any Bank to obtain, retain,
preserve, perfect or enforce any rights against any Person (including without
limitation, any Obligor) or in any property securing any or all of the Debtor
Liabilities; (ii) the invalidity or irregularity of any such rights that the
Agent and the Banks may attempt to obtain; (iii) any delay in enforcing or any
failure to enforce such rights, even if such rights are thereby lost; (iv) any
delay in making demand on any Obligor for payment or performance of any or all
of the Debtor Liabilities; or (v) from time to time, the payment in full and
subsequent incurring of any Debtor Liabilities.
 
 
 
3

--------------------------------------------------------------------------------

 


RIGHT OF SET-OFF.  As security for the prompt payment when due on the
liabilities of the Guarantor hereunder, the Guarantor hereby grants to the Agent
and the Banks a lien and security interest in all property of the Guarantor now
or at any later time in the Agent's or any Bank's possession in any capacity
including, but not limited to, any balance or share of any deposit account, or
otherwise, now or hereafter owed by the Agent or any Bank from time to time to
the Guarantor in any regard or in any capacity, and whether or not then
due.  Such lien and security interest shall be independent of any right of
setoff that the Agent and the Banks may have.  If any liability of the Guarantor
hereunder is not paid to the Agent when due, the Agent and the Banks may
forthwith:  (i) set-off against the liabilities of the Guarantor hereunder all
moneys owed by the Agent or any Bank to the Guarantor in any capacity, whether
or not then due, and whether provisionally or finally credited upon the Agent's
and the Banks' books and records; and (ii) sell all or any part of any such
property held as collateral on or at the option of the Agent and the Banks, at
any time or times without advertisement, demand or notice to the Guarantor (any
and all of which are hereby waived), except such notice, if any, as may be
required by Law and cannot be waived, with the right on the part of the Agent
and the Banks or their respective nominees to become the purchasers thereof at
any such sale, free of any equity of redemption and of all other claims.
 
WAIVER.  The Guarantor hereby waives all notice with respect to the present
existence or future incurrence of any Debtor Liabilities including, but not
limited to, the amount, terms and conditions thereof.  The Guarantor hereby
consents to the taking of, or failure to take, from time to time, any action of
any nature whatsoever permitted by Law with respect to the Debtor Liabilities
and with respect to any rights against any Person or Persons (including, without
limitation, any Obligor), or in any property including, without limitation, any
renewals, extensions, modifications, postponements, compromises, indulgences,
waivers, surrenders, exchanges and releases, and the Guarantor will remain fully
liable hereunder notwithstanding any or all of the foregoing.  The granting of
an express written release of the Guarantor's liability hereunder or any
Obligor’s liability shall be effective only with respect to the liability
hereunder of such Guarantor or Obligor who is specifically so expressly released
but shall in no way affect the liability hereunder of the Guarantor or Obligor
not so expressly released.  The dissolution of the Guarantor shall in no way
affect the liability hereunder or that of any other Obligor.  The Guarantor
hereby expressly waives:  (i) notices of acceptance hereof; (ii) any
presentment, demand, protest, notice of default in connection with the Debtor
Liabilities, dishonor or notice of dishonor; (iii) any right of indemnification;
and (iv) any defense arising by reason of any disability or other defense
whatsoever to the liability of the Debtor, or any other circumstance which might
otherwise constitute a defense available to, or in discharge of, the Guarantor
with respect to its obligations hereunder.
 
No payment by the Guarantor shall entitle any other Guarantor or Obligor, by
subrogation, contribution, indemnification or otherwise, to succeed to any of
the rights of the Agent and the Banks, including rights to any payment made on
account of the Debtor Liabilities, regardless of the source of such payment,
until all of the Debtor's obligations to the Agent and the Banks under the Loan
Documents are satisfied in full.  The Guarantor hereby waives any benefit of and
any right to participate in any collateral security now or hereafter held by the
Agent and the Banks or any failure or refusal by the Agent and the Banks to
perfect an interest in any collateral security.
 
 
 
4

--------------------------------------------------------------------------------

 
 
BANKRUPTCY OF THE DEBTOR.  Neither the Guarantor's obligations to make payment
in accordance with the terms of this Agreement nor any remedy for the
enforcement hereof shall be impaired, modified, changed, released or limited in
any manner whatsoever by the Debtor's bankruptcy or by any impairment,
modification, change, release or limitation of (i) the liability of the Debtor,
any Person assuming the obligations of the Debtor under any of the Loan
Documents or the Debtor's estate in bankruptcy or (ii) any remedy for the
enforcement of the Debtor Liabilities, either of which result from the operation
of any present or further provision of any bankruptcy act, Law or equitable
cause or from the decision of any court.  The Guarantor agrees that to the
extent that the Debtor or any other Person liable for all or any part of the
Debtor Liabilities makes a payment or payments to the Agent or any Bank, which
payment or payments or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be paid to a
trustee, receiver or any other Person under any bankruptcy act, Law or equitable
cause, then to the extent of such payment, the Debtor Liabilities or part
thereof intended to be satisfied shall be revived and continued in full force
and effect as if said payment had not been made.
 
PAYMENT OF COSTS.  In addition to all other liabilities of the Guarantor
hereunder, the Guarantor also agrees to pay to the Agent on demand all
reasonable costs and expenses (including reasonable attorneys' fees and legal
expenses) which may be incurred in the enforcement or collection of the
liabilities of the Guarantor hereunder.
 
PRIMARY LIABILITY OF THE GUARANTOR.  The Guarantor agrees that this Agreement
may be enforced by the Agent and the Banks without the necessity at any time of
resorting to or exhausting any other security or collateral and without the
necessity at any time of having recourse to the Loan Documents, or any
collateral now or hereafter securing the Debtor Liabilities or otherwise, and
the Guarantor hereby waives the right to require the Agent and the Banks to
proceed against any other Obligor or to require the Agent and the Banks to
pursue any other remedy or enforce any other right.  The Guarantor further
agrees that nothing contained herein shall prevent the Agent and the Banks from
suing on the Loan Documents, or any of them, or foreclosing their Lien, if any,
on any collateral hereafter securing the Debtor Liabilities or from exercising
any other rights available under the Loan Documents, or any other instrument of
security if neither the Debtor nor the Guarantor timely perform the obligations
of the Debtor thereunder, and the exercise of any of the aforesaid rights and
the completion of any foreclosure proceedings shall not constitute a discharge
of any of the obligations of the Guarantor thereunder; it being the purpose and
intent of the Guarantor that the obligations of the Guarantor hereunder shall be
absolute, independent and unconditional.  Neither the obligations of the
Guarantor under this Agreement nor any remedy for the enforcement thereof shall
be impaired, modified, changed or released in any manner whatsoever by an
impairment, modification, change, release or limitation of the liability of the
Debtor or by reason of the bankruptcy or insolvency of the Debtor.  If
acceleration of the time for payment of any amount payable by the Debtor is
stayed upon the insolvency or bankruptcy of the Debtor, amounts otherwise
subject to acceleration under the terms of the Loan Documents including, without
limitation, interest at the rates set forth in the Loan Agreement occurring
after the date of such bankruptcy or insolvency, shall nonetheless be payable by
the Guarantor hereunder forthwith on demand by the Agent.  The Guarantor
acknowledges that the term "Debtor Liabilities" as used herein includes any
payments made by the Debtor to the Agent or the Banks and subsequently recovered
by the Debtor or a trustee for any Debtor pursuant to bankruptcy or insolvency
proceedings.


 
 
5

--------------------------------------------------------------------------------

 

ACCELERATION OF THE GUARANTOR'S LIABILITIES.  Upon the occurrence of any of the
following events (each such event an "Event of Default"), all of the Debtor
Liabilities, at the Agent's and the Banks' option, shall be deemed to be
forthwith due and payable for the purposes of this Agreement and for determining
the liability of the Guarantor hereunder, whether or not the Agent and the Banks
have any such rights against any other Obligor, and whether or not the Agent and
the Banks elect to exercise any rights or remedies against any other Person or
property including, without limitation, any other Obligor:  (1) the failure of
the Guarantor to perform any material covenant or obligation hereunder; (2) the
occurrence of an Event of Default under the Loan Agreement; (3) any information
or signature heretofore or hereafter furnished to the Agent or any Bank by the
Guarantor, or delivered to the Agent or any Bank by an Obligor in connection
with any of the Debtor Liabilities, is materially false or incorrect at the time
when made; or (4) the failure of the Guarantor or any Obligor to furnish the
Agent and the Banks such financial and other information as required by the Loan
Documents.
 
RIGHTS OF THE GUARANTOR.  All rights and remedies of the Guarantor against the
Debtor or any property of the Debtor or any collateral security for any of the
Debtor Liabilities, whether arising by promissory note, subrogation, security
agreement, mortgage or otherwise, shall in all respects be and remain
subordinate and junior in right of payment and priority to the prior and
indefeasible payment in full to the Agent and the Banks of all Debtor
Liabilities and to the priority of the Agent and the Banks in any property of
the Debtor and any collateral security for any of the Debtor Liabilities.  Any
amount which may have been paid to the Guarantor on account of any indebtedness
of the Debtor to the Guarantor, or on account of any subrogation or other rights
of the Guarantor against the Debtor, when all of the Debtor Liabilities shall
not have been indefeasibly paid in full, shall be held by the undersigned in
trust for the benefit of the Banks and shall forthwith be paid to the Agent to
be credited and applied upon the Debtor Liabilities, whether matured or
unmatured.
 
NOTICE TO THE AGENT AND THE BANKS BY THE GUARANTOR.  Any notice to the Agent or
the Banks by the Guarantor pursuant to the provisions hereof shall be sent by
first-class or first-class express mail, private overnight or next business day
courier or by telex or telecopy with confirmation in writing mailed first class,
in all cases with charges prepaid, and any such properly given notice will be
effective when received, to:
 
Citizens Bank of Pennsylvania
525 William Penn Place
Pittsburgh, Pennsylvania 15219
Attention:  Philip R Medsger


Notice by the Guarantor shall not, in any way, reduce, diminish or release the
liability of any other Obligor.  In the event that this Agreement is preceded or
followed by any other guaranty or surety agreement(s) regarding the Debtor or
any other Person, all rights granted to the Agent and the Banks in such
agreement(s) shall be deemed to be cumulative and this Agreement shall not, in
such event, be deemed to be cancelled, superseded, terminated or in any way
limited.
 
FINANCIAL STATEMENTS OF THE GUARANTOR.  Financial information provided by the
Guarantor in connection herewith or with the Loan Agreement to the Agent or any
Bank
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
 
is accurate and complete and has been prepared in accordance with GAAP.  There
has been no Material Adverse Change since the date of such information.  The
Guarantor has made full and true disclosure of all pertinent financial and other
information in connection with the transactions contemplated hereby.
 
MISCELLANEOUS.  This Agreement shall be binding upon the Guarantor and the
Guarantor's successors, assigns and other legal representatives, and shall inure
to the benefit of the Agent and the Banks, their respective endorsers,
successors and assigns forever.  If any provision of this Agreement shall for
any reason be held to be invalid or unenforceable, such invalidity or
unenforceability shall not affect any other provision hereof, but this Agreement
shall be construed as if such invalid or unenforceable provision had never been
contained herein.  All matters arising hereunder shall be governed by the Laws
of the Commonwealth of Pennsylvania without regard to the conflicts of laws
thereof, and the parties hereto agree to the jurisdiction and venue of the Court
of Common Pleas of Allegheny County, Pennsylvania and the United States District
Court for the Western District of Pennsylvania with respect to any suit arising
in connection herewith.
 
WARRANT OF ATTORNEY TO CONFESS JUDGMENT.  THE GUARANTOR HEREBY IRREVOCABLY
AUTHORIZES AND EMPOWERS THE PROTHONOTARY, ANY ATTORNEY OR ANY CLERK OF ANY COURT
OF RECORD, WITH OR WITHOUT THE OCCURRENCE OF AN EVENT OF DEFAULT, TO APPEAR FOR
AND CONFESS JUDGMENT AGAINST THE GUARANTOR FOR SUCH SUMS AS ARE DUE AND/OR MAY
BECOME DUE UNDER THIS AGREEMENT, WITH OR WITHOUT DECLARATION, WITH COSTS OF
SUIT, WITHOUT STAY OF EXECUTION AND WITH AN AMOUNT EQUAL TO FIFTEEN PERCENT
(15%) OF THE AMOUNT OF SUCH JUDGMENT BUT NOT LESS THAN TEN THOUSAND AND 00/100
DOLLARS ($10,000.00) ADDED FOR ATTORNEYS' COLLECTION FEES.  TO THE EXTENT
PERMITTED BY LAW, OTHER THAN MANIFEST ERROR, THE GUARANTOR RELEASES ALL ERRORS
IN SUCH PROCEEDINGS.  IF A COPY OF THIS AGREEMENT, VERIFIED BY AFFIDAVIT BY OR
ON BEHALF OF THE HOLDER OF THIS AGREEMENT SHALL HAVE BEEN FILED IN SUCH ACTION,
IT SHALL NOT BE NECESSARY TO FILE THE ORIGINAL AGREEMENT AS A WARRANT OF
ATTORNEY.  THE AUTHORITY AND POWER TO APPEAR FOR AND CONFESS JUDGMENT AGAINST
THE GUARANTOR SHALL NOT BE EXHAUSTED BY THE INITIAL EXERCISE THEREOF AND MAY BE
EXERCISED AS OFTEN AS THE HOLDER SHALL FIND IT NECESSARY AND DESIRABLE AND THIS
AGREEMENT OR A COPY THEREOF SHALL BE A SUFFICIENT WARRANT THEREFOR.  THE HOLDER
HEREOF MAY CONFESS ONE OR MORE JUDGMENTS IN THE SAME OR DIFFERENT JURISDICTIONS
FOR ALL OR ANY PART OF THE AMOUNT OWING HEREUNDER, WITHOUT REGARD TO WHETHER
JUDGMENT HAS THERETOFORE BEEN CONFESSED ON MORE THAN ONE OCCASION FOR THE SAME
AMOUNT.  IN THE EVENT ANY JUDGMENT CONFESSED AGAINST THE GUARANTOR HEREUNDER IS
STRICKEN OR OPENED UPON APPLICATION BY OR ON THE GUARANTOR’S BEHALF FOR ANY
REASON, THE HOLDER IS HEREBY AUTHORIZED AND EMPOWERED TO AGAIN APPEAR FOR AND
CONFESS JUDGMENT AGAINST THE GUARANTOR FOR ANY PART OR ALL OF
 
 
7

--------------------------------------------------------------------------------

 
 
THE AMOUNTS OWING HEREUNDER, AS PROVIDED FOR HEREIN, IF DOING SO WILL CURE ANY
ERRORS OR DEFECTS IN SUCH PRIOR PROCEEDINGS.
 
WAIVER OF TRIAL BY JURY.  THE UNDERSIGNED HEREBY EXPRESSLY, KNOWINGLY AND
VOLUNTARILY WAIVES ALL BENEFIT AND ADVANTAGE OF ANY RIGHT TO A TRIAL BY JURY,
AND IT WILL NOT AT ANY TIME INSIST UPON, OR PLEAD OR IN ANY MANNER WHATSOEVER
CLAIM OR TAKE THE BENEFIT OR ADVANTAGE OF A TRIAL BY JURY IN ANY ACTION ARISING
IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.
 


 
[INTENTIONALLY LEFT BLANK]
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
 
IN WITNESS WHEREOF, the undersigned Guarantor, intending to be legally bound,
has executed and delivered this Agreement on the ____ day of December, 2010 as a
document under seal, to be effective on the Effective Date.
 


 
ATTEST:
[_________________]

 
By:    __________________________      By:  
________________________________(SEAL)
 
Print Name:     ___________________       Print
Name:       ________________________                                                         
 
Title: __________________________      Title:     ______________________________                                                           
 
 
                                                                                            
Address:________________________________
 
                                                                                                           
 ________________________________

                                                                                                            
________________________________
 
 
 
 

--------------------------------------------------------------------------------

 


ACKNOWLEDGMENT


COMMONWEALTH OF
PENNSYLVANIA                                                                                                )
 
)           SS:
 
COUNTY OF
ALLEGHENY                                                                                     )
 
On this, the _____ day of ________, 2010, before me, a Notary Public, the
undersigned officer, personally appeared ________________, who acknowledged
himself/herself to be the ______________ of ____________________, a
_________________ (the "Company"), and that he/she as such officer, being
authorized to do so, executed the foregoing instrument for the purposes therein
contained by signing the name of the Company as such officer.
 
IN WITNESS WHEREOF, I hereunto set my hand and official seal.
 
______________________________
Notary Public
 
My Commission Expires:


(SEAL)
 
 
 
 

--------------------------------------------------------------------------------

 